Exhibit 10.1

 

LOGO [g300714ex101logo1.jpg]

Genesee & Wyoming Inc.

Macquarie Specialised Asset Management Limited as trustee for the MAIF
Investment Trust

Macquarie Australian Infrastructure Management 1 Limited as trustee for the
Macquarie Australian Infrastructure Trust 1

Scissor Holdings Pty Limited

Stichting Depositary PGGM Infrastructure Funds, acting in its capacity as title
holder of PGGM Infrastructure Fund 2016 and herein represented by PGGM
Vermogensbeheer B.V. as its attorney in fact

Amendment and Restatement Deed

Amendment and restatement of the Partnership Investment Agreement dated
14 October 2016 as amended on

20 October 2016

The Allens contact for this document is Tracey Davern

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000 Australia

T +61 2 9230 4000

F +61 2 9230 5333

www.allens.com.au

© Allens Australia 2016

Allens is an independent partnership operating in alliance with Linklaters LLP.



--------------------------------------------------------------------------------

Amendment and Restatement Deed    LOGO [g300714ex101logo2.jpg]

 

Contents   

1

 

Definitions and Interpretation

     1   

2

 

Amendment and Restatement of Partnership Investment Agreement

     1   

3

 

PGGM LP

     2   

4

 

Counterparts

     2   

5

 

Governing Law and Jurisdiction

     2   

Schedule

     3     

Amended Partnership Investment Agreement

     3   

 

 

page (i)



--------------------------------------------------------------------------------

Amendment and Restatement Deed    LOGO [g300714ex101logo2.jpg]

 

This Deed is made on 30 November 2016

Parties

 

1 Genesee & Wyoming Inc. of 20 West Avenue, Darien, Connecticut 06820 United
States of America (GWI).

 

2 Macquarie Specialised Asset Management Limited (ACN 087 382 965) as trustee
for the MAIF Investment Trust (ABN 56 501 013 400) of Level 6, 50 Martin Place,
Sydney, New South Wales, 2000 (MAIF LP).

 

3 Macquarie Australian Infrastructure Management 1 Limited (ACN 077 595 012) as
trustee for the Macquarie Australian Infrastructure Trust 1 (ABN 34 678 914 659)
of Level 6, 50 Martin Place, Sydney, New South Wales, 2000 (MAIT LP).

 

4 Scissor Holdings Pty Ltd (ACN 614 520 302) of Level 7, 50 Martin Place,
Sydney, New South Wales, 2000 (MIRA GP).

 

5 Stichting Depositary PGGM Infrastructure Funds, acting in its capacity as
title holder of PGGM Infrastructure Fund 2016 and herein represented by PGGM
Vermogensbeheer B.V. as its attorney in fact of Noordweg Noord 150, 3705 JG
Zeist, The Netherlands (PGGM LP).

Recitals

 

A GWI, MAIF LP, MAIT LP, MIRA GP and PGGM LP (each a Party) are parties to a
Partnership Investment Agreement dated 14 October 2016 and which was amended by
the Parties on 20 October 2016.

 

B On 24 November 2016:

 

  1) MAIT LP nominated Macquarie Australian Infrastructure Management 1 Limited
(ABN 18 077 595 012) in its capacity as trustee for the Scissor Holdings Trust
(ABN 60 744 504 418) as its Nominee for the purposes of clause 5.3 of the
Partnership Investment Agreement; and

 

  2) PGGM LP nominated Macquarie Australian Infrastructure Management 1 Limited
(ABN 18 77595 012) in its capacity as trustee for the PGGM Ibis LP Trust (ABN 88
741 842 754) as its Nominee for the purposes of clause 5.3 of the Partnership
Investment Agreement.

 

C The Parties wish to amend and restate the Partnership Investment Agreement in
the manner set out in this Deed.

It is agreed as follows.

 

1 Definitions and Interpretation

 

  (a) Words which are defined in the Partnership Investment Agreement have the
same meaning in this Deed as in the Partnership Investment Agreement unless the
context requires otherwise.

 

  (b) Clauses 1 and 15 of the Partnership Investment Agreement form part of this
Deed as if set out at length in this Deed.

 

  (c) References to this Deed include the Schedule to this Deed.

 

2 Amendment and Restatement of Partnership Investment Agreement

 

  (a) The Parties agree that, effective on and from the date of this Deed, the
Partnership Investment Agreement is amended and restated as set out in the
Schedule to this Deed.

 

 

page 1



--------------------------------------------------------------------------------

Amendment and Restatement Deed    LOGO [g300714ex101logo2.jpg]

 

  (b) For the avoidance of doubt, references to ‘the date of this Agreement’ in
the Partnership Investment Agreement as amended and restated in the Schedule to
this Deed are references to 14 October 2016.

 

3 PGGM LP

As PGGM Infrastructure Fund 2016 is not a partnership (personenvennootschap) nor
a legal entity (rechtspersoon) under Dutch law, any claims against the PGGM
Infrastructure Fund 2016 and / or Stichting Depositary PGGM Infrastructure Funds
are against Stichting Depositary PGGM Infrastructure Funds as such, and not
against the participants in the PGGM Infrastructure Fund 2016 who, accordingly,
are not liable for these claims. Recourse for such claims shall be limited to
the assets held by Stichting Depositary PGGM Infrastructure Funds on behalf of
the PGGM Infrastructure Fund 2016.

 

4 Counterparts

This Deed may be executed in any number of counterparts. All counterparts
together will be taken to constitute one instrument.

 

5 Governing Law and Jurisdiction

This Deed is governed by the laws of South Australia. In relation to it and
related non-contractual matters each Party irrevocably submits to the
non-exclusive jurisdiction of courts with jurisdiction there, and waives any
right to object to the venue on any ground.

 

 

page 2



--------------------------------------------------------------------------------

Amendment and Restatement Deed    LOGO [g300714ex101logo2.jpg]

 

Schedule

Amended Partnership Investment Agreement

 

 

page 3



--------------------------------------------------------------------------------

LOGO [g300714ex101logo1.jpg]

Genesee & Wyoming Inc.

Macquarie Specialised Asset Management Limited as trustee for the MAIF
Investment Trust

Macquarie Australian Infrastructure Management 1 Limited as trustee for the
Macquarie Australian Infrastructure Trust 1

Scissor Holdings Pty Limited

Stichting Depositary PGGM Infrastructure Funds, acting in its capacity as title
holder of PGGM Infrastructure Fund 2016

Partnership Investment Agreement

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000 Australia

T +61 2 9230 4000

F +61 2 9230 5333

www.allens.com.au

© Allens Australia 2016

Allens is an independent partnership operating in alliance with Linklaters LLP.



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Contents   

1

 

Definitions and Interpretation

     1      1.1   

Definitions

     1      1.2   

Interpretation

     8      1.3   

Consents or approvals

     9      1.4   

Best endeavours or reasonable endeavours

     9      1.5   

Method of payment

     9      1.6   

No-deduction or set off

     10      1.7   

Interest on amounts payable

     10      1.8   

Knowledge as to GWI Warranties

     10   

2

 

Transaction Overview

     10   

3

 

Conditions Precedent to Partnership Transaction

     11      3.1   

Conditions Precedent

     11      3.2   

Parties must co-operate

     11      3.3   

Specific obligations of co-operation

     11      3.4   

Waiver

     12      3.5   

Termination before Completion

     12      3.6   

Effect of termination

     13   

4

 

GRail Bid

     13      4.1   

Submission of the Final GRail Bid Package

     13      4.2   

Discussions with Glencore

     13      4.3   

Finalisation of GRail Bid and the terms of the GRail Transaction

     14      4.4   

Finalisation of documents

     14      4.5   

Other matters

     14   

5

 

Partnership Transaction

     15      5.1   

Partnership Transaction Steps

     15      5.2   

Nomination by a Co-Investor Party

     16   

6

 

Obligations Prior to Completion Date

     16      6.1   

GWI’s obligations

     16      6.2   

Factors relevant to GWI’s obligations

     17      6.3   

Information and access

     17      6.4   

Conditions of access

     17      6.5   

Check the Box Elections

     17      6.6   

Debt financing

     18   

7

 

Completion of Partnership Transaction

     18      7.1   

Notice of representatives

     18      7.2   

Completion place

     18      7.3   

Obligations of GWI on Completion

     18      7.4   

Obligations of the Co-Investor Parties on Completion

     19      7.5   

Completion Funding Steps

     19      7.6   

Actions at Completion

     19      7.7   

Notice to complete

     19      7.8   

Remedies for failure to comply with notice

     19   

8

 

Completion Working Capital Adjustment

     20      8.1   

Purpose of the Working Capital Adjustment

     20      8.2   

Draft Completion Working Capital Statement

     20      8.3   

Report by Co-Investor Parties

     20   

 

 

page (i)



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  8.4   

Agreement or failure by Co-Investor Parties to report

     20      8.5   

Dispute resolution procedure

     20      8.6   

Adjustment Amount

     22      8.7   

Payment Date

     22   

9

 

GWI Warranties

     23      9.1   

GWI Warranties

     23      9.2   

Other warranties and conditions excluded

     23      9.3   

When warranties given

     23      9.4   

Notification

     23   

10

 

Qualifications and Limitations on Claims

     23      10.1   

Disclosures

     23      10.2   

Liability caps and thresholds

     24      10.3   

Claims and conditions of payment

     25      10.4   

Co-Investor Parties’ acknowledgments

     26      10.5   

Release

     27      10.6   

Mitigation of Liability

     28      10.7   

Statutory actions

     28      10.8   

Proceedings in respect of a Claim

     28      10.9   

Insurance and recovery under any other right

     28      10.10   

Remedies for breach of warranties

     29      10.11   

No Liability where breach

     29      10.12   

Independent limitations

     29      10.13   

Fraud

     29      10.14   

Reduction of the Partnership Contribution Amount

     29      10.15   

Benefit of Clause 10

     29   

11

 

Tax indemnity

     30      11.1   

Tax indemnity

     30   

12

 

Co-Investor Party Warranties

     30      12.1   

Co-Investor Party Warranties

     30      12.2   

Continued operation

     30   

13

 

Confidentiality

     30      13.1   

Confidentiality

     30      13.2   

Permitted disclosure

     31      13.3   

Survival of obligation

     31   

14

 

GST

     31      14.1   

Definitions

     31      14.2   

Recovery of GST

     31      14.3   

Liability net of GST

     32      14.4   

Adjustment events

     32      14.5   

Survival

     32   

15

 

General

     32      15.1   

Limitation of liability of the Trustees

     32      15.2   

Claims against PGGM LP

     33      15.3   

Entire agreement

     33      15.4   

Governing law

     33      15.5   

Amendment

     33      15.6   

Costs and duty

     33   

 

 

page (ii)



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  15.7   

Remedies Cumulative

     34      15.8   

Notices

     34      15.9   

No Merger

     36      15.10   

Assignment

     36      15.11   

Further Assurances

     36      15.12   

No Waiver

     36      15.13   

Service of process

     36      15.14   

Severability of Provisions

     36      15.15   

Counterparts

     37   

Schedule 1

     1      GWA Group      1   

Schedule 2

     2      GWI Warranties      2   

Schedule 3

     10      Co-Investor Party Warranties      10   

Schedule 4

     12      Amended and Restated Partnership Agreement      12   

Schedule 5

     13      Plant and Equipment      13      (as at 30 September 2016)      13
  

Schedule 6

     17      Restructuring Steps      17   

1

  CP Restructuring Steps      17   

2

  Completion Funding Steps      19   

Schedule 7

     21      Rail Accreditations      27   

Schedule 8

     28      Accounting Principles      28   

Schedule 9

     29      Data Room Index      29   

Schedule 10

     70      Partnership Loan Term Sheet      70   

Schedule 11

     72      Reference Working Capital Statement      72   

Schedule 12

     77      Services Agreement      77   

 

 

page (iii)



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

This Agreement is made on    November 2016

Parties

 

1 Genesee & Wyoming Inc. of 20 West Avenue, Darien, Connecticut 06820 United
States of America (GWI).

 

2 Macquarie Specialised Asset Management Limited (ACN 087 382 965) as trustee
for the MAIF Investment Trust of Level 6, 50 Martin Place, Sydney, New South
Wales, 2000 (MAIF LP).

 

3 Macquarie Australian Infrastructure Management 1 Limited (ABN 18 077 595 012)
as trustee for the Macquarie Australian Infrastructure Trust 1 of Level 6, 50
Martin Place, Sydney, New South Wales, 2000 (MAIT LP).

 

4 Scissor Holdings Pty Ltd (ACN 614 520 302) of Level 7, 50 Martin Place,
Sydney, New South Wales, 2000 (MIRA GP).

 

5 Stichting Depositary PGGM Infrastructure Funds, acting in its capacity as
title holder of PGGM Infrastructure Fund 2016 and herein represented by PGGM
Vermogensbeheer B.V. as its attorney in fact of Noordweg Noord 150, 3705 JG
Zeist, The Netherlands (PGGM LP).

Recitals

 

A The GWA Group carries on certain below rail infrastructure and above rail
haulage businesses in Australia.

 

B The GWA Partnership owns, directly or indirectly, all of the shares in the
members of the GWA Group (other than Freightliner Australia Pty Limited and its
wholly owned subsidiaries which are 91.4% indirectly owned by the GWA
Partnership).

 

C Glencore is running a competitive sale process for the sale of all of the
shares in GRail. GRail carries on a coal rail haulage business in the Hunter
Valley in New South Wales, Australia.

 

D GWI and the Co-Investor Parties intend to procure the submission of a final
binding bid to purchase all of the shares in GRail from Glencore (GRail Bid).

 

E If the GRail Bid is accepted by Glencore, the Co-Investor Parties shall invest
in the GWA Partnership in accordance with the terms of this Agreement.

It is agreed as follows.

 

1 Definitions and Interpretation

 

1.1 Definitions

The following definitions apply unless the context requires otherwise.

2015 Accounts means the unaudited consolidated management accounts for the GWA
Group for the year ended 31 December 2015.

2015 Audited Accounts means the audited special purpose financial reports for
GWIH2, GWA (North) Pty Ltd, GWI Holdings Pty Ltd, Genesee & Wyoming Australia
Pty Ltd, Freightliner Australia Pty Limited, FLA Coal Services Pty Limited and
Freightliner Australia Coal Haulage Pty Ltd for the year ended 31 December 2015.

2016 Accounts means the unaudited monthly management accounts for the GWA Group
for the period ended 30 June 2016.

 

 

page 1



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Aboriginal Land Rights Claim means any claim or application under the Aboriginal
Land Rights (Northern Territory) Act 1976 (Cth), whether successful or not.

Accession Deed means the accession deed in the form agreed between the parties
and PGGM LP.

Accounting Principles means the principles and methodology to be applied in
preparing the Completion Working Capital Statement, as set out in Schedule 8.

Accounting Standards means the Australian Accounting Standards and any
authoritative interpretations issued by the Australian Accounting Standards
Board.

Adjustment Amount means the payment to be made to GWI or to the Co-Investor
Parties (or their Nominees) (as applicable) under clause 8.6, as increased
pursuant to clause 8.7(b).

Anti-Corruption Laws means:

 

  (a) Division 70 of the Schedule to the Criminal Code Act 1995 (Cth);

 

  (b) the Foreign Corrupt Practices Act of 1997 of the United States of America;

 

  (c) the Bribery Act 2010 (UK);

 

  (d) any other applicable Law (including any: statute, ordinance, rule or
regulation; order of any court, tribunal or any other judicial body; and rule,
regulation, guideline or order of any public body or any other administrative
requirement) which:

 

  (i) prohibits, or has as its objective the prohibition of, the giving,
offering, solicitation and/or receipt of bribes and/or other improper benefits;

 

  (ii) is broadly equivalent to the Laws described in paragraphs (a), (b), or
(c); and/or

 

  (iii) was intended to enact the provisions of the OECD Convention on
Combatting Bribery of Foreign Public Officials in International Business
Transactions, 1997.

Bid Process Deed means the Bid Process Deed dated 29 September 2016 between
GWIH2 and Macquarie Infrastructure and Real Assets Holdings Pty Ltd.

Business means the below rail infrastructure and above rail haulage businesses
carried on by the GWA Group in Australia as at the date of this Agreement.

Business Day means a day which is not a Saturday, Sunday or a public holiday in
Adelaide, South Australia.

Claim means any claim, demand, legal proceeding or cause of action including any
claim, demand, legal proceeding or cause of action:

 

  (e) based in contract (including breach of warranty);

 

  (f) based in tort (including misrepresentation or negligence);

 

  (g) under common law; or

 

  (h) under statute (including the Australian Consumer Law (as contained in
Schedule 2 of the Competition and Consumer Act 2010 (Cth) or as applying under
any State or Territory fair trading legislation)),

whether present, unascertained, immediate, future or contingent and in any way
relating to or under or in connection with this Agreement or a breach of this
Agreement (including a breach of a GWI Warranty).

Co-Investor Party means each of MAIT LP, MAIF LP, MIRA GP and PGGM LP.

Co-Investor Party Warranties means the representations and warranties in respect
of each Co-Investor Party set out in sections 1 and 2 of Schedule 3.

 

 

page 2



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Completion means completion of the capital contributions to the GWA Partnership
by each of the Co-Investor Parties (or their Nominees) and the admissions of
each Co-Investor Party (or their Nominees) as new general and limited partners
of the GWA Partnership, (as applicable), in accordance with clause 7.

Completion Date means the date on which GRail Completion occurs.

Completion Funding Steps means the steps set out in Part 2 of Schedule 6.

Completion Working Capital means the consolidated working capital of the GWA
Group as at the Completion Date, being the amount specified in the line item
“Total” in the column entitled “Working Capital at Completion” in the Completion
Working Capital Statement.

Completion Working Capital Statement means a working capital statement for the
GWA Group as at Completion which statement when determined or agreed in
accordance with the requirements of clause 8 will be taken to be final.

Conditions Precedent has the meaning given in clause 3.1.

Conditions Precedent End Date means 12 January 2017 or such later date as GWI
and the Co-Investor Parties may agree in writing

Consequential Loss means any loss which is not:

 

  (a) a loss flowing directly and naturally from the relevant breach or
circumstances; or

 

  (b) a loss which could reasonably be supposed to have been in the
contemplation of the parties as a direct result of the relevant breach or the
circumstances at the time the parties entered into this Agreement.

Confidentiality Arrangement means the Confidentiality Agreement between
Macquarie Infrastructure and Real Assets Holdings Pty Limited and GWIH2 dated
14 June 2016.

Contamination means the presence in the Environment of a substance at a
concentration:

 

  (c) above the concentration at which the substance is normally present in the
Environment in the same locality; and

 

  (d) which presents a risk of harm to human health or to any aspect of the
Environment.

Contracts means the contracts listed in Schedule 7.

Corporations Act means the Corporations Act 2001 (Cth).

CP Restructuring Steps means the steps set out in Part 1 of Schedule 6.

Data Room means the Project Monty online data room located at
https://services.intralinks.com maintained by or on behalf of GWI and made
available to the Co-Investor Parties and its Representatives.

Data Room Index means the index of documents in the Data Room set out in
Schedule 9.

Data Room Materials means all documentation contained in the Data Room as listed
in the Data Room Index.

Debt Term Sheet means the Debt Term Sheet - Project Monty annexed to the
Mandate, Commitment and Fee Letter.

Disclosure Material means an item of information, communication or disclosure
contained in any of the following categories of information:

 

  (a) the Data Room Materials; and

 

  (b) the responses provided to the Co-Investor Parties or their Representatives
by GWI or its Representatives through the question and answer process in the
Data Room.

 

 

page 3



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Employee means an employee of the GWA Group.

Environment has the meaning given in the Environment Protection Act 1993 (SA).

Environmental Law means a law (including common law, acts of parliament,
regulations, policies and by-laws) or a provision of a law relating to the
Environment.

Expert means a person of appropriate reputation, standing and relevant
experience in accounting who has no direct or indirect personal interest in the
outcome of the dispute or the issue in respect of which they are consulted
pursuant to this Agreement, agreed by the parties or failing agreement within
five Business Days of the parties commencing discussions to select an Expert,
nominated by the President of the Institute of Arbitrators and Mediators
Australia upon the request of any party.

External Bid Costs has the meaning given in the Bid Process Deed.

Fairly Disclosed in relation to a fact, matter or circumstance means disclosed
in reasonably sufficient detail to allow a sophisticated Co-Investor Party
(experienced in transactions of the nature of the transaction contemplated in
this Agreement) (acting competently and professionally) to be aware of, identify
or otherwise determine the substance of the fact, matter or circumstance.

FATA means the Foreign Acquisitions and Takeovers Act 1975 (Cth).

FATA Regulations means the Foreign Acquisitions and Takeovers Regulation 2015
(Cth).

Final GRail Bid Package means the package of GRail bid documents to be submitted
to Glencore in accordance with clause 4.1, comprising:

 

  (a) binding bid letter;

 

  (b) proposed draft of the Share Sale Agreement;

 

  (c) proposed draft of the Rail Haulage Agreement and the Fuel Facilities
Access Agreement; and

 

  (d) Financier Consent Deed and the Bank Support Letters,

in each case in the form agreed by the Parties.

Financing Documents means the finance documents listed in the Debt Term Sheet.

Fundamental Warranties means the representations and warranties set out in
sections 1, 2 3.1(c) and in relation to the Concession Deed only, 3.5 of
Schedule 2.

Glencore means Glencore Coal Pty Limited (ACN 082 271 930).

Governmental Agency means a government or governmental, semi-governmental or
judicial entity or authority. It also includes a self-regulatory organisation
established under statute or a stock exchange.

GRail means Glencore Rail (NSW) Pty Limited (ACN 079 546 777).

GRail Bid has the meaning given in Recital D.

GRail Completion means “Completion” under the Share Sale Agreement (as that term
is defined in the Share Sale Agreement).

GRail Transaction means the implementation and completion of the GRail Bid,
including the purchase of all of the issued share capital of GRail by a member
of the GWA Group.

GST Act means the A New Tax System (Goods and Services Tax) Act 1999 (Cth).

GST Amount has the meaning given in clause 14.2.

GWA GP NewCo means GWI International Pty Ltd (ACN 616 014 754).

 

 

page 4



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

GWA Group means each of the entities listed in Schedule 1.

GWA Partnership means G&W Australia Holdings LP, a limited partnership
registered under the Partnership Act 1891 (SA).

GWIH2 means GWI Holdings No.2 Pty Ltd (ACN 132 989 998).

GWI Group means GWI, GWIH2, the GWA Partnership and each of their Related Bodies
Corporate including for the avoidance of doubt GWI International BV, GWI Holding
BV and GWA GP NewCo.

GWI Warranties means the representations and warranties of GWI set out in
Schedule 2.

Indemnified Party has the meaning given in clause 10.7(b).

Information Memorandum means the ‘Highly Confidential Information Pack’ dated
17 June 2016 and the accompanying ‘Pro-Forma GWA Financial Model’ dated 17 June
2016 (including in each case, any supplement to it, or replacement of it).

Interest Rate means the rate which is the arithmetic mean (rounded up, if
necessary, to the nearest 0.01%) of the bid rates displayed at or about 10.30am
(Sydney time) on the Reuters screen BBSW page for Australian bank bills with a
three month duration plus 3%.

Law means any statute, regulation, order, rule, subordinate legislation or other
document enforceable under any statute, regulation, rule or subordinate
legislation.

Leases means the leases listed in Schedule 7.

Liabilities means Claims, debts, obligations, liabilities, losses, expenses,
costs and damages of any kind and however arising, including penalties, fines,
and interest and including those which are prospective or contingent and those
the amount of which for the time being is not ascertained or ascertainable.

MAIF LP means Macquarie Specialised Asset Management Limited as trustee for the
MAIF Investment Trust which is to be admitted as a limited partner of the GWA
Partnership in accordance with clause 5.

MAIF LP Partnership Contribution Amount means $200,663,595.00.

MAIT LP means Macquarie Australian Infrastructure Management 1 Limited as
trustee for the Macquarie Australian Infrastructure Trust 1 which is to be
admitted as a limited partner of the GWA Partnership in accordance with clause
5.

MAIT LP Partnership Contribution Amount means $100,331,797.50.

Mandate, Commitment and Fee Letter means the letter so-entitled dated on or
about 14 October 2016 between GWIH2 and a number of lenders in respect of the
provision of debt facilities for the purposes of the GRail Transaction.

MIRA GP means Scissor Holdings Pty Ltd which is to be admitted as a general
partner of the GWA Partnership in accordance with clause 5.

MIRA GP Partnership Contribution Amount means $4,053,810.00.

Native Title has the same meaning as in the Native Title Act 1993 (Cth) or as
otherwise recognised by Law from time to time.

Native Title Claim means any Claim or application recognised from time to time
under any Law (including the Constitution of the Commonwealth of Australia)
relating to Native Title, including any application under section 61 of the
Native Title Act 1993 (Cth), whether successful or not.

Native Title or Aboriginal Land Rights Issue means:

 

  (a) any Native Title Claim;

 

 

page 5



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (b) any Aboriginal Land Rights Claim;

 

  (c) any application or proceeding impugning or seeking to impugn:

 

  (i) any compulsory acquisition of Native Title;

 

  (ii) the validity of any Lease in connection with the rail infrastructure used
as part of the Business because of the existence of Native Title;

 

  (iii) any application or proceeding impugning or seeking to impugn any
agreement, approval, consent or undertaking with any person who has a Native
Title Claim;

 

  (iv) any rescission, avoidance or repudiation of an agreement, approval or
consent with or given by a person who has a Native Title Claim or Aboriginal
Land Right Claim; or

 

  (v) the grant by a court of an injunction pending the court’s decision
regarding any of the matters referred to in paragraphs (a) to (c) inclusive.

Nominee has the meaning given in clause 5.2(a).

Notice has the meaning given in clause 15.8.

Partnership Account means a bank account nominated by the GWA Partnership in
writing to the Co-Investor Parties no later than 48 hours prior to Completion.

Partnership Agreement means the Amended and Restated Partnership Agreement in
the form set out in Schedule 4, to be entered into in accordance with clause 7.

Partnership Contribution Amount means the MAIF LP Partnership Contribution
Amount, the MAIT LP Partnership Contribution Amount, the MIRA GP Partnership
Contribution Amount or the PGGM LP Contribution Amount (as the context
requires).

Partnership Interests means the respective partnership interests in the GWA
Partnership to be acquired by the Co-Investor Parties or their Nominees in
accordance with clause 5.

Partnership Loan Agreement means an agreement which is consistent in all
material respects with the Partnership Loan Term Sheet.

Partnership Loan Term Sheet means the term sheet set out in Schedule 10.

Partnership Transaction means the process and completion of the Co-Investor
Parties or their Nominees becoming a new general partner and new limited
partners (as applicable), of the GWA Partnership in accordance with the terms of
this Agreement.

Permitted Security Interest means:

 

  (a) a charge or lien arising in favour of a Governmental Agency by operation
of statute unless there is default in payment of money secured by that charge or
lien;

 

  (b) any mechanics’, workmen’s or other like lien arising in the ordinary
course of business;

 

  (c) any retention of title arrangement undertaken in the ordinary course of
day-to-day trading, unless the amounts payable in respect of any collateral or
property the subject of a retention of title arrangement are not paid when due;

 

  (d) any encumbrance in respect of deposits of money or property by way of
security for the performance of any contractual or statutory obligations owing
in the ordinary course of business (other than obligations for borrowed moneys
on the deferred purchase price of goods or services);

 

  (e) any banker’s lien arising by operation of law in respect of moneys lodged
or deposited with a banker;

 

 

page 6



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (f) any claim lodged over land under the Native Title Act 1993 (Cth) or at
common law by a person or persons claiming to hold native title; or

 

  (g) any Security Interests which are ‘Permitted Security Interests’ under the
Debt Term Sheet which are not otherwise included in paragraphs (a) to (f) of
this definition.

PGGM LP means Stichting Depositary PGGM Infrastructure Funds, acting in its
capacity as title holder of PGGM Infrastructure Fund 2016 which is to be
admitted as a limited partner of the GWA Partnership in accordance with clause
5.

PGGM LP Contribution Amount means $100,331,797.50.

Plant and Equipment means the plant and equipment listed in Schedule 7.

Property Title means Lot 10459 Town of Alice Springs.

Rail Accreditations means the accreditations listed in Schedule 7.

Rail Haulage Agreement means the Rail Haulage Agreement between GRail and
Glencore in respect of the provision of rail haulage services by GRail to
Glencore, to be entered into in accordance with clause 4 if the GRail Bid is
successful.

Reference Working Capital Statement means the working capital statement for the
GWA Group set out in Schedule 11.

Related Bodies Corporate has the meaning given in the Corporations Act.

Relevant Trust means:

 

  (a) in respect of Macquarie Specialised Asset Management Limited, the MAIF
Investment Trust; and

 

  (b) in respect of Macquarie Australian Infrastructure Management 1 Limited,
the Macquarie Australian Infrastructure Trust 1.

Representative Member has the meaning given by the GST Act.

Representatives means in relation to a person or entity, its officers,
employees, agents, professional advisers (including financial and legal
advisors) or financiers.

Security Interest means any mortgage, pledge, lien or charge or any security or
preferential interest or arrangement of any kind. It includes:

 

  (a) anything which gives a creditor priority to other creditors with respect
to any asset; and

 

  (b) retention of title and a deposit of money by way of security.

It does not include an interest of the kind referred to in section 12(3) of the
PPSA where the transaction concerned does not, in substance, secure payment or
performance of an obligation.

Services Agreement means the services agreement to be entered into between the
GWA Partnership and Genesee & Wyoming Railroad Services, Inc, the current draft
of which is set out in Schedule 12 and which will be agreed by the GWI and the
Co-Investor Parties in accordance with clause 4.5.

Share Sale Agreement means the Share Sale Agreement between Glencore and a
member of the GWA Group in respect of the sale and purchase of all of the shares
in GRail, to be entered into in accordance with clause 4 if the GRail Bid is
successful.

Specified Clauses means clauses 1, 4.4(b), 10, 13, 14 and 15.

Target Working Capital means the amount specified in the final line item “Total
Working Capital” in the column entitled “Reference Working Capital” in the
Reference Working Capital Statement.

 

 

page 7



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Tax means any income tax, stamp duty (excluding stamp duty relating to or in
respect of the Partnership Transaction or the GRail Transaction), land tax,
sales tax, payroll tax, fringe benefits tax, group tax, withholding tax,
franking deficits tax, goods and services tax, debits tax or any other taxes
imposed in Australia by any government or Governmental Agency (including diesel
fuel taxes and rebates, fines, additional tax, interest or penalties).

Tax Authority means any government, and any person, agency or office, authorised
by law to impose, collect or otherwise administer any Tax.

Tax Claim means a Claim arising from a breach of a Tax Warranty or arising under
clause 11.1 of this Agreement.

Tax Notice means a notice of demand or an assessment from a Tax Authority or any
document received from a Tax Authority assessing, imposing, claiming or
indicating an intention to assess, impose or claim any Tax.

Tax Warranty means the warranties set out in section 3.11 of Schedule 2.

Trustee Liability means any liability or obligation (of any kind including,
without limitation, for negligence, in tort, in equity, or under statute) of the
relevant Trustee which arises in any way under or in connection with this
document or its performance, or any representation, warranty, conduct, omission,
agreement or transaction made under or in connection with this document or its
performance.

Trustees means:

 

  (a) Macquarie Specialised Asset Management Limited; and

 

  (b) Macquarie Australian Infrastructure Management 1 Limited,

and Trustee means any one of them.

Trustee Warranties means the representations and warranties in respect of each
Trustee set out in section 2 of Schedule 3.

Trusts means:

 

  (c) the MAIF Investment Trust; and

 

  (d) the Macquarie Australian Investment Trust 1,

and Trust means any one of them.

 

1.2 Interpretation

 

  (a) Headings are for convenience only and do not affect interpretation.

 

  (b) Mentioning anything after includes, including, for example, or similar
expressions, does not limit what else might be included.

 

  (c) Nothing in this Agreement is to be interpreted against a party solely on
the ground that the party put forward this Agreement or a relevant part of it.

 

  (d) The following rules apply unless the context requires otherwise.

 

  (i) The singular includes the plural, and the converse also applies.

 

  (ii) A gender includes all genders.

 

  (iii) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

 

  (iv) A reference to a person or entity includes a corporation, trust,
partnership, unincorporated body or other entity, whether or not it comprises a
separate legal entity.

 

 

page 8



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (v) A reference to a clause or Schedule is a reference to a clause of, or
Schedule to, this Agreement.

 

  (vi) A reference to an agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, supplemented, novated or
replaced, except to the extent prohibited by this Agreement or that other
agreement or document.

 

  (vii) A reference to writing includes any method of representing or
reproducing words, figures, drawings or symbols in a visible and tangible form
but excludes a communication by electronic mail.

 

  (viii) A reference to a party to this Agreement or another agreement or
document includes the party’s successors, permitted substitutes and permitted
assigns (and, where applicable, the party’s legal personal representatives).

 

  (ix) A reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it.

 

  (x) A reference to conduct includes an omission, statement or undertaking,
whether or not in writing.

 

  (xi) A reference to an agreement includes any undertaking, deed, agreement and
legally enforceable arrangement, whether or not in writing, and a reference to a
document includes an agreement (as so defined) in writing and any certificate,
notice, instrument and document of any kind.

 

  (xii) A reference to $, A$ or dollars is to Australian currency.

 

1.3 Consents or approvals

If the doing of any act, matter or thing under this Agreement is dependent on
the consent or approval of a party or is within the discretion of a party, the
consent or approval may be given or the discretion may be exercised
conditionally or unconditionally or withheld by the party in its absolute
discretion, unless expressly provided otherwise.

 

1.4 Best endeavours or reasonable endeavours

A reference to a party using or obligation on a party to use its best endeavours
or reasonable endeavours does not oblige that party to:

 

  (a) pay money:

 

  (i) in the form of an inducement or consideration to a third party to procure
something (other than the payment of immaterial expenses or costs, including
costs of advisers, to procure the relevant thing); or

 

  (ii) in circumstances that are commercially onerous or unreasonable in the
context of this Agreement;

 

  (b) provide other valuable consideration to or for the benefit of any person;
or

 

  (c) agree to commercially onerous or unreasonable conditions.

 

1.5 Method of payment

All payments required to be made under this Agreement must be tendered by way of
direct transfer of immediately available funds to the bank account nominated in
writing by the party to whom the payment is due, by not later than 4pm Sydney
time on the due date for payment. Any payment tendered under this Agreement
after 4pm Sydney time on any date will be taken to have

 

 

page 9



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

been made on the next succeeding Business Day (the deemed payment date) after
the date on which payment was tendered, and if the deemed payment date is after
the relevant due date for payment, interest will accrue under clause 1.7
accordingly.

 

1.6 No-deduction or set off

 

  (a) Each Co-Investor Party agrees to pay the relevant amount set out in
clauses 5.1(a) to 5.1(g) in full without set-off or counterclaim, and without
any deduction or withholding in respect of Taxes, unless required by law.

 

  (b) If a party is required to make any withholding or deduction for Taxes,
under or in connection with this Agreement, the party must:

 

  (i) pay or procure the payment of the full amount of the withholding or
deduction to the appropriate Government Agency or Tax Authority under applicable
law; and

 

  (ii) at the same time of the relevant deduction or withholding, pay such
additional amount to the other party as shall be required to ensure that the net
amount received by the other party will equal the full amount which would have
been received by it had no such deduction or withholding been required to be
made.

 

1.7 Interest on amounts payable

If any party fails to pay any amount payable by it under or in accordance with
this Agreement that party must, if demand is made, pay simple interest on that
amount from the due date for payment until that amount is paid in full at the
rate per annum which is the Interest Rate on the date which is three Business
Days prior to the date on which the payment was due. The right to require
payment of interest under this clause is without prejudice to any other rights
the non-defaulting party may have against the defaulting party at law or in
equity.

 

1.8 Knowledge as to GWI Warranties

 

  (a) Certain statements made by GWI in Schedule 2 are given and made by GWI
only on the basis of its knowledge. For the purposes of this Agreement, GWI’s
knowledge is limited to the actual knowledge, of GWI having made reasonable
enquiries of the following people:

 

  (i) the following directors of members of the GWA Group – John Hellmann, David
Brown, Michael Miller and Adam Cunliffe;

 

  (ii) the following Representatives of GWI – Timothy Gallagher and Matt Walsh;
and

 

  (iii) the following executive management and senior employees of the GWA Group
– Greg Pauline, John McArthur, Michael Morris, Ian Hall, Tav Martin, Vanessa
Hoey, Natasha Jensen, Catriona Scott and Paul Hollitt.

 

  (b) The knowledge of any other persons other than the persons named in
paragraph (a) will not be imputed to GWI.

 

  (c) The persons named in paragraph (a) will not bear any personal liability in
respect of the GWI Warranties or otherwise under this Agreement.

 

2 Transaction Overview

The Partnership Transaction and the GRail Transaction will be implemented
through the following steps and transactions, to be sequenced in accordance with
this Agreement.

 

  (a) (GRail Bid) a member of the GWA Group on behalf of the GWA Partnership
will submit the Final GRail Bid Package to Glencore in accordance with clause 4;

 

  (b)

(GRail Transaction documents) if the GRail Bid is accepted by Glencore, GWI will
negotiate and agree the final Rail Haulage Agreement and Share Sale Agreement
with

 

 

page 10



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  Glencore, and GWI will procure the execution of the Share Sale Agreement by
the relevant member of the GWA Group, in accordance with clause 4;

 

  (c) (Partnership Transaction) if the GRail Bid is accepted by Glencore, then,
subject to clauses 3 and 4.3 and subject to GWI complying with its obligations
under clause 7.3, each Co-Investor Party will provide the relevant capital
contribution and loan to the GWA Partnership, subscribe for and be issued the
relevant Partnership Interests and be admitted as new general and limited
partners of the GWA Partnership (as applicable), in accordance with clause 5;
and

 

  (d) (GRail Transaction) subject to the satisfaction or waiver of the
conditions precedent in the Share Sale Agreement, the GRail Transaction will be
completed in accordance with the terms of the Share Sale Agreement.

 

3 Conditions Precedent to Partnership Transaction

 

3.1 Conditions Precedent

Subject to this clause 3, completion of the Partnership Transaction in
accordance with clause 7 will not proceed unless and until each of the following
conditions precedent (the Conditions Precedent) is satisfied or waived (to the
extent and in the manner set out in clause 3.4):

 

  (a) (Successful GRail Bid) The Share Sale Agreement as agreed in accordance
with clause 4 is executed by all parties to that agreement.

 

  (b) (Share Sale Agreement CPs) Each of the conditions precedent to the Share
Sale Agreement are satisfied or waived in accordance with the terms of that
agreement.

 

  (c) (FIRB) The Treasurer of the Commonwealth of Australia (or his or her
delegate) (Treasurer):

 

  (i) provides written notice that there are no objections under the FATA, the
FATA Regulations or Australia’s foreign investment policy to the investments by
the Co- Investor Parties in the GWA Partnership contemplated by this Agreement,
either on an unconditional basis or subject only to conditions acceptable to GWI
and the Co-Investor Parties, each acting reasonably; or

 

  (ii) after notice of the Partnership Transaction and GRail Transaction has
been given by or on behalf of the Co-Investor Parties to the Treasurer under the
FATA, becomes precluded by the passage of time from making any order or decision
under Division 2 of Part 3 of the FATA in respect of the investments by the Co-
Investor Parties in the GWA Partnership contemplated by this Agreement,

whichever first occurs.

 

  (d) (CP Restructuring Steps) GWI procures the completion of each of the CP
Restructuring Steps and has provided the evidence specified in Schedule 6 as
applicable to the Co- Investor Parties that the CP Restructuring Steps have been
completed.

 

3.2 Parties must co-operate

Each party must co-operate with each other party and do all things reasonably
necessary to procure that the Conditions Precedent are fulfilled as soon as
reasonably possible, and in any event on or before the Conditions Precedent End
Date.

 

3.3 Specific obligations of co-operation

Without limiting the generality of clause 3.2:

 

 

page 11



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (a) each party must make all necessary and appropriate applications and supply
all necessary and appropriate information for the purpose of enabling the
Conditions Precedent to be fulfilled;

 

  (b) no party may withdraw or procure the withdrawal of any application made or
information supplied under clause 3.3(a) (except in relation to any application
made in connection with the Condition Precedent in 3.1(c) if requested by the
relevant Governmental Agency to be withdrawn and promptly resubmitted in
accordance with the customary practice of that Governmental Agency);

 

  (c) no party may take any action that would or would be likely to prevent or
hinder the fulfilment of the Conditions Precedent (provided that this will not
prohibit the termination of the Share Sale Agreement in accordance with its
terms);

 

  (d) each party must (subject to any confidentiality obligations owing to third
parties):

 

  (i) subject to clause 3.3(e), supply to the other party copies of all
applications made and all information supplied for the purpose of enabling the
Conditions Precedent to be fulfilled;

 

  (ii) keep the other party informed in a timely manner of the status of any
discussions or negotiations with relevant third parties regarding the Conditions
Precedent; and

 

  (iii) promptly notify the other party on becoming aware of the fulfilment of
any Condition Precedent or of any Condition Precedent becoming incapable of
being fulfilled; and

 

  (e) without limiting clause 3.3(d), in respect of the Condition Precedent in
clauses 3.1(c) (FIRB), the Co-Investor Parties must:

 

  (i) provide a draft of all notifications, applications, submissions and
responses with all relevant Governmental Agencies to GWI within a reasonable
period of time prior to submission to the relevant Governmental Agency so as to
allow GWI the opportunity to review and provide comments to the Co-Investor
Parties prior to their submission; and

 

  (ii) act reasonably in taking into account and including any comments provided
by GWI under clause 3.3(e)(i) prior to submitting the relevant notification,
application, submission or response.

 

3.4 Waiver

 

  (a) The Conditions Precedent in clauses 3.1(a), 3.1(b) and 3.1(c) cannot be
waived.

 

  (b) The Condition Precedent in clause 3.1(d) may only be waived by GWI and the
Co- Investor Parties in writing.

 

3.5 Termination before Completion

 

  (a) Subject to clause 3.5(c), GWI or the Co-Investor Parties may terminate
this Agreement before Completion by providing notice to the other if any of the
Conditions Precedent are not fulfilled or waived on or before the Conditions
Precedent End Date.

 

  (b) Subject to clause 3.5(c), the Co-Investor Parties may terminate this
Agreement before Completion by providing notice to GWI if a material breach of a
Fundamental Warranty occurs on or before the Conditions Precedent End Date.

 

  (c) GWI or the Co-Investor Parties may only terminate this Agreement under
this clause 3.5 if they have complied with clauses 3.2 and 3.3.

 

 

page 12



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

3.6 Effect of termination

If this Agreement is terminated under clause 3.5, clause 4.4(b) or otherwise,
then:

 

  (a) except for this clause 3.6 and the Specified Clauses, each party is
released from its obligations under this Agreement and this Agreement will be
null and void and of no effect, provided that each party will retain any accrued
rights and remedies; and

 

  (b) the Co-Investor Parties acknowledge and agree that GWI or any member or
members of the GWI Group may continue to negotiate with Glencore to purchase,
and may purchase, the shares in GRail or its rail haulage business.

 

4 GRail Bid

 

4.1 Submission of the Final GRail Bid Package

 

  (a) On or as soon as practicable after the date of this Agreement, GWI will
submit (on behalf of itself and the Co-Investor Parties) the Final GRail Bid
Package to Glencore.

 

  (b) Unless otherwise agreed by GWI and the Co-Investor Parties, no amendments
will be made to the Final GRail Bid Package prior to submission of the Final
GRail Bid Package to Glencore by the GWA Partnership.

 

4.2 Discussions with Glencore

Following the submission of the Final GRail Bid Package:

 

  (a) subject to clause 4.2(b), GWI will be primarily responsible for all
communications and negotiations with Glencore and its Representatives relating
to the GRail Transaction; and

 

  (b) GWI will, and will procure that the relevant members of the GWI Group:

 

  (i) work collaboratively with the Co-Investor Parties and their
Representatives in relation to the GRail Transaction;

 

  (ii) provide the Co-Investor Parties and their Representatives with the
opportunity to be involved in all discussions and negotiations with Glencore and
its Representatives;

 

  (iii) work collaboratively with the Co-Investor Parties and their
Representatives regarding the approach to be taken by the GWA Partnership in the
discussions and negotiations with Glencore and its Representatives;

 

  (iv) provide the Co-Investor Parties and their Representatives with drafts of
any documents or proposed amendments or comments in relation to any documents
relating to the GRail Transaction that are to be submitted to Glencore, with
sufficient time to enable the Co-Investor Parties and their Representatives to
review and provide comments on and discuss with GWI and its Representatives the
form of the documentation to be submitted by the GWA Partnership to Glencore and
its Representatives;

 

  (v) meet as often as is reasonably necessary with the Co-Investor Parties and
their Representatives in respect of the GRail Transaction;

 

  (vi) provide reasonable notice to the Co-Investor Parties of all discussions
and negotiations with Glencore and its Representatives; and

 

  (vii) keep the Co-Investor Parties and their Representatives regularly
informed of the outcomes of all discussions and negotiations (to the extent the
Co-Investor Parties are unable to attend such negotiations and discussions) with
Glencore and its Representatives and the progress of the GRail Transaction; and

 

 

page 13



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (c) the Co-Investor Parties will:

 

  (i) work collaboratively with GWI and its Representatives in relation to the
GRail Transaction;

 

  (ii) meet as often as is reasonably necessary with the Co-Investor Parties and
their Representatives in respect of the GRail Transaction; and

 

  (iii) review and respond promptly to GWI and its Representatives in respect
of:

 

  (A) the proposed approach to be taken with Glencore and its Representatives in
respect of the negotiations and discussions relating to the GRail Transaction;
and

 

  (B) any documents or proposed amendments or comments in relation to any
documents relating to the GRail Transaction that are to be submitted to
Glencore.

 

4.3 Finalisation of GRail Bid and the terms of the GRail Transaction

Following the submission of the Final GRail Bid Package, the following matters
relating to the GRail Transaction must be agreed and approved by each of GWI and
the Co-Investor Parties:

 

  (a) the final purchase price to be agreed with Glencore for the GRail
Transaction;

 

  (b) the final form of the Rail Haulage Agreement;

 

  (c) the final form of the Fuel Facilities Access Agreement;

 

  (d) the final form of the Fuel Supply Agreement (if required);

 

  (e) the final form of the Share Sale Agreement;

 

  (f) the final form of any other documents to be entered into as part of the
GRail Transaction; and

 

  (g) the final form of the Financing Documents.

 

4.4 Finalisation of documents

 

  (a) Each party must co-operate with the other party and use its best
endeavours to agree (including with third parties) and approve the matters
specified in clause 4.3.

 

  (b) If, following good faith discussions and provided that GWI has complied
with its obligations under clause 4.2, the Co-Investor Parties and GWI are
unable to agree the documents specified in clause 4.3(a) to clause 4.3(f)
(inclusive) with the Glencore counterparties to those documents, GWI may
terminate this Agreement provided that:

 

  (i) it has given a written notice to the Co-Investor Parties attaching the
documents in clause 4.3 that GWI is prepared to execute (Termination Notice);
and

 

  (ii) the Co-Investor Parties do not notify GWI in writing that they accept the
terms as set out in the documents attached to the Termination Notice within 36
hours of receiving a Termination Notice.

 

  (c) If this Agreement is terminated by GWI under clause 4.4(b), GWI must
reimburse the External Bid Costs incurred by the Co-Investor Parties in relation
to the GRail Bid, the GRail Transaction and the Partnership Transaction, up to a
maximum of A$650,000.

 

4.5 Other matters

 

  (a) On and from the date of this Agreement GWI and the Co-Investor Parties
must negotiate in good faith to finalise the terms of the Services Agreement
before Completion.

 

 

page 14



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (b) GWI and the Co-Investor Parties agree that any outstanding information in
the Partnership Agreement will be completed and any changes to the Partnership
Agreement reasonably required to facilitate PGGM LP’s investment structure will
be incorporated.

 

5 Partnership Transaction

 

5.1 Partnership Transaction Steps

Subject to the satisfaction or waiver of each Condition Precedent in accordance
with clause 3:

 

  (a) in consideration for MIRA GP contributing capital of $4,053,810.00 to the
GWA Partnership, it will acquire, by way of subscription, a 0.489% partnership
interest in the GWA Partnership and be admitted as a new general partner of the
GWA Partnership;

 

  (b) in consideration for the MAIT LP or its Nominee contributing capital of
$100,331,797.50 to the GWA Partnership, it or its Nominee will acquire, by way
of subscription, a 12.10275% partnership interest in the GWA Partnership and be
admitted as a new limited partner of the GWA Partnership;

 

  (c) in consideration for MAIF LP contributing capital of $200,663,595.00 to
the GWA Partnership, it will acquire, by way of subscription, a 24.2055%
partnership interest in the GWA Partnership and be admitted as a new limited
partner of the GWA Partnership;

 

  (d) in consideration for PGGM LP or its Nominee contributing capital of
$100,331,797.50 to the GWA Partnership, it or its Nominee will acquire, by way
of subscription, a 12.10275% partnership interest in the GWA Partnership and be
admitted as a new limited partner of the GWA Partnership;

 

  (e) MAIT LP or its Nominee will provide a loan to the GWA Partnership of
$59,535,750.00 in accordance with the Partnership Loan Agreement;

 

  (f) MAIF LP will provide a loan to the GWA Partnership of $119,071,500.00 in
accordance with the Partnership Loan Agreement;

 

  (g) PGGM LP or its Nominee will provide a loan to the GWA Partnership of
$59,535,750,00 in accordance with the Partnership Loan Agreement;

 

  (h) GWI will procure that the GWA Partnership issues the partnership interests
to the Co- Investor Parties or to the Nominee of a Co-Investor Party and admits
the Co-Investor Parties (or the Nominee of a Co-Investor Party) as general or
limited partners (as applicable) of the GWA Partnership;

 

  (i) settlement of the subscription of the partnership interests in the GWA
Partnership by the Co-Investor Parties or any of their Nominees, the issue of
the partnership interests by the GWA Partnership and the admission of the
Co-Investor Parties or their Nominees as general and limited partners (as
applicable) of the GWA Partnership will take place by:

 

  (i) each Co-Investor Party or its Nominee paying the amounts set out in
clauses 5.1(a) to 5.1(d), respectively, to the GWA Partnership in immediately
available funds to the Partnership Account at Completion;

 

  (ii) GWA GP NewCo resolving in its capacity as general partner of the GWA
Partnership to issue the partnership interests to the Co-Investor Parties or
their Nominees, admit the Co-Investor Parties or their Nominees as general and
limited partners (as applicable) of the GWA Partnership; and

 

  (iii) the GWA Partnership issuing the partnership interests to the Co-Investor
Parties or their Nominees, admitting the Co-Investor Parties or their Nominees
as general and limited partners (as applicable) of the GWA Partnership,

 

 

page 15



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

with effect from the Completion Date;

 

  (j) with effect from the Completion Date, the Partnership Agreement will be
amended and restated in the form set out in Schedule 4 upon the execution by all
parties to that agreement, with such execution evidencing the agreement in
writing to alter the Partnership Agreement;

 

  (k) this Agreement serves as an application by each of the Co-Investor Parties
or their Nominees at the Completion Date to subscribe for the partnership
interests in the GWA Partnership in accordance with clauses 5.1(a) to 5.1(d),
respectively, and accordingly it will not be necessary for the Co-Investor
Parties or their Nominees to provide a separate (additional) application at the
Completion Date; and

 

  (l) upon the issue of the relevant partnership interests to the Co-Investor
Parties or their Nominees on the Completion Date, each Co-Investor Party or its
Nominee agrees to become a general partner and limited partner, as applicable,
of the GWA Partnership subject to and in accordance with the terms of the
Partnership Agreement.

 

5.2 Nomination by a Co-Investor Party

 

  (a) A Co-Investor Party may nominate a wholly owned entity (Nominee) to
acquire the relevant Partnership Interests and provide the relevant loan to the
GWA Partnership on Completion, provided that the Co-Investor Party gives GWI
written notice of the Nominee and all relevant details at least 4 Business Days
prior to Completion.

 

  (b) The relevant Co-Investor Party will continue to be bound by all of the
obligations of that Co-Investor Party under this Agreement and will not be
released from any obligations or liabilities under this Agreement. However, GWI
agrees that the Co-Investor Party will not be in breach of this Agreement for
failing to discharge an obligation of that Co-Investor Party under this
Agreement if the Nominee fully discharges that obligation.

 

  (c) GWI acknowledges that this clause is for the benefit of the Nominee and
such benefit is held on trust for the Nominee by the Co-Investor Party who may
enforce this clause on behalf of the Nominee.

 

6 Obligations Prior to Completion Date

 

6.1 GWI’s obligations

 

  (a) Prior to the Completion Date, except as permitted by this Agreement or
consented to by the Co-Investor Parties, GWI must procure that:

 

  (i) (conduct of business) the Business is conducted by the GWA Group in its
ordinary course;

 

  (ii) (no Reserved Matters) the GWA Partnership does not take or omit to take,
or allow to be done, an action that would constitute a “Reserved Matter” as set
out in Schedule 3 of the Partnership Agreement; and

 

  (iii) (Share Sale Agreement) once the Share Sale Agreement has been entered
into, GWI Acquisitions Pty Ltd does not provide any consent, agreement or
approval under or in connection with the Share Sale Agreement.

 

  (b) The Co-Investor Parties must not unreasonably withhold or delay any
consent required under this clause 6.1 and each Co-Investor Party will be taken
to have given its consent for the purposes of this clause 6.1 if that
Co-Investor Party does not, within a period of time that is reasonable in the
context of the matter to which the consent relates, notify GWI that it refuses
its consent.

 

 

page 16



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (c) In this clause 6.1, a reasonable period of time means within 72 hours
after being notified by GWI of a proposed action or such shorter period as
required under the SSA.

 

  (d) Prior to the Completion Date, GWI must procure that the GWA Partnership
and the members of the GWA Group do not forgive any loans made by or to the GWA
Partnership or a member of the GWA Group without the approval of the Co-Investor
Parties.

 

6.2 Factors relevant to GWI’s obligations

In complying with its obligations under clause 6.1(a)(i) or clause 6.1(a)(ii),
GWI is not required to do, to omit to do, or to allow to be done anything which
would, in GWI’s opinion breach:

 

  (a) any obligations (including obligations of confidentiality) that GWI or any
member of the GWI Group owes to any third party or under any Law; and

 

  (b) any GWI Warranty.

 

6.3 Information and access

Subject to clause 6.4, prior to the Completion Date, GWI must procure that the
Co-Investor Parties and their Representatives are permitted:

 

  (a) during normal business hours to have reasonable access to the sites at
which the Business is conducted for the purpose of viewing the state or
condition of the GWA Group’s assets and the manner in which the Business is
conducted, accompanied by a representative of GWI; and

 

  (b) during normal business hours to have reasonable access to all the
accounts, records and data which relate exclusively to the GWA Group and the
Business and which are in the possession of the GWA Group.

 

6.4 Conditions of access

The Co-Investor Parties may only exercise the right of access under clause 6.3
if:

 

  (a) the Co-Investor Parties have provided GWI with reasonable prior notice of
the access that the Co-Investor Parties require (including the identity of the
persons who are to exercise that right of access on behalf of the Co-Investor
Parties);

 

  (b) the access will not, in the reasonable opinion of GWI, interfere with the
conduct of the Business;

 

  (c) the access will not, in the reasonable opinion of GWI, breach any
obligations (including obligations of confidentiality) that GWI or a member of
the GWI Group owes to any third party or under any Law (including any applicable
anti-trust Law);

 

  (d) the access will not, in the reasonable opinion of GWI, damage or
compromise the protection of legal professional privilege attaching to any
accounts, records or data; and

 

  (e) the Co-Investor Parties agree to comply with GWI’s reasonable requirements
and directions in relation to that access.

Any exercise of the right of access under clause 6.3 by the Co-Investor Parties
or any of their Representatives is at the risk and expense of the Co-Investor
Parties.

 

6.5 Check the Box Elections

The Co-Investor Parties acknowledge that GWI may make, and nothing in this
Agreement prevents GWI from making, ‘check-the-box’ elections for US tax
purposes in respect of any member of the GWA Group.

 

 

page 17



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

6.6 Debt financing

GWI must procure that the relevant members of the GWA Group take such steps as
are required under the Financing Documents to satisfy the initial conditions
precedent to funding and drawdown of the debt financing to fund the GRail
Transaction that are within the control of the members of the GWA Group.

 

7 Completion of Partnership Transaction

 

7.1 Notice of representatives

At least five Business Days prior to the Completion Date, each of GWI and MIRA
GP must give the other a notice in writing setting out the details of the
persons to be appointed as representative members of the management committee of
the GWA Partnership to be established under the Partnership Agreement.

 

7.2 Completion place

Completion of the Partnership Transaction will take place on the Completion Date
at the offices of GWI’s solicitors, Allens of Deutsche Bank Place, Corner of
Hunter & Phillips Streets, Sydney or at any other place as GWI and the
Co-Investor Parties may agree.

 

7.3 Obligations of GWI on Completion

At Completion, GWI must:

 

  (a) procure that GWA GP NewCo in its capacity as general partner of the GWA
Partnership passes all resolutions necessary to:

 

  (i) issue the Partnership Interests to the Co-Investor Parties or their
Nominees; and

 

  (ii) admit the Co-Investor Parties or their Nominees as general and limited
partners (as applicable) of the GWA Partnership;

 

  (b) procure that GWA GP NewCo in its capacity as general partner of the GWA
Partnership:

 

  (i) issues the Partnership Interests to the Co-Investor Parties or their
Nominees; and

 

  (ii) admits the Co-Investor Parties or their Nominees as general and limited
partners (as applicable) of the GWA Partnership;

 

  (c) deliver to the Co-Investor Parties:

 

  (i) a copy of the Partnership Agreement duly executed by GWA GP NewCo as a
general partner and GWI Holding BV as a limited partner;

 

  (ii) a copy of the Services Agreement duly executed by Genesee & Wyoming
Railroad Services, Inc and the GWA Partnership;

 

  (iii) a copy of the Partnership Loan Agreement duly executed by GWI Holding BV
and the GWA Partnership;

 

  (iv) evidence satisfactory to the Co-Investor Parties (acting reasonably) that
the condition precedent to first Utilisation (Permitted Financial Indebtedness
and Permitted Security Interest) in paragraph (o) of Part B of Schedule 2 of the
Debt Term Sheet has been satisfied; and

 

  (v) written confirmation duly executed by GWA GP NewCo in a form satisfactory
to the Co-Investor Parties (acting reasonably) confirming that GWA GP NewCo
holds all of the issued shares in the capital of GWIH2 in its capacity as a
general partner of the GWA Partnership and that such shares are Partnership
Property (as that term is defined in the Partnership Agreement).

 

 

page 18



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

7.4 Obligations of the Co-Investor Parties on Completion

At Completion, each Co-Investor Party must:

 

  (a) deliver to GWI an original counterpart of the Partnership Agreement duly
executed by that Co-Investor Party or its Nominee as a general partner or a
limited partner (as applicable);

 

  (b) deliver to GWI a copy of the Partnership Loan Agreement duly executed by
each Co- Investor Party or its Nominee that is a party to that agreement; and

 

  (c) pay into the Partnership Account and deliver evidence of the payment by
that Co-Investor Party or its Nominee of its Partnership Contribution Amount and
any partner loan in immediately available funds.

 

7.5 Completion Funding Steps

 

  (a) On the Completion Date GWI must complete the Completion Funding Steps.

 

  (b) Each party must co-operate with the other parties and do all things
reasonably necessary to procure that the Completion Funding Steps are completed.

 

7.6 Actions at Completion

 

  (a) Completion is taken to have occurred when GWI has performed all its
obligations under clauses 7.3 and 7.5 and each of the Co-Investor Parties has
performed all its obligations under clause 7.4.

 

  (b) In respect of Completion:

 

  (i) the obligations of the parties under this Agreement are interdependent;
and

 

  (ii) unless otherwise stated, all actions required to be performed by a party
at Completion are taken to have occurred simultaneously on the Completion Date.

 

  (c) Each of GWI and the Co-Investor Parties must execute any other documents,
deeds or instruments as may reasonably be required by GWI or the Co-Investor
Parties to vest ownership of all of the Partnership Interests in the Co-Investor
Parties or their Nominees subject to and in accordance with this Agreement.

 

7.7 Notice to complete

If Completion does not occur in accordance with this clause 7 because of the
failure of any party (Defaulting Party) to satisfy any of its obligations then:

 

  (a) GWI (where the Defaulting Party is a Co-Investor Party); or

 

  (b) the Co-Investor Parties (where the Defaulting Party is GWI),

(in either case the Non-Defaulting Party) may give the Defaulting Party a notice
requiring the Defaulting Party to satisfy those obligations within a period of
two Business Days after the date of the notice and specifying that time is of
the essence in relation to that notice.

 

7.8 Remedies for failure to comply with notice

 

  (a) If the Defaulting Party fails to comply with a notice given under clause
7.7, the Non- Defaulting Party may immediately terminate this Agreement.

 

  (b) The Defaulting Party acknowledges that:

 

  (i) damages may not be an adequate remedy for the Non-Defaulting Party and its
Related Entities for any breach of this Agreement; and

 

  (ii)

the Non-Defaulting Party may seek specific performance or injunctive relief as a
remedy for any actual or threatened breach (without the need to give an

 

 

page 19



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  undertaking as to damages), in addition to any other remedies available at law
or in equity under or independently of this Agreement.

 

8 Completion Working Capital Adjustment

 

8.1 Purpose of the Working Capital Adjustment

The parties acknowledge that the purpose of the preparation of the Completion
Working Capital Statement is to measure the difference in working capital of the
GWA Group between the amount set out in the Reference Working Capital Statement
and the amount set out in the Completion Working Capital Statement. Any
difference between working capital as disclosed in these statements will be
accounted for in accordance with clause 8.6.

 

8.2 Draft Completion Working Capital Statement

 

  (a) GWI must procure that no later than 30 Business Days after Completion a
draft of the Completion Working Capital Statement is prepared and delivered to
the Co-Investor Parties.

 

  (b) The draft Completion Working Capital Statement must be prepared

 

  (i) in the format and using only those line items set out in Schedule 11; and

 

  (ii) in accordance with the Accounting Principles.

 

8.3 Report by Co-Investor Parties

 

  (a) The Co-Investor Parties must deliver to GWI, by no later than 30 Business
Days after receipt of the draft Completion Working Capital Statement, a report
(Co-Investor’s Report) stating whether or not the Co-Investor Parties agree with
the Completion Working Capital Statement and the Adjustment Amount.

 

  (b) If the Co-Investor Parties do not agree with the Completion Working
Capital Statement or the Adjustment Amount, the Co-Investor Parties must also
set out in the Co-Investor’s Report:

 

  (i) the matters in respect of which they disagree with the draft Completion
Working Capital Statement (Disputed Matters);

 

  (ii) the grounds on which the Co-Investor Parties disagree with the draft
Completion Working Capital Statement;

 

  (iii) a separate dollar value for each of the Disputed Matters; and

 

  (iv) their opinion as to the Adjustment Amount.

 

8.4 Agreement or failure by Co-Investor Parties to report

If the Co-Investor Parties:

 

  (a) state in their Co-Investor’s Report that they agree with the Adjustment
Amount; or

 

  (b) do not deliver the Co-Investor’s Report as required under clause 8.3(a)

then the draft Completion Working Capital Statement delivered under clause 8.2
will be deemed to be the final Completion Working Capital Statement and will be
conclusive, final and binding on the parties.

 

8.5 Dispute resolution procedure

 

  (a)

If the Co-Investor Parties do not agree with the Adjustment Amount as determined
in accordance with the draft Completion Working Capital Statement, and
Co-Investor’s Report contains the information referred to in clause 8.3(b), then
the Co-Investor

 

 

page 20



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  Parties and GWI must enter into good faith negotiations and use all reasonable
endeavours to agree the Disputed Matters.

 

  (b) Despite clause 8.3(b), the Co-Investor Parties may not dispute:

 

  (i) an individual line item in the draft Completion Working Capital Statement
unless the amount disputed for that line item is greater than A$25,000; and

 

  (ii) any amount in the draft Completion Working Capital Statement where the
aggregate amounts in dispute are less than A$50,000.

 

  (c) If the dispute is not resolved within 30 Business Days of the delivery of
Co-Investor’s Report (or such longer period as the parties may agree), then the
parties must promptly refer the dispute for determination to an Expert who will
determine the Disputed Matters. If this clause 8.5 applies in respect of all or
part of any item referred to in the Completion Working Capital Statement, the
amount to be paid under clause 8.6 will exclude the item (or the relevant part
of it) in dispute. Payment in respect of that item (or the relevant part of it)
must be made within five Business Days after the Expert’s determination. Payment
of the amount not in dispute must be made within the five day period referred to
in 8.7(a).

 

  (d) GWI and the Co-Investor Parties may each make a submission to the Expert
in respect of each of the Disputed Matters within 15 Business Days of the Expert
being appointed and may make a response to the submission of the other party
(including for the avoidance of doubt, Co-Investor’s Report) within 15 Business
Days of receiving the other party’s submission.

 

  (e) The Disputed Matters must be referred to the Expert by written submissions
from the parties which must include only:

 

  (i) the draft Completion Working Capital Statement(together with any working
papers);

 

  (ii) Co-Investor’s Report;

 

  (iii) any submission to the Expert or a response to such a submission made in
accordance with clause 8.5(d); and

 

  (iv) an extract of the relevant provisions of this Agreement.

 

  (f) The Expert must also be instructed to decide the Disputed Matters and
finish its determination and deliver to GWI and the Co-Investor Parties a report
(Expert’s Report) which contains a copy of the amended Completion Working
Capital Statement (if any) which states, on the basis of the Expert’s decision,
its opinion as to:

 

  (i) the Disputed Matters, including the reasons for the Expert’s decision;

 

  (ii) the Adjustment Amount; and

 

  (iii) the allocation of the Expert’s costs in accordance with clause 8.5(n);

no later than 40 Business Days after receipt of the submissions (or such other
period agreed by the parties having regard to the matters in dispute).

 

  (g) The parties must promptly supply the Expert with any information,
assistance and co- operation requested in writing by the Expert in connection
with its determination. All correspondence between the Expert and a party must
be copied to the other party.

 

  (h) Copies of any submission, response or document submitted to or by the
Expert or a party as contemplated by this clause 8.5 will be submitted by the
Expert to the other party simultaneously or as soon as received, as the case may
be.

 

 

page 21



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (i) Any written correspondence between the Expert and GWI or the Co-Investor
Parties must be copied to each of GWI and the Co-Investor Parties at the same
time it is sent to the principal recipient.

 

  (j) The Expert must apply the Accounting Principles.

 

  (k) In the absence of agreement between GWI and the Co-Investor Parties and
except as provided in this clause 8.5, the Expert will decide the procedures to
be followed to resolve the matters of disagreement.

 

  (l) The Expert must act as an expert and not as an arbitrator. Subject to
clause 8.5(m), the Expert’s written determination will be final and binding on
the parties in the absence of manifest error and the draft Completion Working
Capital Statement will be deemed to be amended accordingly and will be taken to
constitute the final Completion Working Capital Statement.

 

  (m) The Expert shall consider only such Disputed Matters that remain in
dispute. For the avoidance of doubt, to the extent the Expert’s Report purports
to make any determination with respect to anything other than the Disputed
Matters and amounts submitted to the Expert, it shall be disregarded by the
parties.

 

  (n) The cost of a determination by the Expert must be borne by GWI and the
Co-Investor Parties in such manner as the Expert determines (having regard to
the merits of the dispute).

 

  (o) If the President of the Institute of Arbitrators and Mediators Australia
fails to appoint an Expert, either party may start court proceedings to resolve
the Disputed Matters.

 

  (p) If the Expert fails to make a decision as to the Disputed Matters and
provide it to GWI and the Co-Investor Parties within 30 Business Days of the
date on which the Expert’s Report was due under clause 8.5(f) (including any
extension agreed by the parties under that clause), either party may start court
proceedings to resolve the Disputed Matters.

 

8.6 Adjustment Amount

If the amount of the Completion Working Capital is:

 

  (a) less than the Target Working Capital, GWI must pay to the Co-Investor
Parties or their Nominees (in proportion to their Partnership Interests), an
amount equal to 48.9% of the amount of the shortfall; or

 

  (b) greater than the Target Working Capital, the Co-Investor Parties or their
Nominees (in proportion to their Partnership Interests) must pay to GWI , an
amount equal to 48.9% of the amount equal to the excess.

 

8.7 Payment Date

 

  (a) A party required to make a payment to another party under this clause 8
must make the payment in immediately available funds within five Business Days
after the finalisation of the Completion Working Capital Statement or the
Expert’s determination (as applicable).

 

  (b) All amounts payable by a party under this clause 8 will be increased by an
amount calculated corresponding to the interest accrued on a daily basis (using
the 365 day count convention) calculated at the Interest Rate from (but
excluding) the Completion Date to (and including) the date of payment of the
relevant amount.

 

 

page 22



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

9 GWI Warranties

 

9.1 GWI Warranties

GWI represents and warrants to the Co-Investor Parties that each of the GWI
Warranties is true and correct.

 

9.2 Other warranties and conditions excluded

Except as expressly set out in this Agreement, all terms, conditions, warranties
and statements, (whether express, implied, written, oral, collateral, statutory
or otherwise) relating to the GWA Group or the Business are excluded to the
maximum extent permitted by Law and, to the extent they cannot be excluded, GWI
disclaims all Liability in relation to them to the maximum extent permitted by
Law.

 

9.3 When warranties given

 

  (a) Unless otherwise provided for in the relevant GWI Warranty, each of the
GWI Warranties are given as at the date of this Agreement and as at the time
immediately before Completion.

 

  (b) Each of the GWI Warranties will remain in full force and effect after the
Completion Date despite Completion.

 

9.4 Notification

GWI must disclose to the Co-Investor Parties anything which has or will
constitute a material breach of a GWI Warranty or cause a GWI Warranty to be
untrue or incorrect in any material respect, promptly after GWI becomes aware of
it. This obligation applies from the date of this Agreement.

 

10 Qualifications and Limitations on Claims

 

10.1 Disclosures

Other than in respect of a Claim under the indemnity in clause 11.1, the
Co-Investor Parties will not make a Claim and agrees that no member of the GWI
Group will have any Liability (whether by way of damages or otherwise) to make
any payment under or in connection with any provision of this Agreement
(including any GWI Warranty) to the extent that the Claim is based on any fact,
matter or circumstance:

 

  (a) provided for in this Agreement or any agreement entered into pursuant to
or in connection with this Agreement;

 

  (b) Fairly Disclosed in the Disclosure Material;

 

  (c) relating to any Liability in respect of which there is an accrual,
allowance, provision or reserve for that Liability specifically in the 2015
Audited Accounts, the 2015 Accounts or the 2016 Accounts;

 

  (d) within the actual knowledge of the following people:

 

  (i) Kieran Zubrinich;

 

  (ii) Matthew Sibbison;

 

  (iii) John Danieli;

 

  (iv) Gordon Taylor;

 

  (v) David Luboff;

 

  (vi) Grant Smith;

 

 

page 23



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (vii) Samantha Brewer; and

 

  (viii) Francis Kwok; or

 

  (e) which would have been Fairly Disclosed to the Co-Investor Parties had the
Co-Investor Parties conducted the following searches of the records open to
public inspection maintained by:

 

  (i) ASIC, in respect of GWI Acquisitions Pty Ltd on 13 October 2016 and in
respect of each other member of the GWA Group and GRail on 12 October 2016;

 

  (ii) Australian Personal Property Securities Register in respect of GWI
Acquisitions Pty Ltd on 13 October 2016 and in respect of each other member of
the GWA Group and GRail on 12 October 2016;

 

  (iii) the High Court of Australia, the Federal Court of Australia and the
Supreme Courts in the Northern Territory, Western Australia, South Australia and
New South Wales as follows:

 

  (A) in respect of GRail:

 

  (1) in the High Court of Australia, on 28 September 2016;

 

  (2) in the Federal Court of Australia, on 26 September 2016;

 

  (3) in the Supreme Courts of New South Wales, the Northern Territory, South
Australia and Western Australia, on 28 September 2016; and

 

  (B) in respect of Genesee & Wyoming Australia Pty Ltd, Freightliner Australia
Pty Ltd and Freightliner Coal Haulage Pty Ltd:

 

  (1) in the High Court of Australia, on 15 September 2016;

 

  (2) in the Federal Court of Australia, on 14 September 2016;

 

  (3) in the Supreme Courts of New South Wales and the Northern Territory on
16 September 2016;

 

  (4) in the Supreme Courts of South Australia and Western Australia, on
14 September 2016.

 

10.2 Liability caps and thresholds

 

  (a) (Maximum aggregate liability for all Claims)

 

  (i) Subject to paragraph (a)(ii), the maximum aggregate amount that each Co-
Investor Party may recover (whether by way of damages or otherwise) in respect
of:

 

  (A) Claims for breaches of Fundamental Warranties (other than the GWI Warranty
in section 3.5 of Schedule 2 in respect of the Concession Deed) is 100% of that
Co-Investor Party’s Partnership Contribution Amount; and

 

  (B) all Claims (other than Claims described in clause 10.2(a)(i)(A)) is 25% of
that Co-Investor Party’s Partnership Contribution Amount.

 

  (ii) The maximum aggregate amount that the Co-Investor Parties may recover in
respect of all and any Claims in any way relating to this Agreement or the
transactions contemplated by it (whether by way of damages or otherwise)
whenever made is 100% of the aggregate Partnership Contribution Amount of all
Co-Investor Parties.

 

 

page 24



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (b) (Thresholds) Except in respect of the indemnity under clause 11.1, no
member of GWI Group will be liable to make any payment (whether by way of
damages or otherwise) for or in connection with any Claim:

 

  (i) if the amount finally adjudicated or agreed against GWI Group in respect
of the Claim (or a series of Claims relating to the same or substantially
similar facts, matters or circumstances or made in respect of the same warranty)
is less than A$200,000; and

 

  (ii) until the total of all amounts finally adjudicated or agreed against GWI
Group in respect of all Claims that would, but for this paragraph (b)(ii), be
payable under paragraph (b)(i), exceeds A$2,000,000,

in which case the Co-Investor Parties will recover the full amount of such
Claims, and not just the excess.

 

10.3 Claims and conditions of payment

Despite any other provision of this Agreement, each of the following applies in
respect of this Agreement:

 

  (a) (Notice of Claims):

 

  (i) No member of the GWI Group will be liable to make any payment (whether by
way of damages or otherwise) for any Claim unless the Claim is made in writing
by the Co-Investor Parties against GWI setting out full details (including
details of the fact, circumstance or matter giving rise to the Claim, the nature
of the Claim, the Co-Investor Parties’ calculation of the loss suffered) as soon
as reasonably practicable after the Co-Investor Parties become aware of the
fact, circumstance or matter on which the Claim is based and, in any event:

 

  (A) subject to paragraph (B), on or before the date that is 18 months after
the Completion Date; or

 

  (B) where the Claim relates to a Tax Claim, on or before the date that is four
years after the Completion Date, unless the Tax Claim relates to transfer
pricing, in which case, on or before the date that is seven years after the
Completion Date.

 

  (b) (Actions of the Co-Investor Parties) GWI Group’s Liability in respect of
any Claim to a Co-Investor Party will be reduced or extinguished (as the case
may be) to the extent that the Claim has arisen as a result of any act or
omission after Completion by or on behalf of that Co-Investor Party.

 

  (c) (Actions of GWI) GWI Group’s Liability in respect of any Claim to a
Co-Investor Party will be reduced or extinguished (as the case may be) to the
extent that the Claim has arisen as a result of any act or omission by or on
behalf of GWI Group where a Co-Investor Party has requested or consented or is
taken to have consented to that act or omission under this Agreement.

 

  (d) (Credit) If after a member of the GWI Group has made any payment to any
Co-Investor Party for any Claim, a Co-Investor Party receives any benefit or
credit by reason of matters to which the Claim relates then that Co-Investor
Party must immediately repay to GWI a sum corresponding to the amount of the
payment or (if less) the amount of the benefit or credit.

 

  (e)

(No indirect loss) No member of the GWI Group will be liable to make any payment
(whether by way of damages or otherwise) to any Co-Investor Party in respect of
any

 

 

page 25



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  Claim for any Consequential Loss however arising, provided that nothing in
this clause 10.3(e) shall operate to restrict or otherwise affect the
entitlement of the Co-Investor Parties to compensation for any loss covered
under the normal common law measure of damages (being damages which may fairly
and reasonably be considered to arise naturally in the usual course of things
from the breach) in order to compensate for direct loss actually suffered or
incurred by the Co-Investor Parties and where a Court determines that the
measure of damages shall include a diminution in the value of the Partnership
Interests, GWI agrees not to object to such loss being calculated on the basis
that the Co-Investor Parties’ valuation of the GWA Group was prepared using the
discounted cash flow valuation methodology.

 

  (f) (No multiple Claims) No member of the GWI Group will be liable to make any
payment (whether by way of payment of damages or otherwise) for any Claim to the
extent that a Co-Investor Party recovers, or is compensated for Liability
arising out of any fact, matter or circumstance giving rise to the Claim, under
an agreement entered into pursuant to this Agreement. This clause does not
prevent the Co-Investor Party entitled to make a Claim under any agreement
entered into pursuant to this Agreement from commencing that Claim. However, if
for any reason more than one amount is paid in respect of the same Liability,
the Co-Investor Party must ensure that the additional amount is immediately
repaid to GWI.

 

  (g) (General limitations) No member of GWI Group will be liable to make any
payment (whether by way of payment of damages or otherwise) for any Claim to the
extent that any Liability:

 

  (i) (breach of Law or contract) could only have been avoided by a member of
the GWI Group breaching its obligations at Law or under this Agreement or an
agreement entered into pursuant to this Agreement;

 

  (ii) (change in Law or interpretation) arises from:

 

  (A) any legislation not in force at the date of this Agreement including
legislation which takes effect retrospectively;

 

  (B) a change in the judicial interpretation of the Law in any jurisdiction
after the date of this Agreement; or

 

  (C) a change in the administrative practice of any Governmental Agency after
the date of this Agreement including any change which takes effect
retrospectively;

 

  (iii) (legal costs) is an amount on account of legal costs which were not
reasonably incurred by the Co-Investor Parties; or

 

  (h) (remediable loss) is remediable, provided it is remedied to the
satisfaction of the Co-Investor Parties, acting reasonably, within 30 Business
Days after GWI receives written notice of the Claim in accordance with clause
10.3(a).

 

10.4 Co-Investor Parties’ acknowledgments

Each Co-Investor Party acknowledges and agrees that:

 

  (a) except as expressly set out in this Agreement, no member of the GWI Group
nor any other person acting on behalf of or associated with the GWI Group and
their respective Representatives has made any representation, given any advice
or given any warranty or undertaking, promise or forecast of any kind in
relation to the Partnership Interests, the GWA Group, the Business, GRail or its
business, the Disclosure Material or this Agreement;

 

 

page 26



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (b) without limiting paragraph (a), no representation, no advice, no warranty,
no undertaking and no promise is given in relation to:

 

  (i) any economic, fiscal or other interpretations or evaluations by GWI or any
person acting on behalf of or associated with GWI or any other person;

 

  (ii) future matters, including future or forecast costs, production, prices,
revenue, profits or performance;

 

  (iii) any forward-looking statements, plans, estimates, forecasts or
projections that are included in the Disclosure Material (Estimates and
Forecasts) including the assumptions on which they are based, and the
Co-Investor Parties acknowledges that such Estimates and Forecasts are
inherently uncertain and that actual future results and performance may vary
from that anticipated in the Estimates and Forecasts and such variations may be
material;

 

  (iv) the principles to be applied by Governmental Agencies with respect to the
regulation of the mining industry or any part of it and, in particular, matters
affecting production, revenue, labour costs, prices and charges and service
levels; or

 

  (v) the regulation of the rail industry (including any act or omission by any
Governmental Agency) and other industries (and the relationship of such other
industry regulation to the regulation of the rail industry);

 

  (c) without limiting paragraphs (a) or (b), and except for the statements made
in this Agreement (including GWI’s Warranties), no statement or representation:

 

  (i) has induced or influenced that Co-Investor Party to enter into this
Agreement or agree to any or all of its terms;

 

  (ii) has been relied on in any way as being accurate by that Co-Investor
Party;

 

  (iii) has been warranted to that Co-Investor Party as being true; or

 

  (iv) has been taken into account by that Co-Investor Party as being important
to that Co-Investor Party’s decision to enter into this Agreement or agree to
any or all of its terms; and

 

  (v) it has competently and diligently carried out all relevant investigations
and has examined and acquainted itself concerning:

 

  (A) the contents, correctness and sufficiency of the Disclosure Material;

 

  (B) the risks, contingencies and other circumstances which could affect its
decision to enter into this Agreement; and

 

  (C) all amounts payable by the parties under this Agreement.

 

10.5 Release

To the extent permitted by Law, each Co-Investor Party releases each Indemnified
Party from, and agrees not to make, and waives any right it might have to make,
any Claim against any Indemnified Party in relation to anything referred to in
clause 10.4.

 

 

page 27



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

10.6 Mitigation of Liability

 

  (a) Each Co-Investor Party must:

 

  (i) take all reasonable actions to mitigate any Liability that may give rise
to a Claim; and

 

  (ii) not omit to take any reasonable action that would mitigate any Liability
that may give rise to a Claim.

 

  (b) If a Co-Investor Party does not comply with clause 10.6(a) and compliance
with clause 10.6(a) would have mitigated the Liability, GWI is not liable to
that Co-Investor Party for the amount by which the Liability would have been
reduced.

 

10.7 Statutory actions

 

  (a) To the maximum extent permitted by Law, each Co-Investor Party agrees not
to make and waives any right it might have to make any Claim against any member
of the GWI Group or any of their respective Representatives, whether in respect
of GWI’s Warranties, or otherwise, under:

 

  (i) Part 7.10 of the Corporations Act;

 

  (ii) the Australian Securities and Investments Commission Act 2001 (Cth) in
connection with a breach of section 12DA of that Act;

 

  (iii) the Australian Consumer Law (as contained in Schedule 2 of the
Competition and Consumer Act 2010 (Cth) and equivalent State and Territory fair
trading legislation); or

 

  (iv) any corresponding or similar provision of any Australian State or
Territory legislation or any similar provision of any legislation in any
relevant jurisdiction or any other applicable Laws,

(each a Statutory Claim).

 

  (b) Each Co-Investor Party indemnifies and agrees to hold harmless GWI and its
Representatives and each other member of the GWI Group and their Representatives
(each an Indemnified Party) from and against all Liability arising directly or
indirectly from or in connection with a Statutory Claim made against any member
of the GWI Group by that Co-Investor Party. GWI holds the benefit of this clause
10.7(b) on trust for each other Indemnified Party to the extent this clause
10.7(b) applies to those Indemnified Parties and is entitled to enforce this
clause 10.7(b) on behalf of the other Indemnified Parties.

 

10.8 Proceedings in respect of a Claim

Unless GWI otherwise agrees, any Claim by a Co-Investor Party against any member
of the GWI Group will be taken to be waived or withdrawn and will be barred and
unenforceable (if such Claim has not been previously satisfied, settled or
withdrawn) unless legal proceedings in respect of the Claim have been issued and
served on GWI within 6 months of the service of the notice of such Claim on GWI
under clause 10.3(a) and for this purpose legal proceedings will not be deemed
to have been commenced unless they have been properly issued and validly served
on GWI.

 

10.9 Insurance and recovery under any other right

 

  (a) No member of the GWI Group will be liable to a Co-Investor Party under a
Claim to the extent that, in respect of any fact, matter or circumstance which
gives or may give rise to a Claim, that Co-Investor Party:

 

 

page 28



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (i) is entitled to claim, from a person other than a member of the GWI Group,
an indemnity against any loss or damage suffered by the Co-Investor Party, or is
entitled to claim under the terms of any insurance policy of or applicable to
that Co-Investor Party in respect of that fact, matter or circumstance to which
the Claim relates; or

 

  (ii) is otherwise entitled to recover from a person other than a member of the
GWI Group in respect of any loss or damage suffered by that Co-Investor Party
arising out of the fact, matter or circumstance to which the Claim relates.

 

  (b) If, after any member of the GWI Group has made a payment to a Co-Investor
Party pursuant to a Claim, a that Co-Investor Party receives a payment or
benefit from another person (including an insurer) in respect of the fact,
matter or circumstance to which the Claim relates, that Co-Investor Party must
repay to GWI the amount received from the member of the GWI Group or, if less,
the amount of the payment or benefit received by that Co-Investor Party.

 

10.10 Remedies for breach of warranties

Each Co-Investor Party acknowledges that its sole remedy for a breach of GWI’s
Warranty is damages and it has no right to terminate or cancel this Agreement
(whether before or after Completion) as a result of any matter, information or
circumstance, including for misrepresentation, repudiation, anticipatory breach
or breach or for or in respect of any matter giving rise to or the subject of a
Claim.

 

10.11 No Liability where breach

Without limiting the operation of any other provision of this Agreement, GWI’s
Liability to a Co- investor Party in respect of any breach of any GWI Warranty
or any provision of this Agreement will be reduced or extinguished to the extent
that its position is prejudiced or compromised by any breach by the Co-Investor
Party of any provision of this Agreement.

 

10.12 Independent limitations

Each qualification and limitation in this clause 10 is to be construed
independently of the others and is not limited by any other qualification or
limitation.

 

10.13 Fraud

The limitations in clause 10 do not apply in relation to any Claim under or in
connection with this Agreement arising out of the fraud of GWI or its
Representatives.

 

10.14 Reduction of the Partnership Contribution Amount

Any amount (whether by way of damages or otherwise) received by a Co-Investor
Party as compensation for any breach by GWI of this Agreement will be in
reduction and as a reimbursement of that Co-Investor Party’s Partnership
Contribution Amount.

 

10.15 Benefit of Clause 10

GWI holds on trust for each other member of the GWI Group the benefit of this
clause 10 and is entitled to enforce this clause 10 on behalf of each other
member of the GWI Group.

 

 

page 29



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

11 Tax indemnity

 

11.1 Tax indemnity

GWI indemnifies the Co-Investor Parties and must pay to the Co-Investor Parties
an amount equal to 48.9% of:

 

  (a) any Taxes payable by any member of the GWA Group under a Tax Notice
(whether payable before, on or after Completion), to the extent that the Tax
relates to:

 

  (i) any period or part period, up to and including Completion; and

 

  (ii) any of:

 

  (A) the loan made by GWI International BV to the GWA Partnership;

 

  (B) the loan made by GWI Holdings Pty Ltd to GWI UK Acquisition Company
Limited; or

 

  (C) the CP Restructuring Steps; and

 

  (b) all reasonable costs and expenses incurred by any member of the GWA Group
in managing an inquiry or conducting any disputing action, to the extent that
those Tax costs arise from or relate to any of the matters for which GWI is
liable under clause 11.1(a),

except to the extent relating to any Liability in respect of which there is an
accrual, allowance, provision or reserve for that Liability specifically in the
2015 Audited Accounts, 2015 Accounts or the 2016 Accounts or to extent provided
for in the Completion Working Capital Adjustment.

 

12 Co-Investor Party Warranties

 

12.1 Co-Investor Party Warranties

 

  (a) Each Co-Investor Party represents and warrants in respect of itself to GWI
that, as at the date of this Agreement and at Completion, each of the
Co-Investor Party Warranties is correct.

 

  (b) Each Co-Investor Party that is a trust, represents and warrants in respect
of itself that, as at the date of this Agreement and at Completion, each of the
Trustee Warranties is correct.

 

12.2 Continued operation

The Co-Investor Party Warranties will remain in full force and effect after the
Completion Date despite Completion.

 

13 Confidentiality

 

13.1 Confidentiality

 

  (a) Subject to clause 13.2, and without limiting the Confidentiality
Arrangement, a party must not disclose, or use for a purpose other than
contemplated by this Agreement, the existence of and terms of this Agreement or
any unpublished information or documents supplied by the other party in
connection with this Agreement (Confidential Information).

 

  (b) Subject to clause 13.2, a party may not make any public announcement
relating to this Agreement or the Partnership Transaction (including the fact
that the parties have executed this Agreement) unless the other parties (acting
reasonably) have consented to the announcement, including the form and content
of that disclosure.

 

 

page 30



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

13.2 Permitted disclosure

 

  (a) A party may disclose any Confidential Information:

 

  (i) to the other party to this Agreement;

 

  (ii) to its Related Bodies Corporate;

 

  (iii) to its investors and potential investors where disclosure is required
for the purposes of raising further funds by the party or reporting obligations
to its investors;

 

  (iv) in the case of the Co-Investor Parties, to PGGM and its Representatives;

 

  (v) under corresponding obligations of confidence as imposed by this clause,
to its legal and financial advisors and auditors;

 

  (vi) which is at the time lawfully in the possession of the proposed recipient
of the Confidential Information through sources other than the other party to
this Agreement;

 

  (vii) in enforcing this Agreement or in a proceeding arising out of or in
connection with this Agreement or to the extent that disclosure is regarded by
it acting reasonably as necessary to protect its interests;

 

  (viii) if required under a binding order of a Governmental Agency or under a
procedure for discovery in any proceedings;

 

  (ix) if required under any Law or any administrative guideline, directive,
request or policy (including administrative guidelines, directives, requests or
policies of a Governmental Agency) whether or not having the force of Law and,
if not having the force of Law, the observance of which is in accordance with
the practice of responsible corporate entities;

 

  (x) as required or permitted by this Agreement; or

 

  (xi) with the prior consent of the other party to this Agreement.

 

13.3 Survival of obligation

This clause survives the termination of this Agreement.

 

14 GST

 

14.1 Definitions

Unless the context requires otherwise, words and phrases used in this clause 14
that have a specific meaning in the GST Law (as defined in the GST Act) will
have the same meaning in this clause 14.

 

14.2 Recovery of GST

If GST is payable, or notionally payable, on a supply made under, by reference
to or in connection with this Agreement, the party providing the consideration
for that supply must pay as additional consideration an amount equal to the
amount of GST payable, or notionally payable, on that supply (the GST Amount).
Subject to the prior receipt of a tax invoice, the GST Amount is payable at the
same time that the other consideration for the supply is provided. This clause
does not apply to the extent that the consideration for the supply is expressly
stated to be GST inclusive or the supply is subject to reverse charge.

 

 

page 31



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

14.3 Liability net of GST

Where any indemnity, reimbursement or similar payment under this Agreement is
based on any cost, expense or other liability incurred, it will be reduced by
any input tax credit entitlement, or notional input tax credit entitlement, in
relation to the relevant cost, expense or other liability.

 

14.4 Adjustment events

If an adjustment event occurs in relation to a supply made under or in
connection with this Agreement, the GST Amount will be recalculated to reflect
that adjustment and an appropriate payment will be made between the parties.

 

14.5 Survival

This clause will not merge upon completion and will continue to apply after the
expiration or termination of this Agreement.

 

15 General

 

15.1 Limitation of liability of the Trustees

 

  (a) Each Trustee enters into this Agreement in its capacity as trustee of the
Relevant Trust and in no other capacity.

 

  (b) The parties acknowledge that each Trustee incurs the relevant Trustee
Liabilities solely in its capacity as trustee of the Relevant Trust.

 

  (c) Subject to sub clause 15.1(e), a Trustee Liability may be enforced against
the relevant Trustee only to the extent to which:

 

  (i) the Trustee is actually indemnified in respect of that Trustee Liability
out of the property of the Relevant Trust; and

 

  (ii) there is sufficient property held by the Trustee as trustee at the time,
which is available to meet that indemnity (after all Trust assets have been
allocated to meet the indemnity and any other valid claims).

 

  (d) Subject to sub clause 15.1(e), no person will be entitled to:

 

  (i) claim from or commence proceedings against the Trustee in respect of any
Trustee Liability in any capacity other than as trustee of the Relevant Trust;

 

  (ii) enforce or seek to enforce any judgment in respect of any Trustee
Liability against any property of the Trustee other than property held by the
Trustee as trustee of the Relevant Trust;

 

  (iii) take any steps to procure or support the appointment of a liquidator,
administrator or any other similar office holder to the Trustee on the basis of
a Trustee Liability, or prove in any liquidation, administration or arrangement
of or affecting the Trustee; or

 

  (iv) in respect of a Trustee Liability, appoint or take any steps to procure
or support the appointment of a receiver or receiver and manager to any property
of the Trustee, other than property which is held by it in its capacity as
trustee of the Relevant Trust.

 

  (e) The restrictions in clauses 15.1(c) and 15.1(d) do not apply to any
Trustee Liability to the extent to which there is, whether under the constituent
documents of the relevant Trust or by operation of Law, a reduction in the
extent of the Trustee’s indemnification, or in respect of which the Trustee is
not entitled to be indemnified, out of the property of the Relevant Trust, as a
result of the Trustee’s fraud, gross negligence or breach of trust.

 

 

page 32



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (f) The liability of a Trustee for the purposes of clause 15.1(e) will be
reduced to the extent to which the act or omission was caused or contributed to
by any failure of any other party to fulfil its obligations relating to the
Relevant Trust or by any other act or omission of any other Party.

 

  (g) No attorney, agent or other person appointed in accordance with this
document has authority to act on behalf of the Trustee in its personal capacity
a way which exposes the Trustee to any personal liability, and no act or
omission of such a Person will be considered fraud, gross negligence or breach
of trust of the Trustee for the purposes of clause 15.1(e).

 

  (h) This limitation of the Trustee’s Liability applies despite any other
provisions of this document and extends to all Trustee Liabilities of the
Trustee in any way connected with any representation, warranty, conduct,
omission, agreement or transaction related to this Agreement or its performance.

 

15.2 Claims against PGGM LP

As PGGM Infrastructure Fund 2016 is not a partnership (personenvennootschap) nor
a legal entity (rechtspersoon) under Dutch law, any claims against the PGGM
Infrastructure Fund 2016 and / or the PGGM LP are against the PGGM LP as such,
and not against the participants in the PGGM Infrastructure Fund 2016 who,
accordingly, are not liable for these claims. Recourse for such claims shall be
limited to the assets held by PGGM LP on behalf of the PGGM Infrastructure Fund
2016.

 

15.3 Entire agreement

This Agreement contains the entire agreement between the parties with respect to
its subject matter. It sets out the only conduct, representations, warranties,
covenants, conditions, agreements or understandings (collectively Conduct)
relied on by the parties and supersedes all earlier Conduct by or between the
parties in connection with its subject matter. None of the parties has relied on
or is relying on any other Conduct in entering into this Agreement and
completing the transactions contemplated by it.

 

15.4 Governing law

This Agreement is governed by the Laws of South Australia. In relation to it and
related non- contractual matters each party irrevocably submits to the
non-exclusive jurisdiction of courts with jurisdiction in Australia, and waives
any right to object to the venue on any ground.

 

15.5 Amendment

This Agreement may be amended only by another agreement executed by all the
parties.

 

15.6 Costs and duty

 

  (a) Unless otherwise agreed in writing between the parties, each party must
bear its own costs arising out of the negotiation, preparation and execution of
this Agreement.

 

  (b) All duty (including stamp duty and any fines, penalties and interest) that
may be payable on or in connection with:

 

  (i) the Partnership Transaction, must be borne by the Co-Investor Parties;

 

  (ii) the CP Restructuring Steps, must be borne by GWI;

 

  (iii) the debt refinancing, must be borne by the relevant member of the GWA
Group; and

 

  (iv) the GRail Transaction, must be borne by GWI Acquisitions Pty Ltd.

 

 

page 33



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

15.7 Remedies Cumulative

The rights, powers and remedies provided in this Agreement are in addition to,
and do not exclude or limit, any right, power or remedy provided by law or
equity or by any agreement.

 

15.8 Notices

Any notice, demand, consent or other communication (a Notice) given or made
under this Agreement:

 

  (a) must be in writing and signed by the sender or a person duly authorised by
the sender (or in the case of email, set out the full name and position or title
of the sender or person duly authorised by the sender);

 

  (b) must be delivered to the intended recipient by prepaid post (if posted to
an address in another country, by registered airmail) or by hand, fax or email
to the address, fax number or email address below or the address, fax number or
email address last notified by the intended recipient to the sender:

 

(i)    to GWI:   Genesee & Wyoming Inc.      Address: 20 West Avenue, Darien,


               Connecticut 06820, U.S.A.

     Fax No.: +1 203 656 1092      Attention: General Counsel (ii)    to MAIF
LP:   Macquarie Specialised Asset


Management Limited as trustee for MAIF

Investment Trust

     Address: Level 6, 50 Martin Place,


Sydney, New South Wales, 2000

     Fax No: +61 2 8232 6510      Attention: Christine Williams / David


Anderson

     With a copy to:      Macquarie Asia Infrastructure Fund


Management Limited

     Address: PO Box 1093 Queensgate


House, Grand Cayman KY1-1102,

Cayman Islands

     Fax: +13459457100      Email: cayman@maplesfs.com      Attention: Company
Secretary (iii)    to MAIT LP   Macquarie Australian Infrastructure


Management 1 Limited as trustee for

Macquarie Australian Infrastructure Trust

1

     Address: Level 6, 50 Martin Place,      Sydney, New South Wales, 2000

 

 

page 34



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

     Fax No: +61 2 8232 6510      Email: miralegal@macquarie.com      Attention:
Company Secretary (iv)    MIRA GP   Scissor Holdings Pty Ltd      Address: Level
6, 50 Martin Place,


Sydney, New South Wales, 2000 [

     Fax No: +61 2 8232 6510      Email: miralegal@macquarie.com      Attention:
Company Secretary (v)    PGGM LP   Stichting Depositary PGGM Infrastructure


Funds, acting in its capacity as title holder

of PGGM Infrastructure Fund 2016

     Attention: Han Claessens and Erik van


den Berg

     Address: Noordweg Noord 150, 3704 JG


Zeist, The Netherlands

     Email: Han.Claessens@pggm.nl /


Erik.van.den.Berg@pggm.nl

 

  (c) will be conclusively taken to be duly given or made:

 

  (i) in the case of delivery in person, when delivered;

 

  (ii) in the case of delivery by post, 6 Business Days after the date of
posting (if posted to an address in the same country) or ten days after the date
of posting (if posted to an address in another country);

 

  (iii) in the case of fax, on receipt by the sender of a transmission control
report from the despatching machine showing the relevant number of pages and the
correct destination fax number or name of recipient and indicating that the
transmission has been made without error; and

 

  (iv) in the case of email, the earlier of:

 

  (A) the time that the sender receives an automated message from the intended
recipient’s information system confirming delivery of the email;

 

  (B) the time that the email is first opened or read by the intended recipient,
or an employee or officer of the intended recipient; and

 

  (C) two hours after the time the email is sent (as recorded on the device from
which the sender sent the email) unless the sender receives, within that two
hour period, an automated message that the email has not been delivered,

but if the result is that a Notice would be taken to be given or made:

 

  (v) in the case of delivery by hand, post or fax, at a time that is later than
5pm;

 

  (vi) in the case of delivery by email, at a time that is later than 7pm; or

 

 

page 35



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (vii) on a day that is not a business day,

in the place specified by the intended recipient as its postal address under
clause 15.8(b), it will be conclusively taken to have been duly given or made at
the start of business on the next business day in that place.

 

15.9 No Merger

The rights and obligations of the parties will not merge on the completion of
any transaction contemplated by this Agreement. They will survive the execution
and delivery of any assignment or other document entered into for the purpose of
implementing any such transaction.

 

15.10 Assignment

No party can assign, charge, encumber or otherwise deal with any rights and
obligations under this Agreement (an Assignment), or attempt or purport to do
so, without the prior written consent of:

 

  (a) in the case of an Assignment by GWI, the Co-Investor Parties; and

 

  (b) in the case of an Assignment by a Co-Investor Party, GWI.

 

15.11 Further Assurances

Each party must do anything (including executing agreements and documents)
reasonably necessary to give full effect to this Agreement and the transactions
contemplated by it.

 

15.12 No Waiver

No failure to exercise nor any delay in exercising any right, power or remedy
under this Agreement operates as a waiver. A single or partial exercise or
waiver of the exercise of any right, power or remedy does not preclude any other
or further exercise of that or any other right, power or remedy. A waiver is not
valid or binding on the party granting that waiver unless made in writing.

 

15.13 Service of process

 

  (a) Without preventing any other mode of service, any document in an action
(including, any writ of summons or other originating process or any third or
other party notice) may be served on any party by being delivered to or left for
that party at its address for service of notices under clause 15.8.

 

  (b) GWI irrevocably appoints GWIH2 as its agent for the service of process in
Australia in relation to any matter arising out of this Agreement. If GWIH2
ceases to be able to act as such or have an address in Australia, GWI agrees to
appoint a new process agent in Australia and deliver to the other parties within
2 Business Days a copy of a written acceptance of appointment by the process
agent, upon receipt of which the new appointment becomes effective for the
purpose of this agreement. GWI must inform the other parties in writing of any
change in the address of its process agent within 2 Business Days of the change.

 

15.14 Severability of Provisions

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction is ineffective as to that jurisdiction to the extent of the
prohibition or unenforceability. That does not invalidate the remaining
provisions of this Agreement nor affect the validity or enforceability of that
provision in any other jurisdiction.

 

 

page 36



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

15.15 Counterparts

This Agreement may be executed in any number of counterparts. All counterparts
together will be taken to constitute one instrument.

 

 

page 37



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 1

GWA Group

G&W Australia Holdings LP (Australian limited partnership)

GWI Acquisitions Pty Ltd

GWI Holdings No. 2 Pty Ltd

GWA (North) Pty Ltd

GWI Holdings Pty Ltd

Genesee & Wyoming Australia Pty Ltd

Viper Line Pty Limited

S A Rail Pty Limited

Genesee & Wyoming Australia Eastern Pty Ltd

ARG Sell Down Holdings Pty Limited

ARG Sell Down No1 Pty Limited

ARG Sell Down No2 Pty Limited

GWA Holdings Pty Limited

GWA Northern Pty Limited

GWA Operations North Pty Limited

Freightliner Australia Pty Limited

FLA Coal Services Pty Limited

Freightliner Australia Coal Haulage Pty Ltd

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 2

GWI Warranties

 

1 Incorporation and Authorisation

 

1.1 Incorporation

 

  (a) GWI is duly incorporated and validly exists under the Law of its place of
incorporation.

 

  (b) GWI is not insolvent and no receiver has been appointed over any part of
its assets and no such appointment has been threatened in writing.

 

  (c) GWI is not in liquidation or official management and no proceedings have
been brought or threatened for the bona fide purpose of winding up GWI or
placing it under official management.

 

  (d) No administrator has been appointed to GWI nor has any deed of company
arrangement been executed or proposed in respect of GWI.

 

  (e) To the best of GWI’s knowledge, there are no facts, matters or
circumstances which give any person the right to apply to liquidate or wind up
GWI or place GWI under official management.

 

1.2 Due authorisation

 

  (a) The execution and delivery of this Agreement has been properly authorised
by all necessary corporate action of GWI.

 

  (b) GWI has full corporate power and lawful authority to execute and deliver
this Agreement and to consummate and perform or cause to be performed its
obligations under this Agreement and each transaction contemplated by this
Agreement to be performed by it.

 

  (c) This Agreement constitutes a legal, valid and binding obligation of GWI,
enforceable in accordance with its terms by appropriate legal remedy.

 

  (d) The execution, delivery and performance by GWI of this Agreement and each
transaction contemplated by this Agreement does not or will not (with or without
the lapse of time, the giving of notice or both) contravene, conflict with or
result in a breach of or default under:

 

  (i) any provision of the constitution of GWI;

 

  (ii) any material term or provision of any security arrangement, undertaking,
agreement or deed; or

 

  (iii) any writ, order or injunction, judgement, Law, rule or regulation to
which it is a party or is subject or by which it is bound.

 

2 Title Warranties

 

2.1 Partnership

 

  (a) Prior to Completion;

 

  (i) GWI Holding BV; and

 

  (ii) until the date of transfer of the interests of GWI International BV to
GWA GP NewCo, GWI International BV; or

 

  (iii)

on and from the date of transfer of the interests of GWI International BV to GWA
GP NewCo, GWA GP NewCo,

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  are the only partners of the GWA Partnership and their respective interests in
the GWA Partnership are GWI International BV 1% and GWI Holding BV 99%.

 

  (b) Other than as specified in this Agreement there has been no offer to admit
any other entities to the GWA Partnership.

 

  (c) On Completion, the Co-Investor Parties or their Nominees will be issued
with the full legal and beneficial title to the Partnership Interests free and
clear of any Security Interest or claim of any person.

 

3 General Warranties

 

3.1 Disclosure Material

 

  (a) The Disclosure Material was prepared in good faith and with reasonable
care by GWI.

 

  (b) To the best of GWI’s knowledge, the Disclosure Material is accurate and
not misleading in all material respects and contains all information:

 

  (i) that is material to the Business; or

 

  (ii) relating to the Business that, to the best of GWI’s knowledge, would be
material to a decision to proceed with, and the terms of, the subscription
contemplated by clause 5 of this Agreement (but excluding making the GRail Bid
or entering into the GRail Transaction) by the Co-Investor Parties.

 

  (c) GWI has not deliberately omitted anything from the Disclosure Material
that is material to:

 

  (i) the assets owned and the business operated by GRail;

 

  (ii) the GWA Group’s decision to proceed with, and the terms of, the GRail Bid
or the GRail Transaction; or

 

  (iii) GRail’s ability to perform its obligations under the Rail Haulage
Agreement, on and from GRail Completion.

 

3.2 The GWA Group

 

  (a) Each member of the GWA Group (other than the GWA Partnership) is duly
incorporated and validly exists under the Laws of the place of its
incorporation.

 

  (b) Each GWA Group member has full corporate power and lawful authority to own
its assets and carry on the Business as it is being carried on as at Completion.

 

  (c) Other than as Fairly Disclosed in the Disclosure Material, as at
Completion:

 

  (i) no loans will be owing by the GWA Group to any member of GWI Group
(excluding members of the GWA Group) on any account, except as provided for in
this Agreement; and

 

  (ii) no GWA Group member is party to any guarantee (including any cross
guarantee) in favour of a third party that is not a GWA Group member.

 

  (d) No GWA Group member is insolvent and no receiver has been appointed over
any part of the assets of the GWA Partnership or any GWA Group member and no
such appointment has been threatened in writing.

 

  (e) No GWA Group member is in liquidation or official management and no
proceedings have been brought or threatened for the bona fide purpose of winding
it up or placing it under official management.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (f) To the best of GWI’s knowledge, there are no facts, matters or
circumstances which give any person the right to apply to liquidate or wind up
any GWA Group member or place any GWA Group member under official management.

 

  (g) The affairs of the each GWA Group member has been conducted in accordance
with the relevant entity’s constituent documents.

 

  (h) Other than as Fairly Disclosed in the Disclosure Material, no person has
any right, including a contractual right, an option, a right of first refusal, a
right of pre-emption or other right, to acquire or to restrain any person from
acquiring any shares or other securities in the capital of any member of the GWA
Group that has not been waived.

 

  (i) The following members of the GWA Group are dormant and have not, in the 12
months prior to Completion, carried on any business or undertaken any
activities:

 

  (i) GWA Holdings Pty Limited;

 

  (ii) GWA Operations North Pty Limited;

 

  (iii) ARG Sell Down No2 Pty Limited;

 

  (iv) ARG Sell Down Holdings Pty Limited;

 

  (v) ARG SellDown No1 Pty Ltd; and

 

  (vi) GWA Northern Pty Ltd.

 

3.3 Assets of GWA Group

 

  (a) As at the date the fixed asset register contained in the Data Room was
prepared, each asset listed in that fixed asset register is the absolute
property of, and legally and beneficially owned by, and under the possession or
control of, the GWA Group member except for:

 

  (i) any Permitted Security Interest; or

 

  (ii) any item Fairly Disclosed in the Disclosure Material as being subject to
hire purchase, lease or rental agreements,

and since the date of the fixed asset register contained in the Data Room there
has been no disposal of any material assets.

 

  (b) No notice has been served on the GWA Partnership or a GWA Group member by
any Governmental Agency which might materially impair, prevent or otherwise
interfere with the GWA Partnership’s or the GWA Group member’s use of or
proprietary rights in any of the assets listed in the fixed asset register
contained in the Data Room.

 

  (c) Maintenance contracts are in full force and effect in respect of all items
of Plant and Equipment which it is normal or prudent to have maintained by
outside or specialist contractors.

 

  (d) The Plant and Equipment comprise all plant and equipment with a value of
A$200,000 or more that are necessary to operate the Business.

 

3.4 Property

 

  (a) Except as Fairly Disclosed in the Disclosure Material:

 

  (i) the GWA Group has exclusive enjoyment and occupation of the Property
Title;

 

  (ii) all right, title and interest in the Property Title is held by GWA Group
free and clear of any Security Interest (except for any Permitted Security
Interest);

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (iii) no GWA Group member has entered into any arrangement with any other
party in relation to the Leases which might materially impair, prevent or
otherwise interfere with the GWA Partnership’s or the GWA Group’s use or
enjoyment of any of the Leases;

 

  (iv) there is no material default by the GWA Group under the Leases;

 

  (v) a GWA Group member has not knowingly waived in writing any material breach
of covenant, material obligation or material restriction in favour of the GWA
Partnership or a GWA Group member under the Leases which might materially
impair, prevent or otherwise interfere with the GWA Partnership’s or the GWA
Group’s use or enjoyment of any of the Leases; and

 

  (vi) to the best of GWI’s knowledge, each Lease is valid, subsisting and
enforceable against the other counterparty listed in the relevant Lease and
binding on the parties to it, in accordance with its terms.

 

  (b) No notices have been received by the GWA Partnership or a GWA Group member
from, and to the best of GWI’s knowledge, there are no orders, declarations,
reports, recommendations or proposals of, a Governmental Agency which would
materially affect the use of the Property Title or the Leases (present or
future) or require the doing of material works or expenditure of money in
material amounts in relation to the Property Title or Leases.

 

  (c) To the best of GWI’s knowledge, no notice has been issued by any
Governmental Agency or proceedings instituted in a court pursuant to any statute
whereby the interest in the Property Title or Leases may be rendered liable to
forfeiture to the Crown.

 

  (d) Apart from the Property Title and the Leases, the GWA Group does not own
or lease any land within Australia.

 

3.5 Material contracts

To the best of GWI’s knowledge:

 

  (i) no party to a Contract has done or permitted to be done or failed to do
anything that is a material breach or default under a Contract or would be
likely to cause any of the Contracts to be terminated or give an other party to
the Contract the right to claim damages;

 

  (ii) each Contract is valid, binding and enforceable against each other
counterparty to that Contract, in accordance with its terms;

 

  (iii) no party to a Contract will, or is likely to cease or materially reduce
its trading with the GWA Partnership or a GWA Group member as a result of the
Partnership Transaction;

 

  (iv) there has been no failure by GWI or any member of GWA Group that is a
party to a Contract to comply with a material obligation under any of the
Contracts that would have a material adverse effect on the GWA Group; and

 

3.6 Native title and Aboriginal land rights

 

  (a) No member of the GWA Group has suffered:

 

  (i) any material Liabilities as a result of any Native Title or Aboriginal
Land Rights Issue in relation to any Property Title or Leases; or

 

  (ii) any impact as a result of a Native Title or Aboriginal Land Rights Issue
on the validity or otherwise of any Property Title or Leases.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (b) To the best of GWI’s knowledge:

 

  (i) there is no Native Title or Aboriginal Land Rights Issue in respect of the
Business which would materially prevent, hinder, disrupt, delay or interfere
with the carrying out of the Business; and

 

  (ii) there are no circumstances that GWI is aware of which are reasonably
likely to give rise to a future Native Title or Aboriginal Land Rights Issue in
respect of the Business which would materially prevent, hinder, disrupt, delay
or interfere with the carrying out of the Business.

 

3.7 Approvals, Environment and Safety

 

  (a) The GWA Group holds all material licences, authorisations and permits from
relevant Governmental Agencies necessary or desirable to own the assets and
carry on all aspects of the Business.

 

  (b) The Rail Accreditations have not lapsed, been cancelled, forfeited,
surrendered or suspended or have otherwise ceased to have effect.

 

  (c) GWI is not aware of any fact, matter or circumstance that GWI considers,
acting reasonably, would result in the cancellation, forfeiture, surrender or
suspension of the Rail Accreditations or the imposition of any material new or
varied conditions under the Rail Accreditations.

 

  (d) The GWA Partnership and the members of the GWA Group have each complied in
all material respects with Environmental Law.

 

  (e) The GWA Group has not received written notice of any civil, criminal or
administrative claims, demands, actions, suits or orders from a Governmental
Agency or a third party:

 

  (i) under Environmental Law applicable to the Business; or

 

  (ii) in relation to the Rail Accreditations.

 

  (f) To the best of GWI’s knowledge:

 

  (i) there are no outstanding requirements for material payments or capital
expenditure under any licence, authorisation or permit from a relevant
Governmental Agency held by the GWA Group; and

 

  (ii) there is no threatened civil, criminal or administrative claim, demand,
action, suit or order from a Governmental Agency or a third party:

 

  (A) under Environmental Law applicable to the Business; or

 

  (B) in respect of the Rail Accreditations,

in each case, that would be prejudicial to the owner of the Business.

 

  (g) Other than as Fairly Disclosed in the Disclosure Material, to the best of
GWI’s knowledge, there is no Contamination in, on, under or emanating from any
of the land occupied or controlled by a member of the GWA Group that would have
a material adverse impact on the Business.

 

  (h) There are no outstanding material notices or prosecutions issued against
any member of the GWA Group by any workplace safety authority and full details
of all material incidents which might potentially give rise to occupational
health and safety notices or prosecutions have been Fairly Disclosed in the
Disclosure Material.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

3.8 Insurance

All insurance required by law or by the terms of any Contract to be effected by
each member of the GWA Group has been effected, is current and in force and to
the best of GWI’s knowledge, no fact or circumstance exists that would render
any such insurance void, voidable or unenforceable in any material respect.

 

3.9 Employees

 

  (a) Each member of the GWA Group has paid all material amounts due and payable
under Law or a relevant employment contract, to each Employee (and each former
Employee) employed by that member of the GWA Group.

 

  (b) There is no industrial dispute affecting the Employees and, to the best of
GWI’s knowledge, none will arise as a result of the transactions contemplated by
this Agreement.

 

  (c) The Disclosure Material contains a copy of all:

 

  (i) agreements, arrangements and understandings or award based transitional
instruments;

 

  (ii) Fair Work Australia approved enterprise agreements; and

 

  (iii) modern awards,

within the meaning of the Fair Work Act 2009 and associated regulations to which
any GWA Group member is a party and/or which relate to the remuneration and
benefits of the Employees.

 

  (d) In respect of each Employee (and each former Employee), each member of the
GWA Group has complied with in all material respects and has not received any
written notice of any material breach by that GWA Group member of, its legal or
contractual obligations in relation to any of the Employees employed by that
member of the GWA Group.

 

  (e) No member of the GWA Group has any knowledge of grounds for dismissal of
any Employee in respect of any facts, matter or circumstances which may have a
material adverse impact on the reputation of the GWA Group, nor is under or
likely to be under any obligation to reinstate or reemploy any former Employee.

 

  (f) No member of the GWA Group is involved in or, to the best of GWI’s
knowledge is the subject of any pending, threatened or anticipated regulatory
investigation or prosecution regarding any Claims by an Employee or former
Employee.

 

3.10 Financial position

 

  (a) The 2015 Audited Accounts were prepared in accordance with the Accounting
Standards applied on a consistent basis.

 

  (b) All material liabilities of the GWA Group:

 

  (i) as at 31 December 2015 are disclosed in or taken into account in the 2015
Accounts; and

 

  (ii) as at the 30 June 2016, are disclosed in or taken into account in the
2016 Accounts.

 

  (c) The 2015 Accounts accurately reflect in all material respects the assets
and material liabilities and profits and losses of the GWA Group as at
31 December 2015.

 

  (d) The 2016 Accounts accurately reflect in all material respects the asset
and material liabilities and profits and losses of the GWA Group as at 30 June
2016.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (e) Since 30 June 2016:

 

  (i) each GWA Group member has carried on its business in the ordinary and
usual course; and

 

  (ii) to the best of GWI’s knowledge, there has been no change in the financial
position of the GWA Group from that set forth in the 2016 Accounts except
changes none of which individually or in the aggregate has had a material
adverse effect on the GWA Group taken as a whole.

 

3.11 Taxation

 

  (a) All Taxes which are due and payable to a Tax Authority and for which a
member of the GWA Group is liable, whether individually or jointly with another
person, have been paid.

 

  (b) Each member of the GWA Group has created and maintained records to enable
it to comply with its obligations (to the extent such obligations exist) to
prepare and submit any information, notices, computations, returns and payments
required by any Law relating to Tax, and has retained necessary records as
required of it by any Law relating to Tax.

 

  (c) Any information, notice, computation or return which has been submitted by
a member of the GWA Group to any Tax Authority in respect of any Tax discloses
all material facts that must be disclosed under any Law relating to Tax and is
not misleading in any material respect.

 

  (d) All Tax returns or other documents or notices required by a Law relating
to Tax (including, but not limited to, Laws imposing or relating to income tax,
fringe benefits tax, goods and services tax, payroll tax, group tax, land tax,
water and municipal rates and stamp and customs duty) to be lodged or filed by a
member of the GWA Group prior to Completion have been or will be duly lodged or
filed.

 

  (e) All amounts required by any Law relating to Tax to be deducted by or on
behalf of a member of the GWA Group from the salary or wages of employees, or
from any other amount, have been duly deducted and, where appropriate, duly paid
to the relevant Tax Authority in accordance with the relevant Law.

 

  (f) Genesee & Wyoming Australia Pty Ltd is the Representative Member of a GST
Group and has never been a member of any other GST Group.

 

  (g) Each member of the GWA Group required to be registered for GST, is
registered for GST.

 

  (h) Within the meaning of Division 703 of the Income Tax Assessment Act 1997,
all members of the GWA Group (other than Freightliner Australia Pty Limited, FLA
Coal Services Pty Limited and Freightliner Australia Coal Haulage Pty Ltd) are
members of a validly formed consolidated group of which GWAHLP is head entity.

 

  (i) No member of the GWA Group has entered into, or been a party to a
transaction which knowingly contravenes the anti-avoidance provisions of any Law
relating to Tax.

 

  (j) To the best of GWI’s knowledge, all transactions between the member of a
the GWA Group with international related parties are on arm’s length terms.

 

3.12 Litigation

 

  (a) There is no current litigation, prosecution, administrative or dispute
resolution proceedings (Proceedings) against GWI which is or may be materially
prejudicial to GWA Group.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (b) No written notice has been received by GWI or any member of the GWA Group
of any potential Proceedings which may be materially prejudicial to the GWA
Group.

 

  (c) GWI is not aware of any fact, matter or circumstance that GWI considers,
acting reasonably, would give rise to any Proceedings related to the GWA Group
which may be materially prejudicial to GWA Group.

 

  (d) Neither GWI nor any other member of the GWA Group has:

 

  (i) commenced Proceedings against any other party which may be materially
prejudicial to the GWA Group and which is outstanding; or

 

  (ii) issued any written notice concerning any such potential Proceedings.

 

  (e) To the best of GWI’s knowledge, there is no:

 

  (i) unsatisfied judgment or award outstanding against the GWA Group or the
Assets; or

 

  (ii) execution or process of any party issued against or levied or enforceable
upon or against the GWA Group or the Assets, whether or not the effect of such
execution or process has been stayed.

 

3.13 Compliance with Laws and anti-corruption

 

  (a) The GWA Group has complied in all material respects with all applicable
Laws in respect of its Assets, the Business and the Employees and no material
contravention, or allegation of any material contravention, of any applicable
Law is known to GWI and, to the best of GWI’s knowledge, there are no facts or
circumstances that are likely to give rise to any material contravention or
allegation.

 

  (b) To the best of GWI’s knowledge, no GWA Group member nor any director,
officer, employee or agent of any GWA Group member, nor any person acting on any
GWA Group member’s behalf, has, in connection with, or otherwise relating to,
the operation of the GWA Group’s business, engaged in any activity or conduct
that has resulted in or will result in a violation of:

 

  (i) any applicable Anti-Corruption Laws; or

 

  (ii) any applicable domestic Laws that implement United Nations or
state-imposed sanctions or export controls.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 3

Co-Investor Party Warranties

 

1 The Co-Investor Party

 

  (a) The Co-Investor Party is duly incorporated and validly exists under the
Law of its places of incorporation.

 

  (b) The Co-Investor Party is not insolvent and no receiver has been appointed
over any part of its assets and no such appointment has been threatened.

 

  (c) The Co-Investor Party is not in liquidation or official management and no
proceedings have been brought or threatened for the purpose of winding up the
Co-Investor Party or placing it under official management.

 

  (d) No administrator has been appointed to the Co-Investor Party nor has any
deed of company arrangement been executed or proposed in respect of the
Co-Investor Party.

 

  (e) To the best of the knowledge of the Co-Investor Party, there are no facts,
matters or circumstances which give any person the right to apply to liquidate
or wind up the Co- Investor Party or place the Co-Investor Party under official
management.

 

2 Due authorisation

 

  (a) The execution and delivery of this Agreement has been properly authorised
by all necessary corporate action of the Co-Investor Party.

 

  (b) The Co-Investor Party has full corporate power and lawful authority to
execute and deliver this Agreement and to consummate and perform or cause to be
performed its obligations under this Agreement and each transaction contemplated
by this Agreement to be performed by it.

 

  (c) This Agreement constitutes a legal, valid and binding obligation of the
Co-Investor Party, enforceable in accordance with its terms by appropriate legal
remedy.

 

  (d) The execution, delivery and performance by the Co-Investor Party of this
Agreement and each transaction contemplated by this Agreement does not or will
not (with or without the lapse of time, the giving of notice or both)
contravene, conflict with or result in a breach of or default under:

 

  (i) any provision of the constitution of the Co-Investor Party;

 

  (ii) any material term or provision of any security arrangement, undertaking,
agreement or deed; or

 

  (iii) any writ, order or injunction, judgment, Law, rule or regulation to
which it is a party or is subject or by which it is bound.

 

3 Co-Investor Party that is a trustee

 

  (a) Each Trustee is empowered by the trust deed establishing the trust under
which it is appointed as trustee (Trust Deed) to enter into and perform its
obligations under this Agreement and to carry out the acts and transactions
contemplated by this Agreement.

 

  (b) All necessary resolutions have been duly passed and all consents,
approvals and other procedural matters have been obtained or attended to as
required by the Trust Deed.

 

  (c) The Trustee of the Relevant Trust is the sole trustee of that trust.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  (d) No property of the Relevant Trust is liable to be re-settled or set aside
or transferred to any other trust of which the Trustee is trustee.

 

  (e) The Relevant Trust has not been terminated, nor has any event for the
vesting of the assets of the Relevant Trust occurred.

 

  (f) Subject to the terms of the Trust Deed and limitations which may be
imposed by general law, the Trustee’s right of indemnity out of, and lien over,
the assets of the Relevant Trust have not been limited in any way.

 

  (g) Under the terms of applicable laws and the Trust Deed, the Trustee’s right
of indemnity out of the assets of the Relevant Trust is only limited in respect
of events where the Trustee has failed to properly perform its trustee or
responsible entity duties (as applicable).

 

  (h) To the best of the relevant Co-Investor Party’s knowledge, the Trustee of
the Relevant Trust has complied with all obligations and duties under the Trust
Deed and at law, where failure to comply would prevent it from properly
performing its obligations under this Agreement.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 4

Amended and Restated Partnership Agreement

 

 

 



--------------------------------------------------------------------------------

LOGO [g300714ex101logo1.jpg]

GWI International Pty Ltd (as a General Partner)

GWI Holding B.V. (as a Limited Partner)

Scissor Holdings Pty Ltd (as a General Partner)

Macquarie Specialised Asset Management Limited as trustee for the MAIF
Investment Trust (as a Limited Partner)

Macquarie Australian Infrastructure Management 1 Limited as trustee for the
Scissor Holdings Trust (as a Limited Partner)

Macquarie Australian Infrastructure Management 1 Limited as trustee for the PGGM
Ibis LP Trust (as a Limited Partner)

Macquarie Corporate Holdings Pty Ltd

Limited Partnership Agreement for G&W Australia Holdings LP

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000 Australia

T +61 2 9230 4000

F +61 2 9230 5333

www.allens.com.au

© Allens Australia 2016

Allens is an independent partnership operating in alliance with Linklaters LLP.



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

 

Contents    1  

Definitions and Interpretation

     1      1.1   

Definitions

     1      1.2   

General interpretation

     13      1.3   

Exercise of powers

     14    2  

Formation of Partnership and its business

     14      2.1   

Formation of Partnership

     14      2.2   

Registration

     14      2.3   

Admission of additional Partners

     15      2.4   

Changes in registered particulars

     15      2.5   

Admission by substitution

     15      2.6   

Tax residency of a General Partner

     15      2.7   

Partnership Property

     15      2.8   

Name of business

     15      2.9   

Documents to bear Partnership name

     16      2.10   

Registered office

     16      2.11   

Registration Certificate to be displayed

     16    3  

Duration of the Partnership

     16      3.1   

Commencement of Partnership

     16      3.2   

Continuity of Partnership

     16      3.3   

Cessation of limited partnership

     16      3.4   

Duration and dissolution

     16    4  

Liability of Partners

     16      4.1   

Liability of each Partner to Third Parties

     16      4.2   

Liability between Partners

     17      4.3   

Indemnity of General Partners

     17      4.4   

Indemnity by General Partners

     17    5  

Capital Contributions

     17      5.1   

Initial Capital Contributions and Respective Proportions

     17      5.2   

Payment date for Capital Contribution

     17      5.3   

Additional Capital Contributions

     17      5.4   

No obligation of Limited Partners to contribute

     18      5.5   

No interest on Capital Contributions

     18      5.6   

No withdrawal of Capital Contributions

     18    6  

Management of the Partnership

     18      6.1   

Formation and functions of the Management Committee

     18      6.2   

General powers of Representatives and delegation

     19      6.3   

Appointment and removal of Representatives

     20      6.4   

Appointment and removal of Chairman

     20      6.5   

Appointment and removal of Secretary

     21      6.6   

Observers

     21      6.7   

Initial Representatives

     21      6.8   

Use of experts

     21      6.9   

Strategic Plan

     21      6.10   

Budget

     22      6.11   

Announcements, Advertising and Marketing Materials

     23      6.12   

Partnership Bank Account

     23   

 

 

page (i)



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  6.13   

Partnership expenses

     23      6.14   

Partner expenses

     23      6.15   

Reimbursement of Approved Expenses

     23      6.16   

Related Party Transactions

     23      6.17   

Preparation of financial accounts

     24      6.18   

Partner information rights

     26      6.19   

Governance of the GWA Group

     26      6.20   

GW Group requirements

     26      6.21   

Compensation and management incentive plans

     27    7  

Meetings of Management Committee

     28      7.1   

Meetings

     28      7.2   

Quorum

     28      7.3   

Agendas for Management Committee meetings

     29      7.4   

Minutes

     29    8  

Voting of Management Committee

     29      8.1   

Voting Entitlement of Representatives

     29      8.2   

Decisions by simple majority vote

     29      8.3   

Reserved Matters

     29      8.4   

Decisions contractually binding on Partners

     30      8.5   

Circulating resolutions

     30    9  

Profits and losses of Partnership

     30      9.1   

General Partner to receive income

     30      9.2   

Determination of profits and losses

     30      9.3   

Allocation of profits and losses to Partner Account

     30    10  

Distributions

     30      10.1   

Distributions of Partnership and GWA Group

     30      10.2   

Tax withholding

     31    11  

Additional Financing

     31      11.1   

Additional finance

     31      11.2   

Call for further funding

     31      11.3   

Failure to provide Funding Amount

     32      11.4   

Dilution of Non-contributing Partner

     33    12  

Transfer of Partnership Interests

     34      12.1   

Transfer of Partnership Interests generally

     34      12.2   

Stapled Partnership Interests

     34      12.3   

Exceptions to Stapling

     34      12.4   

Effect of Transfer on application of this Agreement

     34      12.5   

Disclosures to Third Parties

     35      12.6   

Non-complying Transfer ineffective

     35    13  

Permitted Transfers

     35    14  

Pre-emption right on Transfers

     35    15  

Tag Right

     37      15.1   

Tag Notice

     37      15.2   

Exercise of Tag Right

     37      15.3   

Completion of Transfer of Partnership Interest

     38   

 

 

page (ii)



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

16  

 

Exit events

     38        16.1      

Exit Notice

     38        16.2      

Third Party Sale

     38        16.3      

IPO

     38        16.4      

Exit mechanics

     39        16.5      

Warranties on exit

     39   

17

 

 

Defaulting Partner Transfers

     39        17.1      

Default Event

     39        17.2      

Default Event Notice

     39        17.3      

Defaulting Partner Transfer

     40        17.4      

Transfer Price

     40        17.5      

Reasonable endeavours

     40   

18

 

 

Competition

     41        18.1      

Partners’ covenants not to compete with Partnership

     41        18.2      

Application of covenants

     41        18.3      

Specified periods

     41        18.4      

Specified areas

     41        18.5      

Construction and nature of restrictions

     42        18.6      

Remedies

     42   

19

 

 

Process upon dissolution

     42        19.1      

Application of proceeds on dissolution

     42        19.2      

If no General Partner

     43        19.3      

Distribution of assets

     43        19.4      

Final statement

     43   

20

 

 

Disputes

     43        20.1      

Disputes

     43        20.2      

Communications without prejudice

     44        20.3      

Continued performance of the agreement

     44        20.4      

Court proceedings

     44   

21

 

 

Third Party Claims

     44        21.1      

Conduct of Third Party Claims

     44        21.2      

Funding Third Party Claims

     44   

22

 

 

Partner matters

     44        22.1      

Duties of Partners

     44        22.2      

Restrictions on Partners

     45        22.3      

Representations and Warranties of Partners

     45        22.4      

Continuation of Partnership

     46        22.5      

Limitation of liability of the Trustees

     46   

23

 

 

Confidentiality

     47        23.1      

Confidentiality

     47        23.2      

Permitted disclosure

     47        23.3      

Return of Confidential Information

     48        23.4      

Remedies

     48        23.5      

Survival of obligation

     49   

24

 

 

General

     49        24.1      

Notices

     49        24.2      

Status of Limited Partnership

     50        24.3      

Entire Agreement

     50        24.4      

Amendment

     51   

 

 

page (iii)



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  24.5   

Assignment

     51      24.6   

Counterparts

     51      24.7   

Severability of provisions

     51      24.8   

Discretion in exercising rights

     51      24.9   

Remedies cumulative

     51      24.10   

Rights and obligations are unaffected

     52      24.11   

Waiver

     52      24.12   

Further steps

     52   

25

 

Governing law and jurisdiction

     52      25.1   

Governing law

     52      25.2   

Jurisdiction

     52      25.3   

Supervening legislation

     52      25.4   

Service of process

     52   

Schedule 1

     53     

Capital Contributions and Respective Proportion as at Investment Date

     53   

Schedule 2

     54     

Admission Certificate

     54   

Schedule 3

     55     

Reserved Matters

     55     

Initial Distribution Policy

     63   

 

 

page (iv)



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

This Agreement is made on

Parties

 

1 GWI International Pty Ltd (ACN 616 014 754) of Level 3, 33 Richmond Road,
Keswick, South Australia 5035, a General Partner (GW GP).

 

2 GWI Holding B.V. (Company No. 17072430) registered in The Netherlands of
Strawinskylaan 3105, 1077 ZX Amsterdam, The Netherlands, a Limited Partner (GW
LP).

 

3 Scissor Holdings Pty Ltd (ACN 614 520 302) of Level 6, 50 Martin Place,
Sydney, New South Wales, 2000 (MIRA GP).

 

4 Macquarie Australian Infrastructure Management 1 Limited (ACN 077 595 012) as
trustee for the Scissor Holdings Trust (ABN 60 744 504 418) of Level 6, 50
Martin Place, Sydney, New South Wales, 2000 (MAIT LP).

 

5 Macquarie Specialised Asset Management Limited (ACN 087 382 965) as trustee
for the MAIF Investment Trust (ABN 56 501 013 400) of Level 6, 50 Martin Place,
Sydney, New South Wales, 2000 (MAIF LP).

 

6 Macquarie Australian Infrastructure Management 1 Limited (ACN 077 595 012) as
trustee for the PGGM Ibis LP Trust (ABN 88 741 842 754) of Level 6, 50 Martin
Place, Sydney, New South Wales, 2000 (PGGM LP).

 

7 Macquarie Corporate Holdings Pty Ltd (ACN 096 705 109) of 50 Martin Place,
Sydney, New South Wales, 2000 (MCHPL).

Recitals

 

A The Partners desire to carry on business with a view to profit in limited
partnership on and subject to the following terms.

 

B MCHPL is a party to this Agreement for the purposes of clause 18.1(b) only.

It is agreed as follows.

 

1 Definitions and Interpretation

 

1.1 Definitions

The following definitions apply unless the context requires otherwise.

Acceptance Notice has the meaning given in clause 11.2(c).

Accepting Partner has the meaning given in clause 14(f).

Accounting Standards means the requirements of the Australian Accounting
Standards, other authoritative pronouncements of the Australian Accounting
Standards Board, the requirements of the Corporations Act in relation to the
preparation and content of accounts and, to the extent that any matter is not
covered by them, means generally accepted accounting principles applied from
time to time in Australia for entities similar to the Partnership.

Act means the Partnership Act 1891 (SA).

Admission Certificate means a certificate in the form of Schedule 2 or such
other form acceptable to all of the Partners.

Affiliate means in respect of a person (the First Person):

 

 

page 1



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (a) a Related Body Corporate of the First Person;

 

  (b) any Managed Fund which is managed by, and must at all times continue to be
managed by:

 

  (i) the First Person or any of its Related Bodies Corporate;

 

  (ii) the Fund Manager of the First Person, or any of the Related Bodies
Corporate of that Fund Manager,

in each case, on a bona fide commercial and arms’ length basis; or

 

  (c) where the First Person is PGGM LP, in addition to paragraphs (a) and (b),
any entity managed, advised or Controlled by PGGM BV or its Affiliates.

Aggregate Partnership Interest means:

 

  (a) in respect of GW LP and GW GP, the sum of the Partnership Interests held
by GW LP and GW GP;

 

  (b) in respect of MIRA GP, the sum of the Partnership Interests held by MIRA
GP and the MIRA Limited Partners;

 

  (c) in respect of a MIRA Limited Partner the sum of:

 

  (i) the Partnership Interests held by that MIRA Limited Partner; and

 

  (ii) that MIRA Limited Partner’s GP Proportion of Partnership Interests held
by MIRA GP;

 

  (d) in respect of any Partner that is not a GW Partner or a MIRA Partner, the
sum of the Partnership Interests held by that Partner and all of its Related
Partners.

Aggregate Respective Proportion means, for each group of Related Partners, the
sum of the Respective Proportions of each Partner in that group of Related
Partners.

Approved Expenses has the meaning given in clause 6.15(a).

Auditor means the audit firm of the GWA Group, which must, subject to being one
of Deloitte, Ernst & Young, PWC or KPMG, be the same audit firm as used by the
GW Group from time to time, unless otherwise agreed in writing by each General
Partner.

Board means the board of directors of a GWA Group entity.

Budget means the document that sets out the annual operating expenses and
capital expenditure for the GWA Group as approved by the Management Committee in
accordance with clause 6.9.

Budget Committee has the meaning in clause 6.10(b).

Business Day means a day a day that is not a Saturday, Sunday or any other day
which is a public holiday or a bank holiday in the place where an act is to be
performed or a payment is to be made.

Capital Contribution means, for each Partner, the amount(s) or asset(s) shown as
the Capital Contribution for that Partner in Schedule 1 or their Admission
Certificate (as the case may be) (including any unpaid or uncontributed
component of such contribution amount), plus any additional amounts or assets
contributed from time to time in accordance with clauses 5 or 11.

Ceasing Partner has the meaning given in clause 23.3(a).

Chairman means the Chairman of the Management Committee.

 

 

page 2



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

Change of Control means the situation where a Partner comes under the Control of
a person or persons who did not Control the Partner at the date the Partner
became a Partner of the Partnership provided that a Change of Control will not
be taken to have occurred:

 

  (a) as a result of a transaction entered into in relation to the securities of
a Partner (or a Holding Company of a Partner) where those securities are listed
on a recognised stock exchange);

 

  (b) as a result of a transaction entered into in relation to the securities of
a Fund Manager of a Partner (or a Holding Company of a Fund Manager of a
Partner) where those securities are listed on a recognised stock exchange;

 

  (c) as a result of a transaction where a Partner (or the Holding Company of a
Partner) comes under the Control of an Affiliate of that Partner (or the Holding
Company of that Partner);

 

  (d) if there is a change to the Fund Manager of a Partner (or the Holding
Company of a Fund Manager of a Partner), provided that the new Fund Manager is
an Affiliate of the first Fund Manager;

 

  (e) if a Limited Partner or a Holding Company of any Partner appoints a
custodian, general partner, trustee, responsible entity or bare nominee to hold
its Partnership Interests or there is a change to the custodian, general
partner, trustee, responsible entity or bare nominee appointed by a Limited
Partner (or the Holding Company of a Limited Partner), provided that there is no
change in the ultimate beneficial ownership of the Partnership Interests as part
of the same transaction;

 

  (f) if a Limited Partner or a Holding Company of any Partner is a Managed Fund
subject to such persons not being Prohibited Transferees, there is a change to
the limited partners, beneficiaries or underlying investors of that Limited
Partner (or a Holding Company of that Limited Partner), provided that the Fund
Manager, or an Affiliate of the Fund Manager, continues to be appointed;

 

  (g) as a result of a transaction where the Transferor has first complied with
clause 14;

 

  (h) if, in relation to MIRA GP, there is a transfer of securities in the MIRA
GP in accordance with the requirements of clause 12.3(b); or

 

  (i) if, in relation to PGGM LP, there is a change to the Fund Manager of PGGM
LP, provided that there is no change to the beneficial ownership of PGGM LP’s
Partnership Interest at the time of the change of the Fund Manager,

except that a Change of Control will be taken to have occurred where there is a
change to the Fund Manager of either MAIT LP or MAIF LP and the new Fund Manager
is not a Subsidiary of MCHPL, provided that a Change of Control will not be
taken to have occurred where the role as manager of MAIT LP or MAIF LP (as
applicable) continues to be performed on a day-to-day basis, with a similar
degree of control, by persons who were employees of the Macquarie Infrastructure
and Real Assets division of Macquarie Group Limited immediately prior to the
change to the Fund Manager in circumstances where the business of the Macquarie
Infrastructure and Real Assets division of Macquarie Group Limited has been
sold, demerged or otherwise no longer forms part of Macquarie Group Limited.    

Claim means any claim, demand, legal proceeding or cause of action including any
claim, demand, legal proceeding or cause of action, however arising and whether
present, unascertained, immediate, future or contingent.

Commissioner for Consumer Affairs means the person who for the time being is
employed as Commissioner for Consumer Affairs South Australia under the Public
Sector Act 2009 (SA).

 

 

page 3



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

Compete means to be directly or indirectly engaged, concerned or interested,
whether on its own account or as a member, shareholder, unitholder, consultant,
principal, agent, partner, beneficiary, trustee or otherwise, in any enterprise,
corporation, firm, partnership, trust, joint venture or syndicate, which is
engaged or involved in or carrying on now or in the future:

 

  (a) any business the same as or substantially similar to or competing directly
or indirectly with that conducted or planned by the Partnership; or

 

  (b) any business or assets that primarily relates to rail infrastructure, rail
access, rail haulage services or trains and is wholly or partly carried out or
located in the areas specified in clause 18.4.

Confidential Information has the meaning given in clause 23.1.

Continuing Partner has the meaning given in clause 14(b).

Contributing Partner has the meaning given in clause 11.3(b).

Control means, in respect of a person, the power, whether held directly or
indirectly (such as through interposed entities) and by whatever means (and
whether or not enforceable at Law or in equity):

 

  (a) to exercise, or control the exercise of, more than or equal to half the
voting power attaching to securities in that person;

 

  (b) to Transfer, or control the Transfer of, more than or equal to half (by
value) of the securities in that person; or

 

  (c) to appoint, or control the appointment of, directors of that person (or
its trustee where the person is a trust) having more than or equal to half of
the votes at board meetings.

Corporations Act means the Corporations Act 2001 (Cth).

Default Event has the meaning given in clause 17.1.

Default Event Notice has the meaning given in clause 17.2(a).

Default Transfer Price has the meaning given in clause 19.4.

Defaulting Partner has the meaning given in clause 17.1.

Director means a director of a Board.

Dispute has the meaning given in clause 20.1(a).

Dispute Notice has the meaning given in clause 20.1(a).

Distribution Policy means the document which sets out the distribution policy of
the Partnership and the GWA Group as approved by the General Partners as a
Reserved Matter, with the Initial Distribution Policy being attached at Annexure
A.

Dividend means a dividend declared and includes a bonus or other distributions
in kind or in cash.

Excess Services means services which when delivered will require a fee to be
paid that would meet any of the criteria specified in clause 5.3 of the
Management Support Services Agreement.

Exit Costs means the out of pocket costs and expenses incurred by a Partner in
relation to a Transfer of that Partner’s Partnership Interest by way of Third
Party Sale, including preparing transaction documents, advisory fees or other
selling commissions (if any), expenses of due diligence investigations, fees of
any relevant regulatory authority, legal fees, experts’ fees, and other related
costs.

Exit Notice has the meaning given in clause 16.1(a).

 

 

page 4



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

Finance Document means any document or agreement which sets out the terms and
conditions by which the Partnership or one or more members of the GWA Group have
received debt funding (excluding any Partner Loans) and, at the Investment Date,
means the Security Trust Deed and each Finance Document (as defined in the
Security Trust Deed).

Financial Year means the period from the Investment Date to 31 December 2016 and
then each succeeding period from 1 January to the next 31 December.

Freightliner means Freightliner Australia Pty Limited (ACN 122 522 123).

Freightliner Management Shareholders means Jolenica Group Pty Limited ACN 123
720 310 as trustee for Jolenica Trust, 53 Hudson Road Pty Ltd ACN 147 150 141 as
trustee for the Hudson Trust and Into the Black Pty Limited ACN 123 720 347 as
trustee for the Out of the Red Trust.

Fund Manager means the manager of a Managed Fund and may include a trustee or
general partner of a Managed Fund if that entity is providing management
services as part of its role as trustee or general partner.

Funding Amount has the meaning given in clause 11.2(b).

Funding Notice has the meaning given in clause 11.2(a).

General Partner means each of GW GP and MIRA GP and any other person or entity
admitted to the Partnership as a general partner in accordance with this
Agreement.

GP Proportion means, in respect of each MIRA Limited Partner:

GP Proportion = A / B;

where:

A = the Partnership Interests held by the relevant MIRA Limited Partner; and

B = the total number of Partnership Interests held by all MIRA Limited Partners.

Government Agency means any government or representative of a government or any
government, semi-governmental, administrative, fiscal, regulatory or judicial
body, department, commission, authority, tribunal, agency, competition authority
or entity. It includes Australian Securities and Investments Commission, the
U.S. Securities and Exchange Commission, New York Stock Exchange and Australian
Securities Exchange (and any other stock exchange).

Gross Income means all moneys, assets, rights and property in the nature of
income derived from or in respect of the Partnership and the Partnership
Business and the investments and operations of the Partnership from all sources.

GW Group means GW Inc and its Subsidiaries. For the purposes of this Agreement,
GW Group does not include the Partnership or any member of the GWA Group.

GW Inc means Genesee & Wyoming Inc. (Delaware Company No. 842999).

GW Partners means GW GP and GW LP and each of their Permitted Transferees
(excluding any Permitted Transferees that are not Affiliates of GW GP and/or GW
LP) which is a Partner from time to time and GW Partner means any one of them.

GWA Group means GWIH2 and its Subsidiaries.

GWIH2 means GWI Holdings No.2 Pty Ltd (ACN 132 989 998).

Holding Company means in relation to an entity (the first entity), an entity of
which the first entity is a Subsidiary but where;

 

  (a) a trust may be a Holding Company, for the purposes of which the assets
held by the trustee on behalf of that trust shall be deemed to be the assets of
that trust; and

 

 

page 5



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (b) an entity may be a Holding Company of a trust if it would have been a
Holding Company of a trust if that trust were a corporation and the beneficial
interests in that trust were securities.

Independent Expert means a person of appropriate reputation, standing and
relevant experience who has no direct or indirect personal interest in the
outcome of the issue in respect of which they are consulted pursuant to this
Agreement, agreed by the parties or failing agreement within 5 Business Days of
the parties commencing discussions to select an Independent Expert, nominated by
the President of the Resolution Institute upon the request of any party.

Initial Distribution Policy means the distribution policy of the Partnership and
the GWA Group from the Investment Date (as annexed to this Agreement at Annexure
A).

Initial Strategic Plan means the strategic plan from the Investment Date as
agreed in writing by the Partners.

Insolvency Event mean in respect of a Partner or the Partnership (as applicable)
if:

 

  (a) the Partner or the Partnership stops or suspends or threatens to stop or
suspend payment of all or a class of its debts;

 

  (b) the Partner or the Partnership is insolvent within the meaning of section
95A of the Corporations Act;

 

  (c) a court is required under section 459C(2) of the Corporations Act to
presume that the Partner or the Partnership is insolvent;

 

  (d) the Partner or the Partnership fails to comply with a statutory demand
(within the meaning of section 459F(1) of the Corporations Act);

 

  (e) an administrator is appointed over all or any of the Partner’s or the
Partnership’s assets or undertaking or any step preliminary to the appointment
of an administrator is taken;

 

  (f) a controller within the meaning of section 9 of the Corporations Act or
similar officer is appointed to all or any of the Partner’s or the Partnership’s
assets or undertaking; or

 

  (g) an application or order is made, proceedings are commenced, a resolution
is passed or proposed in a notice of meeting or an application to a court or
other steps are taken for the Partner’s or the Partnership’s winding up or
dissolution or for the Partner or the Partnership to enter an arrangement,
compromise or composition with or assignment for the benefit of its creditors, a
class of them or any of them.

Interest Rate means 2% per annum above the current average interest rate payable
by the Partnership in respect of all Third Party debt of the Partnership.

Investment Date means the date of this Agreement.

IPO means an initial public offering of all the shares in GWIH2 or all of the
Partnership Business (via a company and/or a trust structure).

Law means any statute, regulation, order, rule, subordinate legislation or other
document enforceable under any statute, regulation, rule or subordinate
legislation.

Limited Partner means each of GW LP, MAIT LP and MAIF LP and any other person or
entity admitted to the Partnership as a limited partner in accordance with this
Agreement.

Liabilities in respect of the Partnership comprise:

 

  (a) unpaid administrative costs and expenses including fees of the General
Partners;

 

  (b) accrued charges in respect of or owing in relation to any of the
investments of the Partnership;

 

 

page 6



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (c) amounts required to meet present liabilities of the Partnership;

 

  (d) amounts of all borrowings of the Partnership; and

 

  (e) all other liabilities (including contingent liabilities) of the
Partnership, or other expenditure which in the opinion of the General Partners
should be taken into account.

Lock-up Period means the 2 year period starting on and from the Investment Date.

Managed Fund means:

 

  (a) a unit trust, investment trust, managed investment scheme, limited
partnership, general partnership, collective investment scheme or other entity
or group of entities; or

 

  (b) any companies, trusts or other entities Controlled by an entity referred
to in paragraph (a) above.

Management Committee has the meaning given in clause 6.1(c).

Management Support Services Agreement means the services agreement dated on or
about the Investment Date between Genesee & Wyoming Railroad Services, Inc. and
the Partnership.

Material Breach means, in respect of a Partner, a failure to comply with any
material provision of this Agreement including clauses 12, 13, 14, 15, 16 and
18.

MIRA Partners means MIRA GP and the MIRA Limited Partners.

MIRA Limited Partners means MAIT LP, MAIF LP and PGGM LP and each of their
Permitted Transferees (excluding any Permitted Transferees that are not
Affiliates of MIRA GP, MAIT LP, MAIF LP and/or PGGM LP), which is a Partner from
time to time.

Non-contributing Partner has the meaning given in clause 11.3.

Non-defaulting Partner has the meaning given in clause 17.2(a).

Notice Period has the meaning given in clause 14(e).

Notifiable Incidents means any occurrence of:

 

  (a) Fraud committed by any employee or director of the Partnership or any GWA
Group member against the Partnership or any member of the GWA Group;

 

  (b) an unauthorised payment or series of payments being made out of
Partnership or GWA Group funds by any employee or director of the Partnership or
any member of the GWA Group in an amount greater than $50,000;

 

  (c) a breach of physical or computer security of the Partnership or any GWA
Group member with the potential to lead to loss of commercially sensitive
information, or disruption to business operations;

 

  (d) an accident involving the Partnership or any GWA Group member which
resulted in death or permanent disablement of any employee or director of the
Partnership or any GWA Group member such that the affected person is unable to
return to work within six months and resume normal duties;

 

  (e) an environmental/rehabilitation bond or guarantee being called by a
relevant authority;

 

  (f) serious damage to wildlife or the natural environment that would
constitute a material breach of any Law regarding the environment;

 

  (g) legal proceedings or regulatory investigations being commenced in
connection with any of the matters referred to in paragraphs (d) to (f) above;

 

  (h) any materially adverse mainstream press coverage or community unrest;

 

  (i) an employee strike affecting the Partnership or any GWA Group member; or

 

 

page 7



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (j) any significant injury to members of the public requiring hospitalisation
arising from an incident involving the Partnership or any GWA Group member.

Partner Account means, for each Partner, the sum of:

 

  (a) that Partner’s Capital Contribution; plus

 

  (b) the profits allocated to that Partner’s Partner Account; minus

 

  (c) the losses allocated to that Partner’s Partner Account; minus

 

  (d) the total amount of distributions of cash made to that Partner,

as credited or charged to the Partner’s Partner Account at the time that the
relevant allocation is determined or distribution made.

Partner Loan means an advance provided to the Partnership by a Partner, on terms
which must be in accordance with clause 11.2(e).

Partners means each of the General Partners and the Limited Partners together
and Partner means any one of them.

Partner Entitlement has the meaning given in clause 14(c)(iii).

Partnership means the limited partnership registered under Part 3 of the Act and
constituted or evidenced by this Agreement.

Partnership Bank means Australia and New Zealand Banking Group Limited, being
the financial institution at which the Partnership Bank Account has been opened.

Partnership Bank Account means the Partnership’s trading bank account opened
with the Partnership Bank.

Partnership Business means the business and related activities and support
services of freight rail, rail transport, rail logistics and rail infrastructure
operation and maintenance carried out in Australia or any other business or
investment to be undertaken by the Partnership as separately unanimously agreed
by the General Partners.

Partnership Interest means the legal and beneficial interest of a Partner in the
Partnership, including all of a Partner’s rights and obligations under this
Agreement.

Partnership Net Assets means at any time, all Partnership Property of the
Partnership, minus the Liabilities at that time of the Partnership.

Partnership Property at any particular time means:

 

  (a) cash on hand or at a bank;

 

  (b) any securities or other investments;

 

  (c) any income accruing from any securities or other investments and from
cash;

 

  (d) amounts owing to the Partnership by debtors;

 

  (e) any prepayment of expenditure; and

 

  (f) any other asset of the Partnership,

and includes all income earned thereon and all property substituted therefore at
any such time.

Permitted Transferee means, in relation to a Partner, a person who is:

 

  (a) an Affiliate of that Partner;

 

  (b) receiving a Transfer of Partnership Interests on the exercise by that
Partner of a Tag Right in accordance with clause 15;

 

 

page 8



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (c) a security agent or financial institution if the Transfer of Partnership
Interests results in such security agent or financial institution being the
beneficiary of a Security Interest in accordance with the terms of a Finance
Document;

 

  (d) Bank of America, N.A or its Affiliate, if the Transfer is GW GP granting a
Security Interest over its Partnership Interest pursuant to the document
entitled “Second Amended and Restated Senior Secured Syndicated Facility
Agreement” dated 20 March 2015 between, inter alia, GW Inc, Genesee & Wyoming
Australia Pty Ltd and Bank of America, N.A. (as amended to the date hereof and
as the same may be further amended, amended and restated, refinanced,
supplemented or otherwise modified from time to time);

 

  (e) a trustee, responsible entity, general partner, custodian or bare nominee
if such person is replacing an existing trustee, responsible entity, general
partner, custodian or bare nominee of that Partner’s Partnership Interest;

 

  (f) in the case of MIRA GP, receiving such Transfer in accordance with clause
12.3(a); or

 

  (g) in the case of MAIF LP and MAIT LP only, a Qualifying Buyer, provided such
Transfer or series of Transfers occur within the Lock-up Period and comprise of
up to 20% of the Aggregate Partnership interests held by MAIF LP and MAIT LP at
the Investment Date,

subject to such person not being a Prohibited Transferee (unless approved in
writing by all of the Partners).

PGGM BV means PGGM Vermogensbeheer B.V. (company registration 30228490) whose
registered address is Noordweg 150, Zeist, Utrecht 3704JG, the Netherlands.

Profit means the profits of the Partnership, including dividends received from
the GWA Group, as determined in accordance with Accounting Standards.

Prohibited Transferee means a person to whom a Partner is restricted from
Transferring its Partnership Interest (whether directly or indirectly), being:

 

  (a) a person that has not obtained all approvals required from any Government
Agency in respect of the Transfer;

 

  (b) a person that Competes with the Partnership;

 

  (c) a person that is not of sufficient financial standing to be permitted to
hold the relevant Partnership Interest under the Finance Documents or a person
to whom a Transfer would otherwise be a breach of the Finance Documents;

 

  (d) a person who is currently the subject or the target of any sanctions
administered or enforced by a Government Agency or other relevant sanctions
authority, or is located, organised or resident in a country, region or
territory that is the subject or the target of any such sanctions;

 

  (e) a person whose directors or officers have been charged with an indictable
offence or a Government Agency has commenced any public action against such
persons;

 

  (f) a person whose directors or officers have been disqualified from managing
a corporation under Part 2D.6 of the Corporations Act;

 

  (g) a person whose directors or officers engage, or are alleged to have been
engaged in, any fraudulent conduct or activity;

 

  (h) a person that is otherwise damaging or potentially damaging to the
reputation of the Partnership Business as determined by the General Partners
acting reasonably; or

 

 

page 9



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (i) a person to whom such Transfer would result in Glencore Coal Pty Limited
having a termination right under clause 34.2 (Change of Control) in the Rail
Haulage Agreement between Glencore Rail (NSW) Pty Limited, Glencore Coal Pty
Limited and Glencore plc.

Qualifying Buyer means:

 

  (a) an Australian superannuation fund or a non-Australian pension plan;

 

  (b) sovereign wealth fund;

 

  (c) endowment fund;

 

  (d) life insurance company;

 

  (e) a pooled investment vehicle where the underlying investors are any of the
entities set out in paragraphs (a) to (d) above; or

 

  (f) a Subsidiary of any of the entities set out in paragraphs (a) to (e) above
or an entity that would be a Subsidiary of any of the entities set out in
paragraphs (a) to (e) above if both such entities were bodies corporate,

with net assets of no less than $1 billion and which must at all times continue
to be managed by a Subsidiary of MCHPL on a bona fide commercial and arms’
length basis.

Register means the Register as defined in the Act.

Registered Office means the registered office for the time being of the
Partnership.

Registration Certificate means a certificate issued by the Commissioner for
Consumer Affairs pursuant to the Act.

Related Body Corporate means where an entity is:

 

  (a) a Holding Company of another entity; or

 

  (b) a Subsidiary of another entity; or

 

  (c) a Subsidiary of a Holding Company of another entity,

the first mentioned entity and the other entity are Related Bodies Corporate of
each other, provided that a member of the GWA Group is not regarded as a Related
Body Corporate of any Partner for the purposes of this Agreement.

Related Partners means:

 

  (a) in respect of the GW Partners, GW LP and GW GP;

 

  (b) in respect of the MIRA Partners, MAIF LP, MAIT LP, PGGM LP and MIRA GP and
any of their Permitted Transferees (excluding any Qualifying Buyers which are
not Affiliates of a MIRA Partner) which is a Partner from time to time; or

 

  (c) in respect of any Partner that is not a GW Partner or a MIRA Partner, that
Partner and any of its Affiliates that are also Partners.

Related Party Transaction means the entry into, termination or amendment of any
agreements, arrangements, commitments or understandings entered into or to be
entered into between the Partnership or a GWA Group entity and:

 

  (a) a Representative or a Director of a GWA Group entity; or

 

  (b) a Partner or an Affiliate of a Partner.

Relevant Trust means:

 

  (a) in respect of Macquarie Specialised Asset Management Limited, the MAIF
Investment Trust;

 

 

page 10



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (b) in respect of Macquarie Australian Infrastructure Management 1 Limited in
its capacity as trustee of the Scissor Holdings Trust, and

 

  (c) in respect of Macquarie Australian Infrastructure Management 1 Limited in
its capacity as trustee of PGGM Ibis LP Trust, PGGM Ibis LP Trust.

Remuneration Committee has the meaning given in clause 6.21(a).

Respective Proportion means the proportionate Partnership Interest of a Partner
from time to time, expressed as a percentage of the total Partnership Interests
at the relevant time and, at the Investment Date, is the percentage set out for
the relevant Partner in Schedule 1.

Representative means a representative appointed by a General Partner to the
Management Committee in accordance with clause 6.2.

Reserved Matter means a matter set out in Schedule 3.

Retained Information has the meaning given in clause 23.3(c).

Return on Investment means the aggregate amount that would be paid to and
received by Related Partners in respect of their Aggregate Partnership Interest
out of the proceeds from a Transfer of their Aggregate Partnership Interest by
way of a Third Party Sale (less any Exit Costs) plus the aggregate amounts of
all cash payments (including dividends received in respect of Partnership
Interests and any principal and interest received respect of Partner Loans)
received by the Related Partners since the Investment Date, all expressed as a
percentage of the total Capital Contributions the relevant Related Partners have
invested in the Partnership.

Secretary means the secretary of the Management Committee appointed by the
Management Committee from time to time.

Security Interest means any mortgage, pledge, lien or charge or any security or
preferential interest or arrangement of any kind. It includes:

 

  (a) anything which gives a creditor priority to other creditors with respect
to any asset; and

 

  (b) retention of title (other than in the ordinary course of day to day
trading) and a deposit of money by way of security.

Security Trust Deed means the document entitled “Project Monty – Security Trust
Deed” dated on or about the Investment Date between, inter alia, GWIH2, GWI
Acquisitions Pty Ltd and National Australia Bank Limited (as security trustee).

Senior Management has the meaning given in clause 6.21(a) and Senior Manager
means any member of Senior Management.

Statement has the meaning given in clause 2.4.

Strategic Plan means the document which sets out the strategic intentions of the
Partnership and the GWA Group as approved by the Management Committee and each
General Partner in accordance with clause 6.9, with the Initial Strategic Plan
being agreed in writing by the Partners.

Subsidiary means in relation to an entity (the first entity), an entity which
the first entity Controls.

Tag Partner has the meaning given in clause 15.2(b).

Tag Notice has the meaning given in clause 15.1(a).

Tag Right has the meaning given in clause 15.1(b).

Tax Acts means the Income Tax Assessment Act 1997 (Cth) and the Income Tax
Assessment Act 1936 (Cth).

 

 

page 11



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

Third Party means any person other than a Partner, an Affiliate of a Partner or
a GWA Group entity and, for the purpose of clauses 12 to 17, a Third Party does
not include a Permitted Transferee.

Third Party Claim has the meaning given in clause 21.1.

Third Party Sale means a sale of a Partner’s Aggregate Partnership Interests to
a Third Party.

Transfer in relation to any property means to sell, transfer, assign, create a
Security Interest over, declare oneself a trustee of or part with the benefit of
or otherwise transfer or dispose of that property (or any direct interest in it
or any part of it) including, without limitation, in relation to a Partnership
Interest, to enter into a transaction in relation to a Partnership Interest
(other than a transaction permitted by this Agreement or conditional on each
other Partner consenting to it or waiving certain of its rights under this
Agreement or as otherwise agreed by each Partner) which results in a person
other than the registered holder of the Partnership Interest:

 

  (a) acquiring any direct equitable interest in the Partnership Interest,
including, without limitation, a direct equitable interest arising under a
declaration of trust, an agreement for sale and purchase or an option agreement
or an agreement creating a charge or other Security Interest over the
Partnership Interest;

 

  (b) acquiring any right to receive directly any Dividends payable in respect
of the Partnership Interest or any other economic interest in respect of the
Partnership Interest;

 

  (c) acquiring any rights of pre-emption, first refusal or other control over
the disposal of the Partnership Interest;

 

  (d) acquiring any rights of control over the exercise of any voting rights or
rights to appoint Representatives attaching to the Partnership Interest; or

 

  (e) otherwise acquiring legal or equitable rights against the registered
holder of the Partnership Interest which have the effect of placing the person
in the same position as if the person had acquired a legal or equitable interest
in the Partnership Interest itself,

provided that without prejudice as to whether there is a Change of Control of a
Partner, a Transfer will not be taken to have occurred as a result of (i) any
acquisition of interests in a Partner or a Holding Company of a Partner,
(ii) any management, services or administrative agreement entered into between
(A) Related Partners in respect of the relationship of those Related Partners as
partners in the Partnership or (B) a Holding Company of a Partner and any
person.

Transfer Interest has the meaning given in clause 14(b).

Transfer Notice has the meaning given in clause 14(b).

Transfer Price has the meaning given in clause 14(c)(i).

Transfer Terms has the meaning given in clause 14(c).

Transferee has the meaning given in clause 12.4(a).

Transferor has the meaning given in clause 12.4(a).

Trustee Liability means any liability or obligation (of any kind including,
without limitation, for negligence, in tort, in equity, or under statute) of the
relevant Trustee which arises in any way under or in connection with this
document or its performance, or any representation, warranty, conduct, omission,
agreement or transaction made under or in connection with this document or its
performance.

Trustees means:

 

  (a) in respect of MAIF Investment Trust, Macquarie Specialised Asset
Management Limited;

 

 

page 12



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (b) in respect of the Scissor Holdings Trust, Macquarie Australian
Infrastructure Managment 1 Limited; and

 

  (c) in respect of PGGM Ibis LP Trust, Macquarie Australian Infrastructure
Management 1 Ltd,

and Trustee means any one of them.

Trusts means:

 

  (a) the MAIF Investment Trust;

 

  (b) the Scissor Holdings Trust; and

 

  (c) the PGGM Ibis LP Trust,

and Trust means any one of them.

Unpaid Amount has the meaning given in clause 11.3(a).

Urgent Amount has the meaning given in clause 11.3(e).

Urgent Funding Event means:

 

  (a) an event of default that has occurred under a Finance Document which has
not been unconditionally waived in writing under the terms of that Finance
Document (or, if conditionally waived in writing, such condition has not been
satisfied in accordance with the terms of the waiver) and, where such event of
default is capable of remedy, it has not been remedied or the Management
Committee has resolved that there is a reasonable likelihood of an event of
default occurring under a Finance Document;

 

  (b) an Insolvency Event has occurred in respect of the Partnership or the
Management Committee has resolved that there is a reasonable likelihood of an
Insolvency Event occurring; or

 

  (c) any other circumstance that the Management Committee determine is
reasonably likely to have a material adverse impact on the Partnership or the
GWA Group.

Working Capital means the working capital of the Partnership from time to time.

 

1.2 General interpretation

 

  (a) Headings are for convenience only and do not affect interpretation.

 

  (b) Nothing in this Agreement is to be interpreted against a party solely on
the ground that the party put forward this Agreement or a relevant part of it.

 

  (c) In this Agreement unless the contrary intention appears:

 

  (i) a reference to a clause is a reference to a clause of this Agreement and
references to this Agreement include any recital;

 

  (ii) a reference to this Agreement or another instrument includes any
variation or replacement of either of them;

 

  (iii) a reference to a statute, ordinance, code or other Law includes
regulations and other instruments under it and consolidations, amendments,
re-enactments or replacements of any of them;

 

  (iv) the singular includes the plural and vice versa;

 

  (v) a gender includes all genders;

 

  (vi) the word person includes a natural person, partnership, joint venture,
trustee, trust, association, government agency, corporation or other entity;

 

 

page 13



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (vii) a reference to a person includes a reference to the person’s executors,
administrators, successors, substitutes (including by novation) and permitted
assigns;

 

  (viii) a reference to an entity includes a body corporate, unincorporated
body, trust, fund, separate account and partnership;

 

  (ix) if a period of time is specified and dates from a given day or the day of
an act or event, it is to be calculated exclusive of that day;

 

  (x) a reference to a day is to be interpreted as the period of time commencing
at midnight and ending 24 hours later;

 

  (xi) a reference to dollar or $ is to Australian currency;

 

  (xii) a reference to a group of persons or things is a reference to any two or
more of them jointly and to each of them individually; and

 

  (xiii) the words ‘include’, ‘including’, ‘for example’ or ‘such as’ are not
used as, nor are they to be interpreted as, words of limitation, and, when
introducing an example, do not permit the meaning of the words to which the
example relates to that example or examples of a similar kind.

 

1.3 Exercise of powers

Each General Partner, to the extent within its power to do so, must:

 

  (a) exercise its powers in relation to the Partnership, the GWA Group
entities, the Management Committee and each Representative appointed by that
General Partner to ensure that the Partnership, each GWA Group entity and its
Representatives comply with this Agreement;

 

  (b) do or procure to be done all such acts and things as that General Partner
is able to do or procure to be done to give full effect to this Agreement;

 

  (c) ensure that the Partnership, the GWA Group entities, the Management
Committee and each Representative appointed by that General Partner acts
consistently with the requirements of this Agreement; and

 

  (d) not unreasonably delay any action, consent or decision required by that
General Partner under this Agreement.

 

2 Formation of Partnership and its business

 

2.1 Formation of Partnership

The Partnership was formed as a limited partnership under Part 3 of the Act and
is subject to the terms of this Agreement for the principal purpose of carrying
on a business with a view to profit by engaging in the activities of the
Partnership Business.

 

2.2 Registration

 

  (a) The Partners acknowledge that the GW Group caused the Partnership to be
registered as a limited partnership in accordance with the Act.

 

  (b) GW GP and MIRA GP must execute or cause to be executed all certificates
and other documents, and do or cause to be done all acts, as each considers
necessary or appropriate to comply with the requirements of the Act and any
other applicable Law for the formation and operation of the Partnership.

 

 

page 14



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

2.3 Admission of additional Partners

Subject to the other requirements set out in this Agreement, a person may be
admitted as a new general partner or a new limited partner to the Partnership
(whether by substitution or otherwise) after the Investment Date:

 

  (a) if all Partners provide their prior written consent;

 

  (b) if that person agrees to be bound by the terms of this Agreement by
executing an Admission Certificate with the Partners; and

 

  (c) on the terms of the Admission Certificate,

and the parties agree that the Partnership will continue in full force and
effect upon the admission of a new Partner.

 

2.4 Changes in registered particulars

 

  (a) If any issue of a new Partnership Interest or Transfer of an existing
Partnership Interest in accordance with this Agreement would result in:

 

  (i) a change in any of the registered particulars of the Partnership under the
Act;

 

  (ii) the admission of a new person as a partner in the Partnership; or

 

  (iii) a change in the liability of a Limited Partner to contribute,

then the General Partners must cause the lodgement of a statement setting out
details of the changed particulars in accordance with the Act (the Statement).

 

  (b) The Statement must be in a form approved by the Commissioner for Consumer
Affairs (or other relevant authority) and contain the particulars required by
the Act.

 

  (c) Any new or existing Partner that has changed its liability (as applicable)
must sign the Statement and do all other acts promptly upon request by any
General Partner.

 

  (d) The General Partners must not register any change referred to in clause
2.4(a) if the new issue or Transfer of a Partnership Interest was not undertaken
in accordance with this Agreement.

 

2.5 Admission by substitution

For the purposes of this Agreement, a person may only be admitted as a partner
to the Partnership by way of substitution of an existing Partner if that person
acquired Partnership Interests in accordance with clauses 12 to 16.

 

2.6 Tax residency of a General Partner

Each General Partner is and must always be a Resident of Australia (as defined
in the Tax Acts).

 

2.7 Partnership Property

The Partnership Property is owned by the Partners in their Respective
Proportions from time to time.

 

2.8 Name of business

The business of the Partnership will be carried on under the name of ‘G&W
Australia Holdings’ or such other name as the General Partners determine.

 

 

page 15



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

2.9 Documents to bear Partnership name

Each document issued or executed by or on behalf of the Partnership must bear
the name of the Partnership and the words ‘A Limited Partnership’ (or the
expression ‘L.P.’ or ‘LP’ as an abbreviation) immediately adjacent to the name.

 

2.10 Registered office

The Partnership must keep a Registered Office in South Australia (at the place
shown in the Register as the address of the Registered Office) to which all
communications with the Partnership may be addressed. The Registered Office will
be at 320 Churchill Road, Kilburn, SA 5084 or such other place as the General
Partners determine.

 

2.11 Registration Certificate to be displayed

A copy of the Registration Certificate must be displayed clearly at the
Registered Office.

 

3 Duration of the Partnership

 

3.1 Commencement of Partnership

The Partnership commenced on the date on which the Partnership was registered by
the Commissioner for Consumer Affairs under Part 3 of the Act.

 

3.2 Continuity of Partnership

None of the following events will cause the Partnership to terminate:

 

  (a) the liquidation or other cessation of a Partner which is a corporation;

 

  (b) the addition of any new Partner; or

 

  (c) the change in status of any of the Partners.

 

3.3 Cessation of limited partnership

The Partnership ceases to be a limited partnership if and only if:

 

  (a) none of the Partners is a general partner within the meaning of the Act;
or

 

  (b) none of the Partners is a limited partner within the meaning of the Act;
or

 

  (c) all the Partners agree in writing that they will carry on the business of
the Partnership otherwise than as a limited partnership.

 

3.4 Duration and dissolution

Subject to the operation of any provisions of the Act which cannot be excluded
by agreement between all the Partners, the Partnership will continue until
dissolved under this Agreement or by mutual agreement of all of the Partners or
operation of Law.

 

4 Liability of Partners

 

4.1 Liability of each Partner to Third Parties

Subject to the Act, and despite anything else in this Agreement:

 

  (a) each Partner acknowledges that it is liable jointly with the other
Partners for all Liabilities of the Partnership to Third Parties incurred while
that Partner is a partner in the Partnership; but

 

  (b) each Limited Partner will be liable for the Liabilities of the Partnership
to Third Parties only to the extent of, and out of the Capital Contribution of,
that Limited Partner.

 

 

page 16



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

4.2 Liability between Partners

 

  (a) Subject to clauses 4.1 and 4.2(b) and the Act, the Liabilities of the
Partnership, including Third Party Claims, are attributable to the Partners pro
rata according to the Capital Contribution of each Partner.

 

  (b) Each General Partner is liable for any Liability or obligation of the
Partnership for which a Limited Partner that is a Related Partner of that
General Partner is liable but is unable to satisfy due to the limitation of
liability of that Limited Partner (as set out in clause 4.1(b)).

 

4.3 Indemnity of General Partners

 

  (a) Subject to clause 4.3(b), each General Partner shall be indemnified out of
the Partnership Property against all debts, liabilities, obligations, costs and
expenses incurred by that General Partner for the purposes of or in connection
with managing the Partnership or the Partnership Business.

 

  (b) The indemnity in clause 4.3(a):

 

  (i) shall not extend to any loss, damage, debt, liability or obligation
arising out of any fraud, wilful default, neglect or dishonesty or negligence or
failure by the relevant General Partner to comply with any provisions contained
in this Agreement; and

 

  (ii) will not in any way increase the liability of any Limited Partner beyond
the amount of its Capital Contribution as contributed or agreed to be
contributed by that Limited Partner pursuant to this Agreement.

 

4.4 Indemnity by General Partners

 

  (a) Each General Partner indemnifies its Related Partner(s) against all debts,
liabilities, obligations, costs and expenses incurred by that Related Partner
that result from such Related Partner not having limited liability (as set out
in clause 4.1(b)), other than to the extent the lack or loss of limited
liability is caused by some action or omission of that Related Partner.

 

  (b) A General Partner indemnifies all other Partners against all debts,
liabilities, obligations, costs and expenses, including those incurred in
connection with advisers, incurred by that Partner if the General Partner
breaches this Agreement or acts outside the scope of its authority under this
Agreement in managing and controlling the Partnership, the Partnership Property
and Partnership Business.

 

5 Capital Contributions

 

5.1 Initial Capital Contributions and Respective Proportions

As at the Investment Date, each Partner has, in respect of its Partnership
Interest, paid or is recognised as having paid, a Capital Contribution to the
Partnership and holds a Respective Proportion of the Partnership as set out
opposite its name in Schedule 1.

 

5.2 Payment date for Capital Contribution

Any additional Capital Contributions must be paid on the date specified in the
relevant Admission Certificate or as agreed by all Partners.

 

5.3 Additional Capital Contributions

 

  (a) Subject to clause 8.3, the Partners agree to contribute from time to time
in their Respective Proportions further capital required by the Partnership if
and to the extent set out in the Strategic Plan.

 

 

page 17



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (b) A Partner may make additional contributions of capital (such that it
increases its Capital Contribution) from time to time to the Partnership:

 

  (i) in accordance with clause 11; or

 

  (ii) with the prior written consent of all the Partners.

 

  (c) Where a person is admitted or substituted as a Partner after the
Investment Date, such Partner must pay or otherwise contribute, in respect of
its Partnership Interest, the amount(s) or asset(s) set out in the relevant
Admission Certificate on the date specified in that Admission Certificate.

 

  (d) Additional contributions of capital by a General Partner or a Limited
Partner must be recorded by the General Partners by amending Schedule 1,
reflecting it in the books of the Partnership and making any necessary filing as
required under the Act.

 

5.4 No obligation of Limited Partners to contribute

Subject to clause 5.3(a), the Limited Partners are not obliged to make
additional contributions of capital (to increase their respective Capital
Contributions) or contribute other moneys or assets to the Partnership beyond
the relevant amounts or assets set out in Schedule 1 (Part B) or their Admission
Certificate (as the case may be).

 

5.5 No interest on Capital Contributions

No interest will be paid by the Partnership to any Partner on any Capital
Contribution.

 

5.6 No withdrawal of Capital Contributions

Except as provided in this Agreement, none of the Partners may withdraw any
Capital Contribution made to the Partnership.

 

6 Management of the Partnership

 

6.1 Formation and functions of the Management Committee

 

  (a) The General Partners are solely responsible for the management of the
Partnership and the Partnership Business and have the sole right to exercise the
powers of, and to act on behalf of, the Partnership. The General Partners are
authorised to delegate to any other person or persons those acts, matters and
things as they think fit.

 

  (b) A Limited Partner must not take part in the management of the Partnership
or the Partnership Business and does not have any power to bind the Partnership
or any of the other Partners.

 

  (c) On and from the Investment Date, the General Partners will establish a
committee (the Management Committee) in accordance with the terms of this
Agreement.

 

  (d) Subject to this Agreement including clause 8.3 in relation to Reserved
Matters:

 

  (i) the Management Committee will refer to the Strategic Plan for general
guidance on how to conduct the Partnership Business; but

 

  (ii) the Management Committee has full, exclusive and absolute right, power
and authority to manage and control the Partnership, the Partnership Property
and the Partnership Business.

 

  (e) Subject to clause 8.3 in relation to Reserved Matters, the Management
Committee has all of the rights, powers and authority conferred upon it by this
Agreement, including:

 

  (i) to control and direct the management of, and to bind, the Partnership;

 

 

page 18



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (ii) to appoint a nominee to hold the Partnership Property for the
Partnership;

 

  (iii) to acquire and hold, in the name of the Partnership directly or by a
nominee on behalf of the Partnership, any assets that the Management Committee
determines is necessary or appropriate for the Partnership Business;

 

  (iv) to borrow and raise money (whether or not on security) on behalf of the
Partnership and the GWA Group;

 

  (v) to lend and provide money (whether or not on security) on behalf of the
Partnership and the GWA Group;

 

  (vi) to employ or engage, on behalf of the Partnership, operational, agent,
sales, maintenance, administrative and secretarial personnel or other persons
necessary for the maintenance and operation of the Partnership Business;

 

  (vii) to sign all instruments and do all acts, matters and things as may be
necessary or desirable in the opinion of the Management Committee for carrying
out the powers given to the Management Committee under this Agreement or in
connection with the Partnership Business;

 

  (viii) to make any deductions in respect of taxes from any distributions to be
made to a Partner, if required by Law; and

 

  (ix) to perform any and all other acts the Management Committee deems
necessary or appropriate for the purposes of the Partnership Business.

 

6.2 General powers of Representatives and delegation

 

  (a) Subject to clause 8.3 in respect of Reserved Matters, each General Partner
will exercise overall supervision and control of all matters pertaining to its
interest and the interests of its Related Partners in the Partnership and,
except as otherwise provided in this Agreement, such supervision and control
must be exercised through its Representative(s) on the Management Committee.

 

  (b) Each Representative, subject to clause 8.3 in respect of Reserved Matters:

 

  (i) has full power and authority to represent and bind each Partner and the
Partnership in all matters decided by the Management Committee within the scope
of its functions; and

 

  (ii) must at all times act in the best interests of the Partnership as a whole
(and, for the avoidance of doubt, such obligations on Representatives do not
limit the decisions of a General Partner in relation to Reserved Matters).

 

  (c) Subject to clause 8.3 in respect of Reserved Matters, the Management
Committee will supervise the management of the day-to-day operations of the
Partnership and may delegate responsibility for the day-to-day management of the
Partnership to Senior Management on terms determined by it.

 

  (d) The Representatives must procure that Senior Management provides updates
on performance by hosting monthly calls for the Representatives.

 

  (e) The Partnership is liable for the fees, acts, deeds and omissions of any
person to whom responsibilities are delegated by the Management Committee.

 

  (f)

Despite any other provision of this Agreement, the Representatives appointed by
each General Partner from time to time as members of the Management Committee
will not, simply by virtue of their position as Representatives of that
appointing General Partner,

 

 

page 19



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  be or be deemed to be directors (within the meaning of the Corporations Act)
of that appointing General Partner.

 

6.3 Appointment and removal of Representatives

 

  (a) Each General Partner is entitled to appoint one Representative to the
Management Committee for every 20% of its Aggregate Respective Proportion.

 

  (b) For so long as the GW Partners hold an Aggregate Respective Proportion of
greater than 50%, the GW Partners will be entitled to appoint an additional two
Representatives.

 

  (c) Each Representative will continue in his or her duties on the Management
Committee until such time that:

 

  (i) notice of the removal and or replacement of that Representative is given
to the Management Committee by his or her appointing General Partner; or

 

  (ii) that Representative’s appointing General Partner’s Aggregate Respective
Proportion falls below the required Aggregate Respective Proportion to appoint
such number of Representatives in accordance with clause 6.3(a) and 6.3(b) as it
has currently appointed, and from that time, the Representative is automatically
removed from the Management Committee. If at the time a Representative is to be
automatically removed there is more than one Representative appointed by the
relevant General Partner, that General Partner must immediately notify the
Management Committee of the identity of the Representative which must be
removed. If the General Partner fails to notify the Management Committee, the
Management Committee at its sole discretion can determine which Representative
of that General Partner is to be removed from the Management Committee.

 

  (d) Each General Partner will be entitled to appoint any person as an
alternate Representative for a Representative appointed by it and from time to
time, to remove any person so appointed and to appoint another person in their
place, by providing written notice to the other General Partner. An alternate
Representative will be entitled to attend any meeting of the Management
Committee and, if the Representative he or she is acting as an alternate
Representative for is not present, to exercise all powers of that
Representative.

 

  (e) The remuneration of a Representative (if any) is to be determined and paid
by his or her appointing General Partner. A Representative is not entitled to
remuneration for his or her services by the Partnership.

 

6.4 Appointment and removal of Chairman

 

  (a) For so long as the GW Partners hold an Aggregate Respective Proportion of
greater than 50%, the Management Committee must appoint as Chairman a
Representative appointed by GW GP. In the event that the GW Partners no longer
hold an Aggregate Respective Proportion of greater than 50%, from such time the
role of Chairman must be rotated between a Representative appointed by each of
the General Partners at the end of each 12 month period.

 

  (b) The Chairman will continue in his or her duties until such time that:

 

  (i) notice of the removal and/or replacement of that Chairman is given to the
Management Committee by his or her appointing General Partner;

 

  (ii) the GW Partners cease to hold an Aggregate Respective Proportion of
greater than 50%; or

 

 

page 20



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (iii) in the event that the GW Partners no longer hold an Aggregate Respective
Proportion of greater than 50%, the Chairman has undertaken his or her duties
for 12 months,

and at that time the Management Committee must remove the Chairman and appoint a
new Chairman in accordance with clause 6.4(a).    

 

6.5 Appointment and removal of Secretary

The Management Committee may appoint and remove or replace the Secretary of the
Management Committee. The Secretary need not be a Representative.

 

6.6 Observers

Each General Partner may notify the Management Committee in advance of a meeting
of the Management Committee that up to two observers may attend that meeting on
behalf of that General Partner. The observers do not have a right to vote or
participate at the meeting.

 

6.7 Initial Representatives

On and from the Investment Date, the initial Representatives of the Management
Committee will be:

 

  (a) John C. Hellmann, Michael O. Miller, David A. Brown and Richard H. Allert
as Representatives appointed by GW GP; and

 

  (b) Kieran Zubrinich and Gordon Taylor, as Representatives appointed by MIRA
GP.

 

6.8 Use of experts

 

  (a) The Management Committee may, in its absolute discretion consult, appoint,
employ or contract with any person to assist it to carry out its obligations in
managing the Partnership and the Partnership Business pursuant to this
Agreement. This shall include any expert, consultant, adviser or other person
whom the Management Committee considers may assist it in the provision of its
management services, but excludes Limited Partners.

 

  (b) Each General Partner is liable for its own acts or omissions
notwithstanding that it has relied on the advice of any other person.

 

6.9 Strategic Plan

 

  (a) The General Partners must procure that the Management Committee refers to
the Strategic Plan for general guidance on how to conduct the Partnership
Business.

 

  (b) The General Partners have agreed the Initial Strategic Plan.

 

  (c) The Strategic Plan must be reviewed:

 

  (i) on an on-going basis at such times as determined by the General Partners,
subject to being not less than once every three years; or

 

  (ii) at the request of a General Partner at any time so as to incorporate into
the Strategic Plan any Reserved Matters agreed by the General Partners, as
appropriate, or other material changes in the Partnership Business.

 

  (d) If the General Partners do not approve all or part of a Strategic Plan by
the start of the period to which the relevant Strategic Plan relates, then that
Strategic Plan or the unapproved part of it (as the case may be) is the same as
in the previous Strategic Plan until such time as a new Strategic Plan or the
previously unapproved part of the relevant Strategic Plan is approved by the
General Partners.

 

 

page 21



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (e) Once changes to the Strategic Plan are approved by the General Partners,
all matters pertaining to the implementation of the Strategic Plan will be under
the supervision and control of the Management Committee in its sole discretion,
subject to clause 8.3 in respect of Reserved Matters.

 

6.10 Budget

 

  (a) The General Partners must procure that the Management Committee carries on
the Partnership Business in accordance with the relevant Budget.

 

  (b) The Management Committee must select Representatives to form a budget
committee (Budget Committee) to consider, make recommendations and submit to the
Management Committee the draft Budget in accordance with the process set out in
this clause 6.10. The Budget Committee must comprise of at least one
Representative appointed by each General Partner.

 

  (c) At least 30 Business Days before the commencement of each Financial Year,
the Budget Committee, with the assistance of Senior Management, must prepare and
submit to the Management Committee for approval a draft Budget (including any
draft amendments to the current Budget) for the next Financial Year.

 

  (d) At least 20 Business Days before the commencement of each Financial Year,
the Management Committee must:

 

  (i) consider, vote on and approve with or without amendment the draft Budget
received from the Budget Committee in accordance with clause 6.10(c) with or
without amendment and may give conditional or unconditional approval of any item
in the draft Budget; and

 

  (ii) inform the General Partners of the new Budget once approved.

For the avoidance of doubt, it will not be a breach of this Agreement by any
Partner if the Management Committee approves a Budget which is not consistent
with the draft Budget provided to it by the Budget Committee.

 

  (e) If any Representative does not approve the draft Budget in accordance with
clause 6.10(d), that Representative may refer the draft Budget back to the
Budget Committee for reconsideration and re-submission to the Management
Committee, such re-submission to occur within 2 months of the date of the
Representative’s referral. When referring a draft Budget back to the Budget
Committee specific reasons for not approving the draft Budget must be provided
by the relevant Representative.

 

  (f) If a draft Budget is referred back to the Budget Committee pursuant to
clause 6.10(e), the Budget Committee, with the assistance of Senior Management,
must prepare and re-submit to the Management Committee for approval within the 2
month period pursuant to clause 6.10(e) a revised draft Budget and the
Management Committee must:

 

  (i) consider, vote on and approve with or without amendment the revised draft
Budget received from the Budget Committee in accordance with clause 6.10(f) with
or without amendment and may give conditional or unconditional approval of any
item in the revised draft Budget; and

 

  (ii) inform the General Partners of the new Budget once approved.

 

  (g) If a draft Budget is not approved by a simple majority of the Management
Committee, the Management Committee will work with Senior Management to
establish an annual Budget that is satisfactory to the Management Committee in
its sole discretion.

 

 

page 22



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (h) Notwithstanding paragraphs (c) to (g) of this clause 6.10 above, the
Management Committee must ensure that the draft Budget is approved without any
item being subject to conditional approval or further amendment by the date that
is 40 Business Days after the commencement of each Financial Year. All matters
pertaining to the implementation of the Budget will be under the supervision and
control of the Management Committee in its sole discretion, subject to clause
8.3 in respect of Reserved Matters.

 

6.11 Announcements, Advertising and Marketing Materials

Subject to clause 23.2, no announcement, advertising or marketing materials will
be used in connection with the Partnership or the GWA Group unless they have
been approved in writing by the Management Committee, except if such
announcement or advertising refers to a Partner beyond its participation in the
Partnership, or includes details of the ownership or capital structure or
funding of the Partnership, that announcement or advertising must also be
approved in writing by each Partner to which such announcement or advertising
refers.

 

6.12 Partnership Bank Account

 

  (a) The Partnership Bank Account must be operated only for the requirements of
the Partnership in the usual and regular course of business and always in the
Partnership name.

 

  (b) The Management Committee must give the Partners reasonable written notice
in advance of any change to the Partnership Bank Account details, including
opening a new bank account with a different financial institution.

 

  (c) The Management Committee must take into consideration any reasonable tax
or financial concerns of the Partners notified to the Management Committee in
writing before making a decision to change the details of the Partnership Bank.

 

6.13 Partnership expenses

All expenses and outgoings of the Partnership, including any fees of independent
advisors to the Management Committee and the costs and expenses incurred by the
taking, keeping and circulating minutes of Management Committee meetings, are
payable out of the Working Capital.

 

6.14 Partner expenses

Expenses incurred by any Partner for its own benefit, including fees and
disbursement of its own legal counsel and other advisors incurred in connection
with enforcing its rights under this Agreement, will be for the account of such
Partner on whose behalf they are incurred, and will not be submitted to the
Partnership for reimbursement and must not be reimbursed by the Partnership.

 

6.15 Reimbursement of Approved Expenses

 

  (a) Notwithstanding clause 6.14, if a Partner believes an expense incurred by
that Partner should be an expense payable by the Partnership, before incurring
such expense it must first be pre-approved by the General Partners as a Reserved
Matter (Approved Expense).

 

  (b) Each Partner may be reimbursed for an Approved Expense out of the Working
Capital.

 

6.16 Related Party Transactions

 

  (a) All Related Party Transactions must be approved by the General Partners as
a Reserved Matter.

 

  (b) Other than in respect of Excess Services, the Partners agree that:

 

 

page 23



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (i) requests by the Management Committee, a GWA Group entity or GWA Group
employee for the provision of services under the Management Support Services
Agreement;

 

  (ii) the provision of the services under the Management Support Services
Agreement; and

 

  (iii) the administration (including the actual payment of any fees for
services received) of the Management Support Services Agreement,

will not be a Related Party Transaction and no Representative will be deemed to
have a conflict of interest when considering the provision of, or any request
for, services under the Management Support Services Agreement.

 

  (c) The Partners agree that the amendment of the Management Support Services
Agreement (including a change to the scope of the services or the basis for
determining fees payable by the Partnership or the GWA Group), the request or
payment for Excess Services, the conduct and outcome of any annual or other
review of the Management Support Services Agreement or the termination of the
Management Support Services Agreement will be a Related Party Transaction.

 

6.17 Preparation of financial accounts

 

  (a) The Management Committee must keep proper books of account and records of
the affairs of the Partnership and the Partnership Business, including
management and service fees, reimbursements, loans, interest and all other
transactions as between the Partnership and the Partners.

 

  (b) Those books of account and records must be sufficient to enable the
Management Committee to prepare the end of Financial Year accounts and other
accounts relating to the Partnership as may be necessary and to ascertain the
Partnership Property and Liabilities and the profits or losses realised from
Partnership Business.

 

  (c) The Management Committee must ensure that the accounting records of the
Partnership and the Partnership Business correctly record and explain the
transactions of the Partnership and the Partnership’s financial position, and
that these accounting records are kept in such a manner as will enable the
preparation from time to time of true and fair accounts of the Partnership and
enable the accounts of the Partnership to be conveniently and properly audited.

 

  (d) Each Partner may access the books of account during normal business hours.

 

  (e) The books of account must include a capital account balance in the Partner
Account for each Partner’s Capital Contribution.

 

  (f) The capital account balance for the Partner Account of each Partner will
be credited with the amount of that Partner’s Capital Contribution, plus any
additional Capital Contributions in accordance with clause 5.3, less any returns
of capital in accordance with clause 10.1(a)(iv)

 

  (g) The books of account must include a current account balance in the Partner
Account for each Partner.

 

  (h) The current account balance of a Partner Account for each Partner will be
credited with that Partner’s share of net profits in accordance with clause
10.1(a)(iii).

 

  (i)

From 1 January 2017 (save for sub-paragraph (i) below, which shall commence from
the Investment Date and which for the period prior to 1 January 2017, such
accounts are to be prepared in accordance with the policies and procedures in
place as at immediately

 

 

page 24



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  prior to the Investment Date) as soon as reasonably practicable after the end
of each relevant period throughout the duration of the Partnership, and also
upon termination of the Partnership, the Management Committee will prepare (or
procure the preparation of) and deliver to each Partner:

 

  (i) monthly management accounts of the Partnership (including any associated
commentary prepared in conjunction with such accounts), which are not required
to be reviewed or audited by the Auditor, and delivered to the Partners no later
than 20 calendar days after the end of the relevant month;

 

  (ii) for so long as the Aggregate Respective Proportion of the GW Partners is
greater than 50%:

 

  (A) quarterly consolidated management accounts of the Partnership (including
comparison to Budget and any associated commentary prepared in conjunction with
such accounts), together with quarterly reports in respect of environmental,
social and governance matters (including details of material incidents or policy
breaches, work, health and safety statistics and a summary of continuous
improvement initiatives), and delivered to the Partners no later than 40
calendar days after the end of the relevant quarter;

 

  (B) annual consolidated financial accounts of the Partnership (including any
associated commentary prepared in conjunction with such accounts), which are to
be audited by the Auditor, and delivered to the Partners no later 120 calendar
days after the end of the relevant Financial Year;

 

  (C) quarterly and annual financial accounts of the Partnership and its
Subsidiaries and associated commentary required by the GW Group, subject to
audit procedures and associated reporting by the Auditor as directed by the
auditor of the GW Group within timeframes communicated by the GW Group and its
auditor; and

 

  (D) documentation and testing of internal controls for financial reporting of
the Partnership and its Subsidiaries as directed by the GW Group and its auditor
within timeframes communicated to the Partnership by the GW Group and its
auditor.

 

  (iii) for so long as the Aggregate Respective Proportion of the GW Partners is
equal to or less than 50%:

 

  (A) quarterly consolidated financial accounts of the Partnership (including
comparison to Budget and any associated commentary prepared in conjunction with
such accounts), with the quarterly consolidated financial accounts (but not the
comparison to Budget or the commentary) to be reviewed (but not audited) by the
Auditor, together with quarterly reports in respect of environmental, social and
governance matters (including details of material incidents or policy breaches,
work, health and safety statistics and a summary of continuous improvement
initiatives), and delivered to the Partners no later than 40 calendar days after
the end of the relevant quarter;

 

  (B) annual consolidated financial accounts of the Partnership (including any
associated commentary prepared in conjunction with such accounts), which are to
be audited by the Auditor, and delivered to the Partners no later 60 calendar
days after the end of the relevant Financial Year; and

 

 

 

page 25



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (C) a report on the Partnership’s assessment of the effectiveness of its, and
its consolidated Subsidiaries, internal controls over financial reporting based
on the Internal Control-Integrated Framework issued by the Committee of
Sponsoring Organizations of the Treadway Commission as of each annual year end
reporting date. The Management Committee must also procure that the Auditor
perform an audit of the effectiveness of the Partnership’s, and its consolidated
Subsidiaries, internal control over financial reporting during their audit of
the annual consolidated financial accounts. Such reports must be delivered to
the Partners as soon as reasonably practicable, but no later than 60 calendar
days after the end of the relevant Financial Year.

 

  (j) Each of the financial accounts will include a statement of:

 

  (i) the Partnership Property and Liabilities;

 

  (ii) the net amount of equity in the Partnership; and

 

  (iii) the profits and losses in connection with the Partnership.

 

  (k) The financial accounts are binding on all of the Partners in the absence
of manifest error.

 

6.18 Partner information rights

 

  (a) The Management Committee must provide each General Partner with:

 

  (i) as soon as practicable after the Management Committee is aware, a
notification setting out any Notifiable Incidents; and

 

  (ii) any changes to the Strategic Plan once approved as a Reserved Matter and
each Budget once approved by the Management Committee, in accordance with clause
6.9.

 

  (b) The Management Committee must as soon as reasonably practicable provide
further information about GWA Group businesses that a General Partner reasonably
requests from time to time, including for the purpose of a Partner’s planning
cycle requirements.

 

6.19 Governance of the GWA Group

 

  (a) Subject to clause 6.19(b), the Management Committee must ensure that the
Board composition of each GWA Group entity has the same proportionate
composition as the Management Committee.

 

  (b) For so long as required by the constitution of Freightliner, or any other
agreement between all of the shareholders of Freightliner, the Management
Committee must ensure that the Freightliner Board composition comprises:

 

  (i) two directors appointed by GW GP;

 

  (ii) one director appointed by MIRA GP; and

 

  (iii) two directors appointed by the Freightliner Management Shareholders.

Each director appointed by a General Partner must, subject to his or her duties
as a director of Freightliner, act in accordance with the directions of the
Management Committee.

 

6.20 GW Group requirements

 

  (a) For so long as the Aggregate Respective Proportion of the GW Partners is
greater than 50%:

 

 

page 26



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (i) save to the extent that to do so would be a breach of Australian Law or to
the extent that compliance with such policies would be a breach of Australian
Law, the Management Committee must adopt, and must procure that the GWA Group
adopts, policies in connection with operational matters, that comply with the
policies of the GW Group in respect of the following:

 

  (A) financial reporting, budgeting, review, tax planning, outlook update,
quarterly review and valuation processes;

 

  (B) accounting policies;

 

  (C) US reporting requirements;

 

  (D) compliance processes; and

 

  (E) employment, health and safety and environmental policies, procedures and
programs; and

 

  (ii) the GW Group must provide the services requested under the Management
Support Services Agreement in accordance with the terms of the Management
Support Services Agreement.

 

  (b) The Management Committee and the Partnership must provide the GW Group
with any information required by the GW Group pursuant to the GW Group’s
assessment of its obligations under requirements of the U.S. Securities and
Exchange Commission, the New York Stock Exchange and any tax or other Government
Agency.

 

  (c) The Management Committee must consult with each General Partner and
provide each General Partner with reasonable opportunity to comment on the
policies and procedures of the Partnership or the GWA Group before any such
policy is adopted, amended or terminated.

 

6.21 Compensation and management incentive plans

 

  (a) The Management Committee must select Representatives to form a
remuneration committee (Remuneration Committee) to consider and make
recommendations to the Management Committee in respect of compensation levels
and the management incentive scheme that will apply to the Chief Executive
Officer, Chief Financial Officer and other senior management of the GWA Group
(together, Senior Management).

 

  (b) The Remuneration Committee must comprise of at least one Representative
appointed by each General Partner.

 

  (c) The Management Committee, before making any decision in respect of the
compensation levels or management incentive schemes that will apply to Senior
Management:

 

  (i) must refer the matter to the Remuneration Committee for a recommendation;
and

 

  (ii) must not make a decision in respect of the compensation levels and any
management incentive schemes that will apply to Senior Management without
considering a recommendation of the Remuneration Committee.

For the avoidance of doubt, it will not be a breach of this Agreement by any
Partner if the Management Committee determines compensation levels or management
incentive schemes which are not consistent with a recommendation of the
Remuneration Committee.

 

  (d)

The Management Committee will consider the recommendations of the Remuneration
Committee pursuant to clause 6.21(a) and set compensation levels for the Senior

 

 

page 27



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  Managers, provided that such compensation must be consistent with market
standards for comparable management roles at that time.

 

  (e) The Management Committee will consider the recommendations of the
Remuneration Committee pursuant to clause 6.21(a) and implement (or amend) a
discretionary management incentive scheme for the Senior Managers in accordance
with the following principles:

 

  (i) there will be no entitlement to receive any equity in the Partnership and
all incentives will be cash settled unless approved in writing by each General
Partner;

 

  (ii) the management incentives will be aligned with the performance of the
Partnership;

 

  (iii) to the maximum extent possible, the Senior Management will be rewarded
for elements of performance which is within their control; and

 

  (iv) the Senior Managers will be rewarded for achieving financial targets and
other operational metrics, including health and safety,

subject to each Senior Manager being employed and not on notice of termination
at the time the incentive payment is due.

 

7 Meetings of Management Committee

 

7.1 Meetings

 

  (a) The Management Committee must:

 

  (i) meet no less than quarterly and at any other time two or more
Representatives give notice to call a meeting;

 

  (ii) procure that Senior Management participate in monthly teleconference
calls or meetings with the General Partners to provide a performance update on
the Partnership;

 

  (iii) hold all meetings in Australia; and

 

  (iv) unless otherwise agreed by a Representative appointed by each General
Partner, at least 12 Business Days’ notice of a meeting of the Management
Committee must be given to all Representatives.

 

  (b) A meeting conducted by telephone or other means of electronic
communication will be deemed to be held at the place determined by the
Management Committee, provided that at least one Representative present at the
meeting was at that place for the duration of the meeting.

 

7.2 Quorum

 

  (a) A quorum for a meeting of the Management Committee will be:

 

  (i) for so long as the GW Partners hold an Aggregate Respective Proportion of
greater than 50%, not less than two Representatives appointed by GW GP and one
Representative appointed by MIRA GP; or

 

  (ii) in the event that the GW Partners no longer hold an Aggregate Respective
Proportion of greater than 50%, one Representative appointed by each group of
Related Partners with an Aggregate Respective Proportion of 20% or more.

 

  (b)

If a quorum is not present within 30 minutes after the time appointed for the
commencement of a meeting of the Management Committee, that meeting must be

 

 

page 28



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  adjourned to a date between two and five Business Days after the scheduled
meeting, to the same time and at the same place (to the extent possible), unless
otherwise agreed in writing by all Representatives.

 

  (c) If a quorum is not present within 30 minutes after the time appointed for
the commencement of a meeting adjourned under clause 7.2(b), those
Representatives present will constitute a quorum.

 

7.3 Agendas for Management Committee meetings

 

  (a) Notices convening meetings of the Management Committee will specify the
matters to be considered at the meetings and any proposed resolutions and,
unless agreed by a Representative appointed by each General Partner, no other
matters will be considered.

 

  (b) At an adjourned or reconvened meeting, the Management Committee may only
consider the matters set out in a notice of the original meeting of the
Management Committee unless agreed by a Representative appointed by each General
Partner.

 

7.4 Minutes

 

  (a) The Secretary (if appointed) or the Representatives (if no Secretary is
appointed) will keep minutes of each meeting of the Management Committee.

 

  (b) Without prejudice to clause 8.4, a draft of the minutes of a meeting will
be provided to the Representatives as soon as practicable after the conclusion
of the meeting and, if approved by all Representatives, will be signed by the
Chairman and, when so signed, will be conclusive evidence of the proceedings and
decisions of the meeting to which they relate, except if they contain a manifest
error.

 

8 Voting of Management Committee

 

8.1 Voting Entitlement of Representatives

 

  (a) Each Representative has one vote at a meeting of the Management Committee.

 

  (b) A Representative who has a conflict of interest must give the other
Representatives notice of that interest and the Representative:

 

  (i) is permitted to attend and speak at meetings of the Management Committee
at which any matter which comes within the scope of the conflict of interest is
to be considered by the Management Committee; and

 

  (ii) will not be entitled to vote on any matter before the Management
Committee which comes within the scope of the conflict of interest.

 

8.2 Decisions by simple majority vote

Subject to clause 8.3, all matters considered at a meeting of the Management
Committee will be decided by a majority of votes cast by the Representatives.
The Chairman will not have a casting vote in addition to his or her vote as a
Representative.

 

8.3 Reserved Matters

No resolution or decision of the Management Committee and no resolution of any
Board which is to approve a Reserved Matter, or the entry into of any agreement
or arrangement to undertake a Reserved Matter, is effective unless it has the
prior approval in writing of (or such resolution or decision is subject to the
approval in writing of) each General Partner.

 

 

page 29



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

8.4 Decisions contractually binding on Partners

Subject to clause 8.3, decisions of the Management Committee will be
contractually binding on each Partner and the Partnership will be entitled to
act on the basis of those decisions notwithstanding that the Partners have not
received information on that decision.

 

8.5 Circulating resolutions

Subject to clause 8.3, a resolution in writing (notice of which has been given
to each Representative) signed by a majority of Representatives (calculated
excluding alternate Representatives from the total number of Representatives)
who are entitled to vote on that resolution which must include at least one
Representative appointed by each General Partner (subject to the Representatives
from that General Partner not being precluded from voting in accordance with
clause 8.1(b)) will be as valid and effectual as if it had been passed at a duly
convened meeting of the Management Committee.

 

9 Profits and losses of Partnership

 

9.1 General Partner to receive income

The General Partners, acting through the Management Committee on behalf of the
Partnership, will receive all Gross Income, and will pay or cause to be paid
from them all costs and expenses incurred in respect of the Partnership and the
Partnership Business and the investments and operations of the Partnership.

 

9.2 Determination of profits and losses

Subject to clause 19, the Profits or losses of the Partnership will be
determined by the Management Committee at the end of each Financial Year in
respect of that Financial Year and audited by the Auditor as soon as reasonably
practicable following the end of that Financial Year.

 

9.3 Allocation of profits and losses to Partner Account

The Profits or losses of the Partnership in respect of each Financial Year will
be attributed and allocated to each Partner’s respective Partner Account in
their Respective Proportions as at the end of the Financial Year concerned in
accordance with clause 10. For the avoidance of doubt, the parties acknowledge
that no allocation of Profits or losses under this clause 9.3 will alter any
Partner’s Capital Contribution.

 

10 Distributions

 

10.1 Distributions of Partnership and GWA Group

 

  (a) Subject to the Distribution Policy, the Management Committee may make
distributions to each Partner out of available cash flows and such distributions
must be designated as one or more of the following:

 

  (i) interest payable on outstanding Partner Loans;

 

  (ii) repayment of principal of outstanding Partner Loans;

 

  (iii) distributions of Profits; and/or

 

  (iv) distributions of capital returns,

with such designation subject to approval of the General Partners as a Reserved
Matter.

 

  (b) Any distribution of Profits or capital returns made to each Partner in
accordance with sub-clause 10.1(a) must be made:

 

 

page 30



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (i) in proportion to their Respective Proportions as and when the Management
Committee sees fit; or

 

  (ii) in disproportion to their Respective Proportions as and when the
Management Committee sees fit, with the prior written consent of all the
Partners.

 

  (c) Any amounts of Profits distributed under clause 10.1(a)(iii) will be
attributed and allocated to that Partner’s respective current account balance of
their Partner Account.

 

  (d) Any returns of capital distributed under clause 10.1(a)(iv) will be
attributed and allocated to that Partner’s respective capital account balance of
their Partner Account.

 

  (e) For the avoidance of doubt, the parties acknowledge that only
distributions of capital returns under clause 10.1(a)(iv) will reduce any
Partner’s Capital Contribution.

 

10.2 Tax withholding

To the extent that the Management Committee or any General Partner is required
by any Law or any tax treaty to withhold or to make tax payments on behalf of or
with respect to any Partner, the Management Committee or any General Partner
must withhold such amounts or make such tax payments, as so required.

 

11 Additional Financing

 

11.1 Additional finance

 

  (a) Subject to clause 8.3, in the event that the Partnership or a member of
the GWA Group requires further funding, such funding must be sought by the
Management Committee, having regard to the following order of priority:

 

  (i) first, out of profits generated by the Partnership;

 

  (ii) second, by Third Party debt finance; and

 

  (iii) third, by way of Partner Loans, further capital contribution by the
Partners or a combination of the two, in accordance with this clause 11.

 

  (b) Subject to clause 5.3(a), no Partner undertakes to provide any further
funding (whether debt or equity finance) to the Partnership and acknowledges
that this may result in the dilution of its Partnership Interest in accordance
with this clause 11.

 

11.2 Call for further funding

 

  (a) Subject to clause 8.3, a funding notice (Funding Notice) may be issued by
the Management Committee to the Partners if funding is not able to be obtained
(out of profits generated by the Partnership or on reasonable terms in the case
of clause 11.1(a)(ii) or the terms of any Third Party debt finance were not
approved by the General Partners as a Reserved Matter).

 

  (b) A Funding Notice must be approved by each GP as a Reserved Matter and must
be issued to each Partner on a pro-rata basis by reference to their existing
Respective Proportions and specify:

 

  (i) what the funding is required for;

 

  (ii) the date for payment to the Partnership, which must be:

 

  (A) no less than 20 Business Days after the date of the Funding Notice, or

 

  (B) such other date as reasonably determined by the Management Committee if an
Urgent Funding Event occurs;

 

 

page 31



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (iii) the dollar amount of the funding required from each Partner in their
Respective Proportions (Funding Amount); and

 

  (iv) whether the Funding Amount is to be provided by way of a Partner Loan,
capital contribution by a Partner or a combination of the two; and

 

  (v) if the Funding Amount is to be provided by way of a further Capital
Contribution, the Respective Proportion that the Partner will have on making a
further Capital Contribution.

 

  (c) If a Funding Notice is issued in accordance with this clause 11.2, each
Partner has:

 

  (i) 5 Business Days; or

 

  (ii) if in respect of an Urgent Funding Event, such other period of time as
reasonably determined by the Management Committee,

to notify the Management Committee and the other Partners as to whether or not
it will accept the requirement to provide the Funding Amount in accordance with
the Funding Notice (Acceptance Notice) and, if accepted, the Partner must
provide the Funding Amount in accordance with the Funding Notice.

 

  (d) A Partner may nominate an Affiliate to provide all or any part of the
Funding Amount called under a Funding Notice. Details of any such proposed
Affiliate must be included in the relevant Acceptance Notice.

 

  (e) The terms of a Partner Loan must:

 

  (i) be approved by the Management Committee, and if the terms mean that it is
a Reserved Matter, then approved in accordance with clause 8.3; and

 

  (ii) not allow for the relevant Partner Loan to be called unless each General
Partner has approved in writing such a call,

and the Partners agree that a Partner Loan is not an increase of the capital of
the Partner lending the Partner Loan and it does not entitle the Partner lending
the Partner Loan to an increased share in the profits of the Partnership.

 

11.3 Failure to provide Funding Amount

The following provisions apply if a Partner (Non-contributing Partner) receives
a Funding Notice and fails to provide an Acceptance Notice by the time required:

 

  (a) The Management Committee must as soon as practicable notify (Shortfall
Notice) all Partners of each Non-contributing Partner’s identity and the Funding
Amount each Non-contributing Partner was requested to fund (Unpaid Amount).

 

  (b) Each Partner (Contributing Partner) that has provided an Acceptance Notice
may, as soon as practicable after receipt of the Shortfall Notice, notify
(Contribution Notice) each other Partner and the Management Committee that it
will pay all or part of the Unpaid Amount.

 

  (c) The Management Committee must as soon as practicable notify all Partners
of the Contributing Partner’s identity and the amount of the Unpaid Amount each
of the Contributing Partners has agreed to pay.

 

  (d) If all Contributing Partners agree to pay amounts which in aggregate are
more than the Unpaid Amount, then such amounts shall be reduced pro-rata in
their Respective Proportions as between those Contributing Partners.

 

  (e) If the Unpaid Amount is:

 

 

page 32



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (i) funded as a Capital Contribution, then clauses 5 and 11.4 apply;

 

  (ii) received as a Partner Loan, then it must be in accordance with clause
11.2(e); and

 

  (iii) required to fund an Urgent Funding Event (Urgent Amount), each
Non-contributing Partner has 30 days from the date a Contributing Partner paid
the Urgent Amount to repay to the Contributing Partner the amount of the Urgent
Amount paid by the Contributing Partner, plus interest accruing at the Interest
Rate.

 

11.4 Dilution of Non-contributing Partner

 

  (a) If a Partner pays an Unpaid Amount in accordance with clause 11.3 (and, if
in respect of an Urgent Funding Event, a Non-contributing Partner has not repaid
the Urgent Amount in accordance with clause 11.3(e)(iii)), then that
Contributing Partner is deemed to have paid an amount that is equal to 95% of
the Unpaid Amount for new Partnership Interests which would otherwise have been
issued to a Non-contributing Partner in respect of its proportion of the Unpaid
Amount, such that the Respective Proportion of the relevant Partner who paid the
Unpaid Amount will equal (expressed as a percentage):

 

LOGO [g300714stamp96.jpg]

Where:

CPRP = that Contributing Partner’s Respective Proportion multiplied by the fair
market value of the Partnership prior to receiving any contributions under the
Funding Notice, plus the amount otherwise paid by the Contributing Partner as
required by the relevant Funding Notice (not including the Unpaid Amount);

UA = the Unpaid Amount paid by that Contributing Partner to the Partnership; and

TCP = the fair market value of the Partnership following all contributions
received following a Funding Notice.

“fair market value” is as determined by all of the Partners or, failing such
agreement, as determined by an Independent Expert as at the date of the payment
of the Unpaid Amount on the assumptions and bases in clause 17.4.

 

  (b) The Non-contributing Partner’s Respective Proportion will decrease by the
same percentage amount as the Contributing Partner’s Respective Proportion
increases as calculated in accordance with this clause 11.4. Where there is more
than one Contributing Partner, the Non-contributing Partner’s Respective
Proportion will decrease by the same percentage amount as the aggregate of the
increases to each Contributing Partner’s Respective Proportion under this clause
11.4.

 

  (c) The General Partners must ensure that the Respective Proportions set out
in the books of the Partnership reflect the revised Respective Proportions
calculated in accordance with this clause 11.4.

 

 

page 33



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

12 Transfer of Partnership Interests

 

12.1 Transfer of Partnership Interests generally

 

  (a) Subject to paragraphs (c) and (d) below, unless it obtains the prior
written consent of all other Partners, a Partner must not Transfer any or all of
its Partnership Interest during the Lock-up Period.

 

  (b) Subject to paragraphs (c) and (d) below, and subject always to the
Transfer not being to a Prohibited Transferee, a Partner must not Transfer all
or any of its Partnership Interest after the Lock-up Period without having first
complied with:

 

  (i) clause 14 (Pre-emption right on Transfers);

 

  (ii) clause 15 (Tag Right); and

 

  (iii) clause 16 (Exit events),

unless it obtains the prior written consent of all other Partners.

 

  (c) A Partner may Transfer any or all of its Partnership Interest to a
Permitted Transferee in accordance with clause 13 (Permitted Transfers).

 

  (d) A Partner may Transfer all (but not part) of its Partnership Interest by
way of a Third Party Sale in accordance with clause 16 (Exit Events).

 

12.2 Stapled Partnership Interests

 

  (a) Subject to clause 12.3, each Partner’s Partnership Interest is stapled to
that of its Related Partner(s) and any Transfer of a Partnership Interest by a
Partner must be Transferred to the same transferee or an Affiliate of that
transferee in the same proportions on a pro-rata basis, at the same time and in
the same manner as the Partnership Interest of its Related Partner(s).

 

  (b) Subject to clause 12.3, a reference to a Partner Transferring its
Partnership Interest in this Agreement is a reference to that Partner and its
Related Partner(s) Transferring their respective Partnership Interests in
accordance with clause 12.2(a).

 

12.3 Exceptions to Stapling

Each MIRA Limited Partner’s Partnership Interest is stapled to that Partner’s GP
Proportion of Partnership Interests held by MIRA GP and the MIRA Limited Partner
and MIRA GP must ensure that either:

 

  (a) any Transfer of a Partnership Interest by a MIRA Limited Partner is
Transferred together with the relevant GP Proportion of the Partnership
Interests held by MIRA GP to the same transferee or an Affiliate of that
transferee; or

 

  (b) the relevant transferee, or an Affiliate of that transferee, acquires, at
the same time that the MIRA Limited Partner Transfers its Partnership Interest,
an interest in the MIRA GP that is referable to the Partnership Interests that
would otherwise be required to be Transferred pursuant to clause 12.3(a)(i)
above.

 

12.4 Effect of Transfer on application of this Agreement

 

  (a) A Transfer by a Partner (Transferor) of all or any of its Partnership
Interests to the recipient of the Partnership Interest (Transferee), is not
effective unless the Transferee agrees in writing to be bound by this Agreement
by executing an Admission Certificate.

 

  (b) If a Partner Transfers its entire legal and beneficial Partnership
Interest in accordance with this Agreement, then:

 

 

page 34



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (i) this Agreement ceases to apply to that Partner except to the extent
contemplated in clause 23.5; and

 

  (ii) this Agreement continues to apply to all other Partners in accordance
with its terms and each Partner must perform its obligations under this
Agreement in relation to any Transferee as if that person were a party to this
Agreement.

 

12.5 Disclosures to Third Parties

 

  (a) Notwithstanding clause 12.5(b), a Partner must not engage in discussions
or share any Confidential Information with any person that Competes with the
Partnership.

 

  (b) A Partner may engage in discussions or share any Confidential Information
with any Third Party in relation to a proposed Transfer provided that:

 

  (i) the Partner has notified in writing each other General Partner no less
than 5 Business Days prior to any engagement or if approached by a Third Party,
immediately upon that approach; and

 

  (ii) the Partner enters into a confidentiality agreement with the Third Party
for the benefit of the Partnership and the Partnership Business as a whole on
terms no less favourable than those set out in clause 23.

 

12.6 Non-complying Transfer ineffective

Any Transfer made in breach of this Agreement without the approval in writing of
all Partners will be null and void and of no effect whatsoever.

 

13 Permitted Transfers

A Partner may Transfer any or all of its Partnership Interest to a Permitted
Transferee subject to the Permitted Transferee not being a Prohibited Transferee
(unless the Partner obtains the prior written consent of all of the Partners).

 

14 Pre-emption right on Transfers

 

  (a) All Transfers must first follow the procedure set out in this clause 14,
unless the Transfer is to a Permitted Transferee. For the avoidance of doubt,
any subsequent Transfer of such Partnership Interests must first follow the
procedure set out in this clause 14.

 

  (b) If a Transferor wishes to Transfer all or any of its Partnership Interest
(Transfer Interest) to a Third Party or another Partner, it must first offer the
Transfer Interest to each other Partner (Continuing Partner) in their Respective
Proportions (excluding the Transferor from such calculation) by written notice
(Transfer Notice), with such notice being an irrevocable offer for the sale of
the Transfer Interest.

 

  (c) A Transfer Notice must include the following:

 

  (i) the proportion of the Partnership represented by the Transfer Interest
(expressed as a percentage);

 

  (ii) the proposed cash price in Australian currency for the Transfer Interest
(Transfer Price);

 

  (iii) the proportion of the Transfer Interest that Continuing Partner would
receive, assuming that all Continuing Partners accept the offer to purchase the
Transfer Interest, such proportion calculated pro-rata in their Respective
Proportions as between the Contributing Partners (Partner Entitlement);

 

  (iv) any other terms upon which the Transfer Interest is offered for sale; and

 

 

page 35



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (v) an indication of the categories of potential Third Parties to whom the
Transferor may Transfer the Transfer Interest pursuant to clause 14(j),

(together, Transfer Terms).

 

  (d) If a Transferor has received a bona fide Third Party offer in writing for
the Transfer Interest, the Transfer Notice must include the identity of the
Third Party and be accompanied by a true and correct copy of such bona fide
Third Party offer.

 

  (e) Subject to clause 14(f), a Transfer Notice constitutes an unconditional
offer to Transfer the Transfer Interest on the Transfer Terms which must remain
open for acceptance by the Continuing Partners for 30 days after the date of
service of the Transfer Notice on the Continuing Partners (Notice Period).

 

  (f) The Transferor may revoke a Transfer Notice prior to the end of the Notice
Period, provided that no Continuing Partner has accepted the offer to Transfer
the Transfer Interest.

 

  (g) At any time during the Notice Period, any of the Continuing Partners may
by notice in writing to the Transferor (with a copy to be provided to each other
Partner) accept some or all of the Partner Interest offered to it in a Transfer
Notice (Accepting Partners). Acceptances of offers made pursuant to this clause
14(g) must be unconditional other than any required approvals from any
Government Agency.

 

  (h) If, within the Notice Period, the Transferor receives acceptances from
Accepting Partners which in aggregate would be more than the amount of the
Transfer Interest to be Transferred, the Transferor must agree to such
acceptances on the basis that:

 

  (i) each Partner that accepted its Partner Entitlement receives its proportion
of the Transfer Interest calculated pro-rata in their Respective Proportions as
between the Accepting Partners; and

 

  (ii) if a Partner accepts the offer to Transfer less than its full Partner
Entitlement:

 

  (A) that Partner receives such lesser amount of the Transfer Interest that it
accepted; and

 

  (B) a proportion of the shortfall (arising from a Partner accepting less than
its Partner Entitlement) is received by each other Accepting Partner who
accepted their Partner Entitlement calculated pro-rata in their Respective
Proportions as between the other Accepting Partners.

 

  (i) The Accepting Partners and the Transferor must effect the sale of the
Transfer Interest to the Accepting Partners in accordance with the Transfer
Terms, and do all things required of them in this regard as soon as is
reasonably practicable after the end of the Notice Period and in any event by no
later than 20 Business Days from the end of the Notice.

 

  (j) If, within the Notice Period, the Transferor receives offers from
Accepting Partners for less than 100% of the Transfer Interest, the Transferor
may, at any time within 6 months after the expiry of the Notice Period, Transfer
all but not some of the Transfer Interest to one or more Third Parties that are
not Prohibited Transferees at a price not less than the Transfer Price and on
terms no more favorable to the Transferee than the Transfer Terms.

 

  (k) If the transfer of all of the Transfer Interest does not occur within the
6 month period set out in clause 14(j), the Transferor must not Transfer the
Transfer Interest without first complying with the requirements set out in this
clause 14 once more.

 

 

page 36



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

15 Tag Right

 

15.1 Tag Notice

 

  (a) If:

 

  (i) a Transferor has complied with the procedure in clause 14 and the
Transferor wishes to Transfer the Transfer Interest to a Third Party; and

 

  (ii) the Transfer Interest comprises 50% or more of all Partnership Interests
at that time (including by way of a single transaction or series of related
transactions),

then the Transferor must give a notice in writing (Tag Notice) to each of the
other Partners in accordance with this clause 15.

 

  (b) Each of the other Partners has the right to require the Transferor to use
its reasonable endeavours to cause the Third Party to purchase each Partner’s
entire Partnership Interest in accordance with this clause 15 (Tag Right).

 

  (c) The Tag Notice must specify:

 

  (i) the proportion of the total Partnership Interests represented by the
Transfer Interest (expressed as a percentage);

 

  (ii) the proportion of the Transferor’s Partnership Interest represented by
the Transfer Interest (expressed as a percentage);

 

  (iii) the cash price in Australian currency for the Transfer Interest (Tag
Price);

 

  (iv) the identity of the Third Party who has made a bona fide offer to
purchase the Transfer Interest at the Tag Price; and

 

  (v) any other terms (including any customary warranties required) upon which
the Transfer Interest is offered for sale,

(together, Tag Terms).

The Tag Price and the Tag Terms must not be more favourable than the Transfer
Price and Transfer Terms notified under clause 14.

 

  (d) The Tag Notice must be accompanied by a true and correct copy of the bona
fide offer for the Transfer Interest given in writing by the Third Party.

 

15.2 Exercise of Tag Right

 

  (a) Each of the other Partners may give a notice in writing to the Transferor
(Tag Acceptance) stating that it, subject to clause 15.2(e), irrevocably elects
to Transfer its entire Aggregate Partnership Interest (Tag Interest).

 

  (b) A Tag Acceptance must be in writing addressed to the Transferor and given
to the Transferor within 10 Business Days of receipt by the relevant Partner
(Tag Partner) of the Tag Notice.

 

  (c) Failure by a Partner to provide a Tag Acceptance within such 10 Business
Day period will be deemed to be a waiver of its Tag Rights under this clause 15.

 

  (d) A Tag Partner may Transfer its entire Aggregate Partnership Interest to
the Third Party in accordance with this clause 15 without the need to comply
with the procedure set out in clause 14.

 

  (e)

If a Tag Partner gives a Tag Acceptance, the Transferor may Transfer all or any
of the Transfer Interest to the Third Party only if it procures that the Third
Party acquires from

 

 

page 37



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  each of the Tag Partners its Tag Interest at the Tag Price and on the Tag
Terms at the same time as the Transfer Interest.

 

15.3 Completion of Transfer of Partnership Interest

 

  (a) Completion of the Transfer of the Transfer Interest and each Tag Interest
must occur contemporaneously. If the Third Party fails to complete the purchase
of the Tag Interest it agreed to acquire pursuant to this clause 15 within two
months of the Tag Acceptance, then no Partner is permitted to consummate the
proposed Transfer of either the Transfer Interest or Tag Interest, and any such
attempted Transfer will be null and void; and:

 

  (i) the General Partners will not register any such purported Transfer; and

 

  (ii) the Third Party (or successor by operation of Law) will be deemed not to
be a Partner arising from such transactions or proposed transactions and will
not be entitled to any of the rights of a Partner arising therefrom.

 

  (b) If the Transferee requires the Transferor to provide reasonable warranties
in relation to the Partnership Interest being Transferred and the assets and
liabilities of the Partnership, each Tag Partner must agree in the Tag Notice to
provide the same warranties to the Transferee in order to exercise its Tag
Right.

 

16 Exit events

 

16.1 Exit Notice

 

  (a) A Partner must notify each other Partner in writing at any time that they
wish to effect a Third Party Sale or seek an IPO (Exit Notice).

 

  (b) An Exit Notice must include reasonable details of the proposed Third Party
Sale or IPO (as applicable).

 

16.2 Third Party Sale

Subject to first complying with clauses 14 and 15, a Partner may Transfer its
entire Aggregate Partnership Interest by way of a Third Party Sale:

 

  (a) at any time after the expiry of the Lock-up Period, subject to the
Transferee not being a Prohibited Transferee (unless approved with the prior
written consent of all of the Partners); and

 

  (b) at any time during the Lock-up Period if the following conditions are
satisfied:

 

  (i) the Transfer must result in a Return on Investment of no less than 250%;

 

  (ii) the Third Party Sale must not have been actively solicited by a Partner,
any of its Affiliates or any of their advisors; and

 

  (iii) the Transferee must not be a Prohibited Transferee (unless approved with
the prior written consent of all of the Partners).

 

16.3 IPO

 

  (a) Subject to first complying with clause 14, a Partner may seek an IPO of up
to 100% of the Partnership with the prior approval of all of the Partners.

 

  (b) Each Partner shall be entitled to participate in an IPO on the same terms
and conditions.

 

  (c) In the event of any IPO, this Agreement may be either terminated or
amended in order to comply with applicable Laws and securities exchange
regulations in connection with such IPO subject in either case to conditions to
be agreed in good faith, such agreement on the part of each Partner not to be
unreasonably withheld or delayed.

 

 

page 38



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

16.4 Exit mechanics

In connection with clauses 16.1 to 16.3:

 

  (a) prior to the implementation of any IPO or Third Party Sale, the Partners
must first follow the pre-emption rights procedure set out in clause 14 and, in
respect of a Third Party Sale, the Tag Right procedure set out in clause 15.
Once complied with, each Partner waives any further rights of pre-emption that
Partner may have under this Agreement or otherwise in connection with or
pursuant to such IPO or Third Party Sale;

 

  (b) each Partner and the Management Committee must use its best endeavours to
procure that all steps are taken as are required (including any specific steps
set out in the Exit Notice or any other steps notified by the Management
Committee in writing from time to time) to obtain such IPO or effect such Third
Party Sale, provided in each case that these steps are on terms no less
favourable to any Partner;

 

  (c) each Partner appoints each of the Representatives as its agent to
negotiate, procure and complete the sale of its Partnership Interest in
conjunction with or pursuant to such IPO or Third Party Sale; and

 

  (d) each Partner agrees that the Tag Right in clause 15 has no operation in
connection with the sale of the Partnership in conjunction with or pursuant to
an IPO.

 

16.5 Warranties on exit

 

  (a) The Partners acknowledge that in the event of a Third Party Sale or an IPO
the Partners will not be required to give any indemnities or any representations
and warranties (other than as to title and capacity).

 

  (b) The parties must use reasonable endeavours to implement any measures which
the General Partners agree are commercially reasonable for that purpose (such as
warranty and indemnity insurance).

 

17 Defaulting Partner Transfers

 

17.1 Default Event

A Partner becomes a defaulting partner (Defaulting Partner) if:

 

  (a) a Material Breach of this Agreement is committed by or occurs in respect
of that Partner, provided that, where the Material Breach is capable of remedy,
the Partner fails to remedy the breach within 10 Business Days of the date that
the Partner is notified by the Management Committee or any other Partner of the
breach;

 

  (b) that Partner is prohibited from being a partner in the Partnership by a
change in any Law;

 

  (c) an Insolvency Event occurs in relation that Partner; or

 

  (d) there is a Change of Control of that Partner,

(each a Default Event).

 

17.2 Default Event Notice

 

  (a) Upon another Partner (Non-defaulting Partner) becoming aware of a Default
Event, it may give notice (Default Event Notice) to the Defaulting Partner and
the Management Committee.

 

  (b) A Default Event Notice given by a Non-defaulting Partner must: (i) state
that the notice is given under this clause; and

 

 

page 39



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (ii) identify the Default Event in respect of which the notice is given.

 

17.3 Defaulting Partner Transfer

 

  (a) If a Default Event occurs then any Non-defaulting Partner may cause a
Transfer of the entire Partnership Interest of the Defaulting Partner by giving
a written notice to each other Partner and the Management Committee.

 

  (b) If such a notice is received by the Management Committee, the Defaulting
Partner is deemed to have given an irrevocable Transfer Notice in accordance
with clause 14 and the procedure set out in clause 14 must be followed, subject
to the following conditions:

 

  (i) the Transfer Interest is the Defaulting Partner’s entire Aggregate
Partnership Interest;

 

  (ii) the Transfer Price is the Default Transfer Price calculated in accordance
with clause 17.4; and

 

  (iii) the Notice Period will commence upon the date that the Independent
Expert has notified the Non-defaulting Partners of the Default Transfer Price.

 

17.4 Transfer Price

If a Partner is deemed to have given a Transfer Notice pursuant to this clause
17, the Transfer Price (Default Transfer Price) for the relevant Transfer
Interest must be 95% of its fair market value determined by all of the Partners
or, failing such agreement, as determined by an Independent Expert as at the
date of the Transfer Notice on the following assumptions and bases:

 

  (a) valuing the Transfer Interest is on an arm’s length sale between a willing
vendor and a willing purchaser;

 

  (b) if the Partnership is carrying on business as a going concern, on the
assumption that it is to continue to do so;

 

  (c) taking into account the then current Strategic Plan and Budget;

 

  (d) taking into account all amounts which the Transferor is obliged to pay to
the other Partners or the Partnership under the terms of this Agreement (unless
those amounts previously have been paid by or on behalf of the Transferor);

 

  (e) taking into account the stamp duty (if any) payable with respect to the
Transfer of the Transfer Interest;

 

  (f) taking into account the rights and other restrictions attached to the
Transfer Interest;

 

  (g) without taking into account whether the Transfer Interest does or does not
(taken as a whole) confer any right of Control of the Partnership; and

 

  (h) taking into account any other information the Independent Expert
reasonably thinks fit.

 

17.5 Reasonable endeavours

Each of the Partners must:

 

  (a) provide all information and assistance reasonably requested by the
Independent Expert in connection with the determination of the Transfer Price
under this clause 17; and

 

  (b) must use its reasonable endeavours to procure that the Independent Expert
determines the Transfer Price within 20 Business Days of being requested to do
so.

 

 

page 40



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

18 Competition

 

18.1 Partners’ covenants not to compete with Partnership

 

  (a) For the sole purpose of protecting each Partner and the Partnership in
respect of the goodwill of the Partnership, each Partner undertakes that it will
not:

 

  (i) Compete with the Partnership; or

 

  (ii) entice (or attempt to entice) away from the GWA Group:

 

  (A) any customer of the GWA Group;

 

  (B) any supplier to the GWA Group; or

 

  (C) any employee of the GWA Group.

 

  (b) MCHPL must procure that, to the extent it or its Subsidiaries have the
rights and powers (including veto powers) to do so, the businesses and assets
owned or managed by any of MCHPL’s Subsidiaries operating within the Macquarie
Infrastructure and Real Assets division of Macquarie Group Limited comply with
the requirements of clause 18.1(a).

 

  (c) Each GW Partner must procure that its Affiliates comply with the
requirements of clause 18.1(a).

 

18.2 Application of covenants

 

  (a) The covenants in clause 18.1 only apply during each of the specified
periods referred to in clause 18.3 and in each of the specified areas referred
to in clause 18.4.

 

  (b) The prohibition set out in clause 18.1 will not restrict any Partner or
its Affiliates from holding or acquiring (directly or indirectly) in aggregate
not more than 5% of the issued ordinary shares in the capital of any body
corporate listed on a recognised securities exchange.

 

18.3 Specified periods

For the purposes of clause 18.2(a):

 

  (a) in respect of the prohibition set out in clause 18.1(a)(i), the specified
period is during the time each Partner is a partner of the Partnership; and

 

  (b) in respect of the prohibition set out in clause 18.118.1(a)(ii), the
specified period is during the time each Partner is a partner of the Partnership
and the period of:

 

  (i) 2 years after the date on which such Partner ceased to be a partner in the
Partnership; or if that is unenforceable

 

  (ii) 12 months after the date on which such Partner ceased to be a partner in
the Partnership.

 

18.4 Specified areas

For the purposes of clause 18.2, the specified areas are:

 

  (a) Australia; or if that area is unenforceable;

 

  (b) New South Wales, South Australia, Queensland, Victoria, Western Australia
and the Northern Territory; or if that area is unenforceable

 

  (c) New South Wales, South Australia and the Northern Territory.

 

 

page 41



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

18.5 Construction and nature of restrictions

Each Partner acknowledges that each of the prohibitions and restrictions
contained in clause 18.1 insofar as it relates to:

 

  (a) any of the activities referred to in clause 18.1 is separate, distinct and
severable from any other activity set out in clause 18.1; and

 

  (b) any of the areas referred to in clause 18.4 is separate, distinct and
severable from any other area set out in clause 18.4;

and the invalidity of such restraint in respect of:

 

  (c) any such activities will not affect its validity in respect of any of the
other activities; and

 

  (d) any such areas will not affect its validity in respect of any of the other
areas.

It is the intention of the parties that all combinations of the prohibitions and
restrictions will apply and be enforceable and that only those which a Court, in
exercising its discretion, may hold to be an unreasonable restraint of trade
will be severed.

 

18.6 Remedies

The Partners acknowledge that:

 

  (a) each of the prohibitions and restrictions contained in this clause 18 is
reasonable as to period, territorial limitations and subject matter;

 

  (b) each of the prohibitions and restrictions contained in this clause 18
confers a benefit on the Partnership which is no more than that which is
reasonably and necessarily required by the Partners for the maintenance and
protection of the goodwill of the Partnership Business; and

 

  (c) breach of any of the prohibitions and restrictions contained in this
clause 18 may not adequately be compensated by an award of damages and any
breach by a Partner of any of those prohibitions and restrictions will entitle
the non-breaching Partners, in addition to any other remedies available at Law
or in equity, to seek an injunction to restrain the committing of any breach (or
continuing breach) of any of those prohibitions or restrictions.

 

19 Process upon dissolution

 

19.1 Application of proceeds on dissolution

As soon as practical (and in any event within 60 days) after the date on which
the Partnership is dissolved in accordance with clause 3.4, the General Partners
must sell, call in and convert the Partnership Property into money, and apply
the proceeds in the following order of priority:

 

  (a) in payment of or provision for the costs, charges, liabilities (whether
actual or contingent), expenses, claims and demands incurred, made or
anticipated by each General Partner in connection with the Partnership or
arising out of the termination of the Partnership;

 

  (b) in reimbursement of each General Partner for payments for which it is
entitled to be reimbursed in accordance with clause 6.15 and indemnified in
accordance with clause 4.3;

 

  (c) in payment to the Partners of the positive balances in their respective
Partner Accounts, reduced in their Respective Proportions if the remaining net
proceeds of sale and the balance of the Partnership are insufficient for a full
distribution to each Partner entitled to receive any such payment, upon the
execution by the Partners in favour of each General Partner of such releases as
may reasonably be required; and

 

 

page 42



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (d) in payment to the Partners of any surplus balance of the Partnership Net
Assets in their Respective Proportions.

 

19.2 If no General Partner

If all General Partners have retired or are otherwise unable or unwilling to
continue to perform their duties under this clause 19, the remaining Partners
must nominate a person to carry out those duties.

 

19.3 Distribution of assets

Without limiting the generality of clause 19.1, before dissolution of the
Partnership, the Partners must unanimously agree that, after making proper
provision for the discharge and repayment of all debts, liabilities and expenses
of the Partnership, some or all of the assets of the Partnership should:

 

  (a) be distributed in kind; or

 

  (b) be sold to any Partner or other person for cash or valuable consideration.

 

19.4 Final statement

 

  (a) Upon applying or distributing the net proceeds of sale and the balance of
the Partnership Net Assets, the General Partners must give to each Partner a
final statement setting out the details of the sale, calling in and conversion
of the Partnership Property and the distribution and all payments otherwise made
or allowed for.

 

  (b) Each General Partner shall then be released from all further duties and
obligations under this Agreement, without prejudice to any liability of that
General Partner incurred under this Agreement to the Partners or any of them or
any breach of its duties imposed by Law under this Agreement or otherwise.

 

20 Disputes

 

20.1 Disputes

 

  (a) Upon the occurrence of any dispute, controversy or claim arising out of or
in connection with this Agreement, including any question regarding its
existence, validity or termination (a Dispute), the Management Committee or a
Partner may give notice to each Partner requiring that the Dispute be resolved
in accordance with this clause 20 (Dispute Notice).

 

  (b) The parties to a Dispute will first seek to resolve the Dispute by way of
negotiations between senior executives, as nominated in writing by each Partner
with authority to resolve the Dispute.

 

  (c) Any Dispute not resolved by negotiations within 10 Business Days of giving
a Dispute Notice or such other longer period agreed between the parties to the
Dispute, will be referred to and finally resolved by way of negotiations between
the senior partner(s) or chief executive officer of each Partner.

 

  (d) If the parties fail to resolve the Dispute within 20 Business Days of
receipt of the Notice of Dispute or such other longer period agreed between the
parties to the Dispute, the parties may take whatever action they consider
necessary to resolve the Dispute.

 

 

page 43



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

20.2 Communications without prejudice

Communications between the parties during the process set out in clause 20.1,
whether oral or in writing, will not be admissible as evidence in any legal
process unless in writing and signed by both parties.

 

20.3 Continued performance of the agreement

Despite the existence of a Dispute, the parties must continue to perform their
respective obligations under this Agreement.

 

20.4 Court proceedings

A party may not start court proceedings in relation to a Dispute until it has
exhausted the procedures in this clause 20, unless the party seeks injunctive or
other interlocutory relief.

 

21 Third Party Claims

 

21.1 Conduct of Third Party Claims

If a Claim is made by a Third Party against the Partnership or all or any of the
Partners in their capacity as Partners of the Partnership (a Third Party Claim),
the Partners agree that all decisions in relation to the conduct of such claim
including, without limitation, decisions relating to:

 

  (a) payment, settlement or compromise of a Third Party Claim;

 

  (b) any admission in respect of a Third Party Claim;

 

  (c) the defence of a Third Party Claim; or

 

  (d) the engagement and instruction of external solicitors or other advisers
relating to the Third Party Claim,

will be taken by the Management Committee, subject to obtaining any General
Partner approval if required as a Reserved Matter.

 

21.2 Funding Third Party Claims

The Partners agree that any funding required for a Third Party Claim must be
provided in accordance with clause 11.

 

22 Partner matters

 

22.1 Duties of Partners

Each Partner must:

 

  (a) use its best endeavours and work diligently for the benefit of the
Partnership;

 

  (b) be just and faithful to the other Partners in all matters relating to the
Partnership and must report to and provide complete and accurate information and
explanations of all matters relating to the Partnership to the other Partners;

 

  (c) punctually pay and discharge the Partner’s separate and private debts and
engagements and indemnify the other Partners against any liability in respect of
them;

 

  (d) use the name of the Partnership in all transactions of the Partnership,
but a Partner may not (while a Partner or at any subsequent time) use the name
of the Partnership except in relation to the Partnership Business;

 

  (e) devote such time and attention to the Partnership as the Partners from
time to time decide;

 

 

page 44



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (f) maintain all authorisations, permits and licenses required by the Partner
to conduct the Partnership (if any); and

 

  (g) make good to the Partnership any loss suffered by the Partnership arising
from a breach of this Agreement by that Partner.

 

22.2 Restrictions on Partners

Unless otherwise permitted by the terms of this Agreement, each Partner must
not, without obtaining the prior written agreement of all of the Partners, do
any of the following:

 

  (a) lend any money belonging to the Partnership;

 

  (b) enter into any bond or guarantee or become bail, surety or security with
or for any person or do or knowingly suffer anything by which, or by reason of
which, the capital or any Partnership Property may be seized, attached or taken
in execution;

 

  (c) sell, purchase, receive, take or otherwise employ any of the money, goods,
or any other Partnership Property;

 

  (d) on behalf of or in the name of the Partnership:

 

  (i) invest any money or create a reserve fund;

 

  (ii) acquire, lease or sell any Partnership Property;

 

  (iii) borrow money or give any security over Partnership Property in respect
of any loan;

 

  (iv) compromise or release any claim or debt vested in the Partnership;

 

  (v) bring in an additional Partner; or

 

  (vi) vary the nature of the Partnership.

 

22.3 Representations and Warranties of Partners

Each Partner represents and warrants to each other Partner that:

 

  (a) it is validly existing in its place of incorporation;

 

  (b) it has all requisite corporate and other legal authority to carry on its
business in every jurisdiction under the Laws of which the nature of its
business requires it to be qualified there to do business;

 

  (c) it has taken all corporate action required or necessary for the
authorisation, execution, delivery and performance of this Agreement;

 

  (d) when accepted by the other Partners, this Agreement will constitute a
valid and binding obligation that will be enforceable against it in accordance
with its terms (subject only to limitations on enforceability that might result
from bankruptcy, insolvency or other similar Laws affecting creditors’ rights
generally);

 

  (e) it has no knowledge of any material adverse action, suit or proceeding
pending or threatened against it that may have a material adverse effect upon it
performing its obligations under this Agreement;

 

  (f) neither the execution of this Agreement, nor the consummation of the
transactions contemplated by it, nor the fulfilment of or compliance with the
terms and conditions contained within it, will conflict with its constituent
documents, or will result in a breach of, or constitute a conflict or default
under, any material contract, agreement or instrument to which it is a party or
by which it or its assets or personnel are bound; and

 

 

page 45



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (g) the foregoing representations and warranties will continue to be true and
correct during the continuance of this Agreement.

 

22.4 Continuation of Partnership

The parties agree that the Partnership will continue in full force and effect
upon the admission of an incoming Partner.

 

22.5 Limitation of liability of the Trustees

 

  (a) Each Trustee enters into this Agreement in its capacity as trustee of the
Relevant Trust and in no other capacity.

 

  (b) The parties acknowledge that each Trustee incurs the relevant Trustee
Liabilities solely in its capacity as trustee of the Relevant Trust.

 

  (c) Subject to sub clause 22.5(e), a Trustee Liability may be enforced against
the relevant Trustee only to the extent to which:

 

  (i) the Trustee is actually indemnified in respect of that Trustee Liability
out of the property of the Relevant Trust; and

 

  (ii) there is sufficient property held by the Trustee as trustee at the time,
which is available to meet that indemnity (after all Trust assets have been
allocated to meet the indemnity and any other valid claims).

 

  (d) Subject to sub clause 22.5(e), no person will be entitled to:

 

  (i) claim from or commence proceedings against the Trustee in respect of any
Trustee Liability in any capacity other than as trustee of the Relevant Trust;

 

  (ii) enforce or seek to enforce any judgment in respect of any Trustee
Liability against any property of the Trustee other than property held by the
Trustee as trustee of the Relevant Trust;

 

  (iii) take any steps to procure or support the appointment of a liquidator,
administrator or any other similar office holder to the Trustee on the basis of
a Trustee Liability, or prove in any liquidation, administration or arrangement
of or affecting the Trustee; or

 

  (iv) in respect of a Trustee Liability, appoint or take any steps to procure
or support the appointment of a receiver or receiver and manager to any property
of the Trustee, other than property which is held by it in its capacity as
trustee of the Relevant Trust.

 

  (e) The restrictions in clauses 22.5(c) and 22.5(d) do not apply to any
Trustee Liability to the extent to which there is, whether under the constituent
documents of the relevant Trust or by operation of Law, a reduction in the
extent of the Trustee’s indemnification, or in respect of which the Trustee is
not entitled to be indemnified, out of the property of the Relevant Trust, as a
result of the Trustee’s fraud, gross negligence or breach of trust.

 

  (f) A Trustee’s Liability for the purposes of clause 22.5(e) will be reduced
to the extent to which the act or omission was caused or contributed to by any
failure of another Party to fulfil its obligations relating to the Relevant
Trust or by any other act or omission of that other Party.

 

  (g)

No attorney, agent or other Person appointed in accordance with this document
has authority to act on behalf of the Trustee in its personal capacity in a way
which exposes the Trustee to any personal liability, and no such act or omission
of such Person will be

 

 

page 46



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  considered fraud, gross negligence or breach of trust of the Trustee for the
purposes of clause 22.5(e).

 

  (h) This limitation of the Trustee’s Liability applies despite any other
provisions of this document and extends to all Trustee Liabilities of the
Trustee in any way connected with any representation, warranty, conduct,
omission, agreement or transaction related to this document or its performance.

 

23 Confidentiality

 

23.1 Confidentiality

Subject to clause 23.2, each Partner must not disclose the terms of this
Agreement, or any unpublished information in connection with the Partnership or
Partnership Business or documents supplied by any other person in connection
with the Partnership, Partnership Business or this Agreement (collectively,
Confidential Information).

 

23.2 Permitted disclosure

A Partner may disclose Confidential Information:

 

  (a) to another Partner;

 

  (b) to its Affiliates;

 

  (c) to its Permitted Transferees;

 

  (d) under corresponding obligations of confidence as imposed by this clause,
to its legal and financial advisors and auditors;

 

  (e) to its direct and indirect investors or potential investors where
disclosure is required for the purpose of raising further funds by the Partner
or reporting obligations to its investors and, any Partner or its direct or
indirect investors may make the following information available on their
respective public websites and such information is not Confidential Information
for the purposes of this Agreement:

 

  (i) the asset category of the Partnership Business;

 

  (ii) the manager of the investment by the Partners in the Partnership
Business;

 

  (iii) the location of the Partnership Business;

 

  (iv) the name and address of the Partnership and each Partner;

 

  (v) an indication of the market value of the Partnership Business and the
investment within the following bands – EURO 0-50 million, EURO 50 -100 million,
EURO 100-250 million, EURO 250 – 500 million and EURO 500 – 1000 million; and

 

  (vi) the year of formation of the Partnership and the year in which a Partner
invested in the Partnership;

 

  (f) in enforcing this Agreement or in a proceeding arising out of or in
connection with this Agreement or to the extent that disclosure is regarded by
it acting reasonably as necessary to protect its interest;

 

  (g) if required under a binding order of a Government Agency or under a
procedure for discovery in any proceedings;

 

  (h)

if required under any Law or any rules or regulations of any recognised
securities exchange, administrative guideline, directive, request or policy
(including administrative guidelines, directives, requests or policies of a
Government Agency) whether or not

 

 

page 47



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  having the force of Law and, if not having the force of Law, the observance of
which is in accordance with the practice of responsible corporate entities;

 

  (i) as required or permitted by this Agreement; or

 

  (j) with the prior written consent of all of the Partners.

 

23.3 Return of Confidential Information

 

  (a) Upon a Partner ceasing to be a partner in the Partnership (Ceasing
Partner), the Ceasing Partner must, at its own expense and on demand by any
other Partner either (at the Ceasing Partner’s option):

 

  (i) return all Confidential Information to the Management Committee; or

 

  (ii) permanently destroy or delete all Confidential Information, however
recorded or stored,

and ensure that its Affiliates do the same.

 

  (b) The return, destruction, deletion, erasure or retention of Confidential
Information in compliance with this clause 23 does not relieve the Ceasing
Partner from its obligations of confidentiality under this Agreement.

 

  (c) Despite clause 23.3(a), but subject to clause 23.3(b), the Ceasing Partner
or any Affiliate of a Ceasing Partner may retain any Confidential Information it
requires (acting reasonably and only for as long as is reasonably required):

 

  (i) to fulfil legal, regulatory or reporting obligations or for the purposes
of any professional standards, ethical standards, practices, codes or insurance
policies applicable to the Ceasing Partner or its Affiliate;

 

  (ii) as included in the directors’ papers or investment committee papers of
the Ceasing Partner or an Affiliate or the minutes of the board of directors (or
comparable body) or investment committee of the Ceasing Partner or an Affiliate;
or

 

  (iii) due to such Confidential Information being stored electronically
pursuant to an existing routine data back-up exercise on servers or back-up
sources of the Ceasing Partner or an Affiliate as long as the relevant
Confidential Information is deleted from local hard drives and no attempt is
made to recover it from those servers or back-up sources other than as required
by Law,

(Retained Information), provided that the Ceasing Partner or Affiliate (as
applicable):

 

  (iv) discloses to the Management Committee what the obligation is; and

 

  (v) adopts or maintains reasonable security arrangements to minimise the risk
of disclosure and loss of the confidential nature of the information.

 

23.4 Remedies

 

  (a) Each Partner acknowledges that the obligations contained in this clause 23
are not in substitution for any obligations that each Partner may now owe, or
subsequently owe, to each other and that exist apart from this clause 23. This
clause 23 does not replace any right that each Partner has with respect to those
obligations.

 

  (b)

Each Partner acknowledges that damages will not be an adequate remedy for a
breach of this clause 23 (including any misuse by any Affiliate or a
Representative) and that a Partner may seek specific performance or injunctive
relief as a remedy for any actual or

 

 

page 48



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  threatened breach of this clause 23, in addition to any other remedies
available at Law or in equity under or independently of this Agreement.

 

23.5 Survival of obligation

This clause 23 survives termination of this Agreement.

 

24 General

 

24.1 Notices

Any notice, demand, approval, consent, waiver, request or other communication
(Notice) given or made under this Agreement:

 

  (a) must be in writing and signed by a person duly authorised by the sender;

 

  (b) must be delivered to the intended recipient by prepaid post (if posted to
an address in another country, by registered airmail) or by hand, fax or
electronic mail to the address, fax number or electronic mail address below or
the address, fax number or electronic mail address last notified by the intended
recipient to the sender:

 

(i)    to GW GP or GW LP:      Genesee & Wyoming Inc.        

 

20 West Avenue

        Darien, Connecticut 06820         United States         Attention:
General Counsel         Fax No: +1 203 656 1092         Email: afergus@gwrr.com
(ii)    to MIRA GP, MAIF LP or MAIT LP:      Level 6, 50 Martin Place, Sydney   
     NSW 2000        

 

Attention: Company Secretary

        Fax No: +61 2 8232 6510         Email: miralegal@macquarie.com (iii)   
to PGGM LP      Level 6, 50 Martin Place, Sydney         NSW 2000        
Attention: Company Secretary         Fax No: +61 2 8232 6510         Email:
miralegal@macquarie.com         With a copy to:         PGGM Vermogensbeheer
B.V.,         acting in its capacity as fund manager         of PGGM
Infrastructure Fund 2016         Attention: Han Claessens and David        
Wilcox         Email: Address to each of:         infra@pggm.nl;        
han.claessens@pggm.nl; and

 

 

page 49



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

        david.wilcox@pggm.nl (iv)    to MCHPL:      Level 6, 50 Martin Place,
Sydney         NSW 2000         Attention: Company Secretary         Email:
MIRALegal@macquarie.com

 

  (c) will be taken to be duly given or made:

 

  (i) in the case of delivery in person, when delivered;

 

  (ii) in the case of delivery by post 4 Business Days after the date of posting
(if posted to an address in the same country) or 8 Business Days after the date
of posting (where posted to an address in another country);

 

  (iii) in the case of fax, on receipt by the sender of a transmission control
report from the despatching machine showing the relevant number of pages and the
correct destination fax machine number and or name of recipient indicating that
the transmission has been made without error; and

 

  (iv) in the case of electronic mail, on the first to occur of:

 

  (A) receipt by the sender of an email acknowledgement from the recipient’s
information system showing that the Notice has been delivered to the email
address stated above;

 

  (B) the time that the Notice enters an information system which is under the
control of the recipient; and

 

  (C) the time that the Notice is first opened or read by an employee or officer
of the recipient,

but if the result is that a Notice would be taken to be given or made on a day
that is not a Business Day in the place to which the Notice is sent or is later
than 4pm (local time), it will be taken to have been duly given or made at the
start of business on the next Business Day in that place.

 

24.2 Status of Limited Partnership

If at any time it is determined that contrary to the terms of this Agreement and
the intention of the Partners, the Partnership was not properly constituted as a
limited partnership, each Partner agrees that the terms and conditions of this
Agreement shall continue to govern their relationship, including their interests
in the Partnership Property, their allocation of the income, gain, loss or
proceeds of sale of the Partnership Property, the responsibility for liabilities
of the Partnership and the authority of the General Partners in respect of the
Partnership Property and the Partnership Business.

 

24.3 Entire Agreement

This Agreement contains the entire agreement between the Partners with respect
to its subject matter. It sets out the only conduct relied on by the Partners
and supersedes all earlier conduct and prior agreements and understandings
between the Partners in connection with its subject matter.

 

 

page 50



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

24.4 Amendment

Subject to any approval required by the Act, and the unanimous consent in
writing of the General Partners, each Partner may by deed poll supplemental to
this Agreement or agreement in writing with all of the Partners alter, modify,
add to or cancel the provisions of this Agreement:

 

  (a) in the manner and to the extent as required to satisfy the requirements of
any statute, ordinance, rule, regulation or by-Law which may be passed and which
affects limited partnerships or the Partnership and Partnership Business;

 

  (b) in the manner and to the extent as may be required to enable the
provisions of this Agreement to be more conveniently, profitably or economically
administered or managed provided that:

 

  (i) each General Partner is of the opinion that the alteration, modification,
addition or cancellation does not materially and adversely affect the interests
of the Partners as a whole; and

 

  (ii) if any General Partner is not of that opinion, the alteration,
modification, addition or cancellation is required to be approved by all of the
Partners; and

 

  (c) in any other manner and to the extent which may be approved by all of the
Partners.

Written notice of all the alterations, additions, modifications or cancellations
of or to the provisions of this Agreement must be given to all of the Partners,
but any accidental omission in that regard shall not invalidate the effect of
any amendment.

 

24.5 Assignment

A party must not assign any of its rights under this Agreement, or attempt or
purport to do so, otherwise than in connection with a Transfer of its
Partnership Interest in accordance with this Agreement, unless otherwise agreed
by all of the Partners in writing.

 

24.6 Counterparts

This Agreement may be executed and delivered in any number of counterparts. All
counterparts together will be taken to constitute one instrument. Each Partner
that has executed a counterpart of this Agreement may exchange that counterpart
with another Partner by hand delivering, delivering by post, faxing or sending
by electronic mail the counterpart executed by it to that other Partner.

 

24.7 Severability of provisions

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction is ineffective as to that jurisdiction to the extent of the
prohibition or unenforceability. That does not invalidate the remaining
provisions of this Agreement nor affect the validity or enforceability of that
provision in any other jurisdiction.

 

24.8 Discretion in exercising rights

Each Partner may exercise a right or remedy or give or refuse its consent in any
way it considers appropriate (including by imposing conditions), unless this
Agreement expressly states otherwise.

 

24.9 Remedies cumulative

The rights and remedies provided in this Agreement are in addition to other
rights and remedies given by Law independently of this Agreement.

 

 

page 51



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

24.10 Rights and obligations are unaffected

Rights given to each Partner under this Agreement and each Partner’s liability
under it are not affected by anything which might otherwise affect them by Law.

 

24.11 Waiver

A failure to exercise or a delay in exercising any right, power or remedy under
this Agreement does not operate as a waiver. A single or partial exercise or
waiver of the exercise of any right, power or remedy does not preclude any other
or further exercise of that or any other right, power or remedy. A waiver is not
valid or binding on the party granting that waiver unless made in writing.

 

24.12 Further steps

Each Partner agrees, at its own expense, to do anything any other Partner asks
(such as obtaining consents, signing and producing documents and getting
documents completed and signed):

 

  (a) to bind the Partner and any other person intended to be bound under this
Agreement; and

 

  (b) to carry out and implement the intent and purpose of this Agreement.

 

25 Governing law and jurisdiction

 

25.1 Governing law

This Agreement is governed by the law in force in South Australia.

 

25.2 Jurisdiction

Each Partner submits to the non-exclusive jurisdiction of the courts of South
Australia and courts of appeal from them. Each Partner waives any right it has
to object to an action being brought in those courts including, without
limitation, by claiming that the action has been brought in an inconvenient
forum or that those courts do not have jurisdiction.

 

25.3 Supervening legislation

Any present or future legislation which operates to vary the obligations of a
Partner in connection with this Agreement with the result that another Partner’s
rights, powers or remedies are adversely affected (including, by way of delay or
postponement) is excluded except to the extent that its exclusion is prohibited
or rendered ineffective by Law.

 

25.4 Service of process

 

  (a) Without preventing any other mode of service, any document in an action
(including, any writ of summons or other originating process or any third or
other party notice) may be served on any party by being delivered to or left for
that party at its address for service of notices under clause 24.1.

 

  (b) GW LP irrevocably appoints GW GP as its agent for the service of process
in Australia in relation to any matter arising out of this Agreement. If GW GP
ceases to be able to act as such or have an address in Australia, GW LP agrees
to appoint a new process agent in Australia and deliver to the other parties
within 2 Business Days a copy of a written acceptance of appointment by the
process agent, upon receipt of which the new appointment becomes effective for
the purpose of this Agreement. GW LP must inform the other parties in writing of
any change in the address of its process agent within 2 Business Days of the
change.

 

 

page 52



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

Schedule 1

Capital Contributions and Respective Proportion as at Investment Date

Part A – General Partners

 

Partners

   Capital Contributions      Respective Proportion  

GW GP

   $ 3,103,151.00         0.511 % 

MIRA GP

   $ 4,053,810.00         0.489 % 

Part B – Limited Partners

 

Partners

   Capital Contributions      Respective Proportion  

GW LP

   $ 307,211,949.00         50.58900 % 

MAIF LP

   $ 200,663,595.00         24.20550 % 

MAIT LP

   $ 100,331,797.50         12.10275 % 

PGGM LP

   $ 100,331,797.50         12.10275 % 

NOTE: It is noted that this Schedule 1 sets out the Capital Contributions and
Respective Proportions for each Partner as at the Investment Date. As the
Partnership existed as at the Investment Date, the amount of Capital
Contribution shown above for each GW Partner reflects the agreed historical
Capital Contributions, including for the purposes of clause 4. For the avoidance
of doubt, it is noted that the agreed relative capital contributions of the
partners is as specified above as the Respective Proportions, which for the GW
Partners is equal to 51.1% in the aggregate (being a notional amount (for the
purpose only of calculating the Respective Proportions) of $4,236,190 for GW GP
and $419,382,810 for GW LP).

 

 

page 53



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

Schedule 2

Admission Certificate

From [#date#], [#insert name#] (New [General/Limited] Partner) of [#insert
address#] will be admitted as a [general/limited] partner to the G&W Australia
Holdings Limited Partnership on the terms of the Limited Partnership Agreement
for G&W Australia Holdings LP dated [#insert date#] between GWI International
Pty Ltd and Scissor Holdings Pty Ltd (each as a general partner) and GWI Holding
B.V., Macquarie Specialised Asset Management Limited as trustee for the MAIF
Investment Trust, Macquarie Australian Infrastructure Management 1 Limited as
trustee for the Scissor Holdings Trust, Macquarie Australian Infrastructure
Management 1 Limited as trustee for the PGGM Ibis LP Trust (each as a limited
partner) and Macquarie Corporate Holdings Pty Ltd and the terms of this
Admission Certificate.

The New [General/Limited] Partner agrees to make the capital contribution set
out below on the date specified.

Capital Contribution

 

Partner

   Amount / Asset    Date of contribution

[insert name of person being admitted]

   [insert date]    [insert amount]

Signed on behalf of G&W Australia Holdings Limited Partnership by [insert name
of a General Partner] as general partner.

Signed by [New Partner].

Date:

 

 

page 54



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

Schedule 3

Reserved Matters

A Reserved Matter means:

 

  (a) (key management appointments) the appointment and terms of employment
(excluding remuneration set in accordance with clause 6.21) of the Chief
Executive Officer and the Chief Financial Officer of the GWA Group;

 

  (b) (Strategic Plan) the adoption of and any material amendments to the
Strategic Plan;

 

  (c) (material acquisitions) any sale, transfer, lease, assignment, disposal or
acquisition of any business or operating assets by the Partnership or any member
of the GWA Group where the value of such business or assets is greater than
$10 million;

 

  (d) (merger or consolidation) the entry by the Partnership or any member of
the GWA Group into of any merger or consolidation;

 

  (e) (business acquisition) the entry into by the Partnership or any member of
the GWA Group of any partnership or joint venture;

 

  (f) (material contracts) the approval of the entry into, termination or
material amendment of any commitment or contract or series of directly related
commitments or contracts with the same counterparty that have the effect of a
single agreement (such as multiple enterprise bargaining agreements involving
the same union):

 

  (i) with annual revenue or expense of $10 million or more; or

 

  (ii) which would require the Partnership and/or any member of the GWA Group to
fund $10 million or more of capital expenditure;

 

  (g) (material financing) any incurrence or amendment by the Partnership or any
member of the GWA Group of any debt (including any hire purchase or asset lease
arrangement), granting of guarantee or security over the assets of the
Partnership or any member of the GWA Group, with a value greater than
$10 million;

 

  (h) (capital structure changes) any restructure of the capital of the
Partnership or GWA Group including any grants of new Partnership Interests or
other equity interests in the Partnership or any member of the GWA Group and
entering into or amending any Partner Loans;

 

  (i) (tax) any actions that may materially affect the tax status of a Partner,
including changes to tax policies of the Partnership or the GWA Group;

 

  (j) (Related Party Transactions) any Related Party Transaction;

 

  (k) (Approved Expenses) any expense incurred by a Partner that is payable by
the Partnership;

 

  (l) (distribution policy) the adoption of or amendments to the Distribution
Policy from time to time and approving any Dividend or other distribution not in
accordance with the Distribution Policy;

 

  (m) (insolvency) the appointment of an administrator, liquidator or an
arrangement with creditors in respect of the Partnership or any member of the
GWA Group;

 

 

page 55



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

  (n) (litigation) any commencement, settling or compromising of any litigation,
administrative proceeding, regulatory process or dispute where the Partnership
or GWA Group is party to the proceedings where the amount of a claim is greater
than $10 million;

 

  (o) (materiality levels) any increase to the materiality level of $10 million
in the Reserved Matters (which, for the avoidance of doubt, apply in each case
on a per matter basis, and not an aggregated basis, unless expressly stated),
which shall be considered from time to time such that ordinary course decision
making remains with the Management Committee; and

 

  (p) (Share Sale Agreement) unless permitted under the terms of the partnership
investment agreement entered into between GW Inc, MAIF LP, MAIT LP and MIRA GP
dated on or about 14 October 2016, the provision of any consent, agreement,
approval or the issue of any notice under or in connection with the share sale
agreement dated 20 October 2016 between Glencore Coal Pty Limited, GWI
Acquisitions Pty Ltd, Genesee & Wyoming Inc. and Glencore Operations Australia
Pty Limited (Share Sale Agreement). Each General Partner will be deemed to have
given its consent for the purposes of this paragraph (p) if that General Partner
does not, within a period of time that is reasonable in the context of the
matter to which the consent relates, notify the other General Partners and the
Management Committee that it does not approve the relevant action. In this
paragraph (p), a reasonable period of time means within 72 hours after being
notified by a General Partner or the Management Committee of a proposed action
or such shorter period as required under the Share Sale Agreement.

 

 

page 56



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

Each attorney executing this Agreement states that he or she has no notice of
the revocation or suspension of his or her power of attorney.

Executed as an Agreement.

GW GP

Executed in accordance with section 127 of

the Corporations Act 2001 by GWI

International Pty Ltd:

 

 

   

 

Director Signature     Director/Secretary Signature

 

   

 

Print Name     Print Name

 

GW LP     Signed by GWI Holding B.V. in the presence of:    

 

 

   

 

Signature of witness (block letters)     Managing Director A

 

   

 

Name of witness (block letters)     Managing Director B     By executing this
Agreement each signatory warrants that the signatory is duly authorised to
execute this Agreement on behalf of GWI Holding B.V.



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

MIRA GP     Executed in accordance with section 127 of the Corporations Act 2001
by Scissor Holdings Pty Ltd:    

 

   

 

Director Signature     Director/Secretary Signature

 

   

 

Print Name     Print Name MAIF LP     Executed for and on behalf Macquarie
Specialised Asset Management Limited ACN 087 382 965 as trustee for the MAIF
Investment Trust ABN 56 501 013 400 by its attorneys under power of attorney
dated 16 December 2015 who upon signing this document state that they have no
notice of the revocation of this power of attorney:    

 

   

 

Signature of witness     Signature of attorney

 

   

 

Name of witness (BLOCK LETTERS)     Name of attorney (BLOCK LETTERS)

 

   

 

Address of witness     Signature of attorney    

 

    Name of attorney (BLOCK LETTERS)



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

MAIT LP     Executed for and on behalf Macquarie Australian Infrastructure
Management 1 Limited ACN 077 595 012 as trustee for the Scissor Holdings Trust
ABN 60 744 504 418 by its attorneys under power of attorney dated 21 June 2016
who upon signing this document state that they have no notice of the revocation
of this power of attorney:    

 

   

 

Signature of witness     Signature of attorney

 

   

 

Name of witness (BLOCK LETTERS)     Name of attorney (BLOCK LETTERS)

 

   

 

Address of witness     Signature of attorney    

 

    Name of attorney (BLOCK LETTERS)



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

MCHPL     Signed for and on behalf of Macquarie Corporate Holdings Pty Limited
ACN 096 705 109 by its duly authorised attorneys under power of attorney dated
30 November 2016 who, upon signing this document, state that they have received
no notice of the revocation of this power of attorney in the presence of:    

 

   

 

Signature of witness     Signature of attorney

 

   

 

Name of witness (BLOCK LETTERS)     Name of attorney (BLOCK LETTERS)

 

   

 

Address of witness     Signature of attorney    

 

    Name of attorney (BLOCK LETTERS)



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

PGGM LP     Executed for and on behalf Macquarie Australian Infrastructure
Management 1 Limited ACN 077 595 012 as trustee for the PGGM Ibis LP Trust ABN
88 741 842 754 by its attorneys under power of attorney dated 21 June 2016 who
upon signing this document state that they have no notice of the revocation of
this power of attorney:    

 

   

 

Signature of witness     Signature of attorney

 

   

 

Name of witness (BLOCK LETTERS)     Name of attorney (BLOCK LETTERS)

 

   

 

Address of witness     Signature of attorney    

 

    Name of attorney (BLOCK LETTERS)



--------------------------------------------------------------------------------

Limited Partnership Agreement

for G&W Australia Holdings LP

   LOGO [g300714ex101logo2.jpg]   

 

Annexure A

Initial Distribution Policy

 

(a) Subject to any restrictions in the Finance Documents and applicable Law, the
Management Committee must require that each GWA Group entity distribute 100% of
its available cash flows each Financial Year at quarterly intervals, provided
that each retain such amount of the cash flows to ensure that each:

 

  (i) can maintain adequate capital reserves;

 

  (ii) has sufficient working capital;

 

  (iii) can meet all of its solvency requirements;

 

  (iv) has sustainable debt finance leverage; and

 

  (v) has sufficient cash for budgeted capital expenditures as well as capital
expenditures otherwise approved by the Management Committee or pursuant to
Schedule 3 item (f).

 

(b) The Management Committee may agree to modify the structure of retention and
distribution of cash flows by the Partnership to accommodate any reasonable
request by any Partner where the request does not have any adverse effect on the
Partnership or other Partners.

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 5

Plant and Equipment

(as at 30 September 2016)

Locomotives

 

Loco #

  

Class

701    700 703    700 705    700 850    830 844    830 904    900 902    900
1204    1200 1301    1300 1302    1300 1304    1300 1907    1907 2210    2200
2216    2200 ALF18    ALF ALF19    ALF ALF20    ALF ALF21    ALF ALF22    ALF
ALF23    ALF ALF24    ALF ck3    CK ck4    CK CLF5    CLF CLF6    CLF CLP8   
CLP CLP16    CLP CLP17    CLP FJ104    FJ FJ105    FJ FQ1    FQ FQ2    FQ FQ3   
FQ FQ4    FQ G533    G G535    G

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

GM37    GM GM40    GM GM43    GM GM45    GM GM46    GM GM47    GM GM45    GM
GWA1    GWA GWA2    GWA GWA3    GWA GWA4    GWA GWA5    GWA GWA6    GWA GWA7   
GWA GWA8    GWA GWA9    GWA GWA10    GWA GWN1    GWN GWN2    GWN GWN3    GWN
GWN4    GWN GWN5    GWN GWU1    GWU GWU2    GWU GWU3    GWU GWU4    GWU GWU5   
GWU GWU6    GWU GWU7    GWU GWU8    GWU GWU9    GWU

Wagons

 

Amount

  

Description

  

Class

7    Crew Van-SG    ADFY 15    Container Flat Wagon-BG    AFGF 26    Sleeper &
Rail Flat Wagon-SG    AFKX 1    Flat Wagon-SG    AFTF 9    Sleeper & Rail Flat
Wagon-SG    AFTY 1    Shunt Fender-SG    AGGY 4    Ballast Hopper-BG-50 tonne
bogies    AHBF-BG 16    Ballast Hopper-SG-50 tonne bogies    AHBF-SG 25   
Ballast Hopper-SG-70 tonne bogie    AHBY 10    Ballast Hopper-SG-50 tonne bogies
   AHBF-SG

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

31

  

Grain Hopper-SG

   AHGX

27

  

Grain Hopper-SG

   AHHF

56

  

Iron Ore Hopper-NG

   AHOF

59

  

Iron Ore Hopper-NG

   AHPF

1

  

Marble Hopper-SG

   AHTF

4

  

Bulk Steel Open-NG

   AKHX-NG

14

  

Bulk Steel Open-SG

   AKHX

4

  

Short Rail Flat Wagon-SG

   AKRF

1

  

Louvre Van-SG

   ALGY

1

  

Louvre Van-SG

   ALHX

80

  

Container Flat Wagon-SG

   AQCY

4

  

Fuel Flat Wagon-Heavy U/frame & ECP-SG

   AQFY

2

  

Container Flat 2 pack-SG

   AQKY

24

  

Container Flat Wagon-SG

   AQPY

6

  

Fuel Flat Wagon-SG

   AQQY

41

  

Container Flat Wagon-SG

   AQDY

1

  

Shunt Fender-SG

   AST

1

  

Fuel Tanker-SG

   ATCL

2

  

Fuel Tanker-SG

   ATDF

2

  

Water Tanker-SG

   ATWF

2

  

Water Tanker-SG

   ATWY

1

  

Crew Van-SG

   AVDP

1

  

Flat Wagon-NG

   AZFF

2

  

Ballast Plough-SG

   AZPY

1

  

Ballast Plough-BG

   AZPF

80

  

Grain Hopper-SG

   AHAY

1

  

Crew Van-SG

   ECA

52

  

Gypsum Hopper-NG

   ENH

7

  

Gypsum Hopper-NG

   ENHA

1

  

Shunt Fender-NG

   ESF

1

  

Ballast Plough-NG

   EZZF

4

  

Crew Van-SG

   FDDY

66

  

Grain Hopper-NG

   HAN

11

  

Grain Hopper-NG

   HBN

39

  

Grain Hopper-NG

   HCN

1

  

Shunt Fender-BG

   RGC

1

  

Power Van-SG

   PGB

7

  

Gypsum Hopper-NG

   RSG

4

  

Container Flat Wagon-SG

   WFDY

2

  

Bulk Steel Open-SG

   RKBX

2

  

Bulk Steel Open-SG

   RKHX

1

  

Open Wagon-SG

   AOKX

3

  

Open Wagon-SG

   AOLX

11

  

Open Wagon-SG

   AOOX

2

  

Open Wagon-SG

   AOOY

7

  

Open Wagon-SG

   AOSX

2

  

Open Wagon-SG

   AZOY

2

  

Open Wagon-SG

   ROOX

52

  

Container Flat 5 pack-SG

   FQAY

32

  

Container Flat 2 pack-SG

   FQCY

22

  

Piggy-Back flat wagon

   FPPY

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

22    Container Flat 2 pack well - SG    FQWY 1    Container Flat 1 pack well -
SG    FQXY 18    Fuel Tanker-SG    PTMY

Other

 

Lifting Equipment Darwin & Alice Springs Darwin Forklift Omega Reachstacker Dry
Creek Fire Management System Darwin Forklift Reachstacker Hino Truck SB82GN
IVECO Tipper Truck CB63VE HINO Flatbed Truck SB51HM

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 6

Restructuring Steps

 

1 CP Restructuring Steps

 

No.

  

Description of Restructuring Step

  

Evidence of completion

1.   

•       Freightliner Australia Pty Ltd paid a fully franked dividend of A$12m to
shareholders (GWI Holdings Pty Ltd (A$10.962m) 91.4% / management 8.6%).

 

•       GWI Holdings Pty Ltd lent A$6.58M to Genesee & Wyoming Australia Pty Ltd
to repay bank debt.

 

•       GWI Holdings Pty Ltd repaid intercompany payable of A$4.38M to GWI UK
Acquisition Co.

   N/A - completed 2.    GWIH2 incorporates a new wholly-owned Australian
subsidiary, GWI Acquisitions Pty Ltd.    N/A - completed 3.    Transfer of the
entire final pre-completion balance of the loan between GWI International BV and
the GWA Partnership from GWI International BV to GWI Holding BV by way of a
dividend distribution.   

GWI International BV board resolution.

 

Executed amendment of Loan Agreement between GWI International BV, GWI Holdings
BV and the GWA Partnership.

4.    Transfer of GWIH2’s interest in GWI Holdings Pty Ltd and GWA (North) Pty
Ltd to GWI Acquisitions Pty Ltd.   

Board resolutions of GWI Holdings Pty Ltd, GWA (North) Pty Ltd, GWIH2 and GWI
Acquisitions Pty Ltd.

 

Executed share transfer forms.

 

ASIC Form 484.

 

Updated register of members GWI Holdings Pty Ltd and GWA (North) Pty Ltd.

5.    Issue shares in GWI Acquisitions Pty Ltd to GWIH2 as consideration for
Step 4.   

Board resolutions of GWIH2 and GWI Acquisitions Pty Ltd

 

Executed share certificate ASIC Form 484.

 

Updated register of members for GWI Acquisitions Pty Ltd.

6.    Transfer of GWI Holdings Pty Ltd’s 91.4% interest in Freightliner
Australia Pty Ltd to GWI Acquisitions Pty Ltd at book value (creating an
intercompany payable/receivable between GWI Acquisitions Pty Ltd and GWI
Holdings Pty Ltd.)   

Board resolutions of Freightliner Australia Pty Ltd, GWI Holdings Pty Ltd and
GWI Acquisitions Pty Ltd.

 

Executed Shareholder consents

 

Executed share transfer form.

 

ASIC Form 484.  

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

No.

  

Description of Restructuring Step

  

Evidence of completion

      Updated register of members for Freightliner Australia Pty Ltd. 7.   

Distribution of profits (fully franked for Australian tax purposes) by GWA
Partnership to GWI Holding BV (99%) and GWI International BV (1%) of the amount
equal to:

 

•       the final loan balance in step 5 of the Completion Funding Steps; less

 

•       $88,176,000.00; less

 

•       the final pre completion balance of the existing loan from GWI Holding
BV to the GWA Partnership (refer Step 3 above)

 

To facilitate the distribution of profits above, GWIH2 will declare a dividend
of $60,000,000.00 to the GWA Partnership (through GWI International B.V. as
General Partner).

  

Distribution statements prepared by General Partner.

 

Minute of General Partner to recognise distribution in books of partnership.

 

Dividend statement prepared by GWIH2

 

Board resolution of GWIH2.

8.    Assignment of GWI International BV’s GWA Partnership distribution
receivable to GWI Holding BV.    Board resolutions of GWI International BV and
GWI Holding BV. 9.    Amendment of the terms of the final pre-completion balance
of the loan between GWI Holding BV and GWA Partnership to a Partner loan in the
form set out in Schedule 10.   

Board resolutions of GWI Holding BV and Minute of General Partner.

 

Executed amendment of Loan Agreement between GWI Holdings BV and the GWA
Partnership.

10.   

Conversion of profit distributions owing to GWI Holding BV to a Partner loan
from GWI Holding BV to GWA Partnership, in the form set out in Schedule 10.

 

For clarity, the result of this step is that the loan balance from step 3 and
the distributions in step 7 will be consolidated into a single Partner loan from
GWI Holding BV to the GWA Partnership.

  

Board resolutions of GWI Holding BV and Minute of General Partner.

 

Executed Loan Agreement between the GWA Partnership, GWI Holding BV and GWI
International BV.

11.    Incorporation of a new wholly-owned new Australian resident company by
GWI International BV (NewGPCo) with a single ordinary share.    Certificate of
incorporation. 12.    NewGPCo resolves to acquire 100% of the shares in GWIH2.
   Board Resolutions of NewGPCo and GWI International BV. 13.    GWI
International BV transfers its 1% General Partner interest in the GWA
Partnership to NewGPCo.   

Board resolutions of GWI International BV and NewGPCo.

 

Executed transfer form.

 

Admission Certificate.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

No.

  

Description of Restructuring Step

  

Evidence of completion

14.    Issue ordinary shares in NewGPCo to GWI International BV, as
consideration for Step 13.   

Board resolution of NewGPCo.

 

Executed share certificate.

 

ASIC Form 484.

 

Updated register of members for NewGPCo.

15.    Transfer of 100% of the shares in GWIH2 from GWI International BV to
NewGPCo.   

Board resolutions of GWIH2, NewGPCo and GWI International BV.

 

Executed share transfer form.

 

ASIC Form 484.

 

Updated register of members.

 

2 Completion Funding Steps

 

No.

  

Description of Funding Step

  

Documents required

1.    Capital contribution of A$4,053,810.00 by MIRA GP to the GWA Partnership.
  

Evidence of funds transfer

 

Payment Directions Deed.

2.   

Capital contribution of:

 

•       A$100,331,797.50 by MAIT LP;

 

•       A$200,663,595.00 by MAIF LP; and

 

•       A$100,331,797.50 by PGGM LP,

 

to the GWA Partnership.

  

Evidence of funds transfer

 

Payment Directions Deed.

3.    Loans of A$59,535,750.00, A$119,071,500.00 and A$59,535,750,00 to the GWA
Partnership made by MAIT LP, MAIF LP and PGGM LP respectively.   

Executed Partnership Loan Agreement between MAIT LP, MAIF LP and PGGM LP
(respectively) and the GWA Partnership.

 

Payment Directions Deed.

 

Evidence of funds transfer

4.    A$690,000,000.00 in external bank debt drawn down by GWI Acquisitions Pty
Ltd.    Draw down and payment notices 5.   

Cash payment from GWI Holding BV to GWA Partnership of $88,176,000.00, as
addition to partner loan.

 

For clarity, the final loan balance between GWI Holding BV and the GWA
Partnership will be $248,857,000.00 and will be on the terms of the Partnership
Loan Agreement

  

Evidence of funds transfer

 

Payment Directions Deed.

6.    Internal funds flows to facilitate and repay existing Genesee & Wyoming
Australia Pty Ltd bank debt   

Payment Directions Deed.

 

Board resolutions for each

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

  

A$250,000,000.00.

 

(c)    GWA Partnership contributes A$250,000,000.00 to GWIH2 in return for issue
of shares;

 

(d)    GWIH2 contributes A$250,000,000.00 to GWI Acquisitions Pty Ltd in return
for issue of shares;

 

(e)    GWI Acquisitions Pty Ltd contributes A$250,000,000.00 to GWI Holdings Pty
Ltd in return for issue of shares;

 

(f)     GWI Holdings Pty Ltd contributes A$250,000,000.00 to Genesee & Wyoming
Australia Pty Ltd in return for issue of shares; and

 

(g)    Genesee & Wyoming Australia Pty Ltd repays existing bank debt of
A$250,000,000.00.

  

subscriber and issuer

 

Executed share certificates

 

ASIC Forms

 

Updated registers of members

 

Payment notice for repayment of loan.

 

Evidence of funds transfer.

7.   

Internal funds flows to facilitate acquisition of GRail by GWI Acquisitions Pty
Ltd A$481,700,000.00.

 

(h)    GWA Partnership contributes A$481,700,000.00 to GWIH2 in return for issue
of shares; and

 

(i)     GWIH2 contributes A$481,700,000.00 to GWI Acquisitions Pty Ltd in return
for issue of shares

  

Payment Directions Deed

 

Board resolutions for subscriber and issuer.

 

ASIC Forms

 

Executed share certificates

 

Updated register of members.

8.    GWI Acquisitions Pty Ltd acquires 100% of the shares in GRail for purchase
price of A$1,140,000,000.00.    Completion of SSA

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 7

Contracts

 

   Material Contracts 1.    Goods and Services Supply Contract for Track
Resurfacing between GWA (North) Pty Ltd (ABN 92 144 081 774) and Downer EDI
Works Pty Ltd (ABN 66 008 709 608) dated 21 December 2015. 2.    Goods and
Services Supply Contract for Maintenance between Genesee & Wyoming Australia Pty
Ltd (ABN 17 079 444 296) and Broadspectrum (Australia) Pty Ltd (ABN 11 093 114
553) dated 1 April 2016. 3.    Goods and Services Supply Contract for Diesel
Fuel between Genesee & Wyoming Australia Pty Ltd (ABN 17 079 444 296) and Caltex
Australia Petroleum Pty Ltd (ABN 17 000 032 128) dated 5 August 2015. 4.   
Goods and Services Supply Contract for Diesel Fuel between GWA (North) Pty Ltd
(ABN 92 144 081 774) and Caltex Australia Petroleum Pty Ltd (ABN 17 000 032 128)
dated 5 August 2015. 5.    Equipment Master Rental Agreement between CFCL
Australia Pty Ltd (ABN 61 083 217 814) and GWA (North) Pty Ltd (ABN 92 144 081
774) dated 19 June 2007. 6.    Rolling Stock Maintenance Agreement between
Freightliner Australia Pty Ltd (ABN 51 122 522 123) and Downer EDI Rail Pty Ltd
(ABN 92 000 002 031) dated on or around 1 July 2015, as amended. 7.    Diesel
Supply Agreement between Maxi-Tankers Pty Ltd (ABN 22 117 406 934) and
Freightliner Australia Pty Ltd (ABN 51 122 522 123) dated 8 July 2013, as
extended. 8.    Equipment Lease Agreement between CIMC Rolling Stock Australia
Pty Ltd (ABN 14 083 334 696) and Freightliner Australia Pty Ltd (ABN 51 122 522
123) dated 26 February 2014. 9.    Master Lease Agreement between CFCL Australia
Pty Ltd (ABN 61 083 217 814) and Freightliner Australia Pty Ltd (ABN 51 122 522
123) dated 9 March 2009. 10.    Rental Agreement between CFCL Australia Pty Ltd
(ABN 61 083 217 814) and Freightliner Australia Pty Ltd (ABN 51 122 522 123)
dated 16 July 2013. 11.    Rental Agreement between CFCL Australia Pty Ltd (ABN
61 083 217 814) and Freightliner Australia Pty Ltd (ABN 51 122 522 123) dated
21 September 2012, as amended. 12.    Wagon Manufacture and Sale Contract
between CIMC Rolling Stock Australia Pty Ltd (ABN 14 083 334 696) and
Freightliner Australia Pty Ltd (ABN 51 122 522 123) dated 2 June 2014.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

13.    Bulk Fuel Supply Agreement between Glencore Australia Oil Pty Limited and
Freightliner Australia Coal Haulage Pty Ltd (ABN 46 137 483 713) dated
23 September 2013 14.    Payment Direction Deed under the Bulk Fuel Supply
Agreement between Glencore Australia Oil Pty Limited and Freightliner Australia
Coal Haulage Pty Ltd (ABN 46 137 483 713) dated 30 September 2013. 15.    Oil
Supply Agreement between Fuchs Lubricants (Australasia) Pty Ltd (ABN 88 005 681
916) and Freightliner Australia Coal Haulage Pty Ltd (ABN 46 137 483 713) dated
13 December 2013. 16.    Terminals Operations Agreement between Linfox Australia
Pty Ltd (ABN 47 004 718 647) and GWA (North) Pty Ltd (ABN 92 144 081 774), dated
24 May 2012. 17.    Goods and Services Supply Contract for fuelling services
between Sunshine Refuellers Pty Ltd (ABN 65 600 542 514) and GWA (North)
Australia Pty Ltd (ABN 92 144 081 774) dated 10 February 2015. 18.    Adelaide
Freight Terminal Services Agreement between Asciano Services Pty Ltd (ABN 48 052
134 362) and GWA (North) Pty Ltd (ABN 92 144 081 774) dated on or around
19 December 2014. 19.    Contract for maintenance of locomotives and wagons (and
related services) between Freightliner Australia Coal Haulage Pty Ltd (ACN 137
483 713), UGL Rail Services Limited (ACN 000 003 136) and Glencore Rail (NSW)
Pty Limited (ACN 079 546 777) dated 21 July 2009. 20.    Rolling Stock Lease
between Glencore Rail (NSW) Pty Ltd (ACN 079 546 777) and Freightliner Australia
Coal Haulage Pty Limited dated 21 July 2009, as amended.    Customer contracts
21.    Rail Haulage Agreement between OneSteel Manufacturing Pty Limited (ACN
004 651 325), Genesee & Wyoming Australia Pty Ltd (ABN 17 079 444 296) and
Arrium Limited (ACN 004 410 833) dated 17 July 2012. 22.    Rail Haulage
Agreement between Southern Iron Pty Ltd (ACN 119 611 068), Genesee & Wyoming
Australia Pty Ltd (ABN 17 079 444 296) and Arrium Limited (ACN 004 410 833)
dated 17 July 2012, as amended. 23.    Rail Haulage Agreement between Gypsum
Resources Australia Pty Ltd (ACN 008 021 449) and Genesee & Wyoming Australia
Pty Ltd (ABN 17 079 444 296) dated 19 August 2014. 24.    Concentrate Transport
Contract between Oz Minerals Prominent Hill Operations Pty Ltd (ACN 091 546
691), Giacci N.T. Pty Ltd (ACN 126 038 579) and GWA (North) Pty Limited (ACN 144
081 774), dated 13 June 2007, as amended. 25.    Grain Rail Haulage Agreement
(Eyre Peninsula) between Viterra Operations Ltd (ACN 007

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

   556 256) and Genesee & Wyoming Australia Pty Ltd (ACN 079 444 296) dated
31 March 2015. 26.    Grain Rail Haulage Agreement (Mainland) between Viterra
Operations Ltd (ACN 007 556 256) and Genesee & Wyoming Australia Pty Ltd (ACN
079 444 296) dated 31 March 2015. 27.    Rail Haulage Agreement between CU-River
Mining Australia Pty Ltd (ABN 48 600 429 443) and Genesee & Wyoming Australia
Pty Ltd (ABN 17 079 444 296) dated 16 December 2015. 28.    Standing Offer for
Hook and Pull Services Agreement between Australian Rail Track Corporation Ltd
(ABN: 75 081 455 754) and Freightliner Australia Pty Ltd (ABN: 51 122 522 123)
dated 16 June 2016. 29.    Rail Haulage Services Agreement between Freightliner
Australia Pty Ltd (ACN 122 522 123) and Glencore Grain Pty Ltd (ACN 106 378
885), dated 22 April 2014, as amended. 30.    Rail Haulage Services Agreement
(Wee Waa Facility) between Freightliner Australia Pty Ltd (ACN 122 522 123) and
Namoi Cotton Alliance (unincorporated joint venture of Louis Dreyfus Commodities
Melbourne JVP Pty Ltd (ACN 161 877 247) and Namcott Marketing Pty Ltd (ACN 161
757 366)) dated 1 July 2009, as amended. 31.    Plant Hire Contract between
Swietelsky CPB Rail Joint Venture (ABN 57 271 911 843) and Freightliner
Australia Pty Ltd (ABN 51 122 522 123) dated 6 April 2016. 32.    Framework
Agreement between Glencore Rail (NSW) Pty Limited (ACN 079 546 777),
Freightliner Australia Coal Haulage Pty Ltd (ACN 137 483 713), FLA Coal Services
Pty Ltd (ACN 137 483 240), Freightliner Australia Pty Limited (ACN 122 522 123),
Freightliner Group Limited, Glencore Coal Investments Australia Pty Ltd (ACN 082
271 912) dated 21 July 2009. 33.    Concentrate Transport Contract between Minex
(SA) Pty Ltd (ACN 091 546 691) Giacci N.T. Pty Ltd (ACN 126 038 579) and Freight
Link Pty Ltd (ACN 093 011 628) dated 13 June 2007. (If this contract is
terminated and a new contract is entered into with Oz Minerals Prominent Hill
Operations Pty Ltd the fact that this contract is not on foot will not be a
breach of the GWI warranty in Schedule 2 section 3.5(ii)) 34.    Joint Venture
Agreement for the True North Unincorporated Joint Venture between Freight Link
Pty Ltd (ACN 093 011 628), Biacci N.T Pty Ltd (ACN 126 038 579), Mike Batchelar
and Giacci Holdings Pty Ltd (ACN 008 708 370) dated 11 August 2008. (If this
contract is terminated and a new contract is entered into with Oz Minerals
Prominent Hill Operations Pty Ltd the fact that this contract is not on foot
will not be a breach of the GWI warranty in Schedule 2 section 3.5(ii))   
Access agreements and related contracts 35.    Track Access Agreement between
GWA (North) Pty Ltd (ABN 92 144 81 774) and Genesee & Wyoming Australia Pty Ltd
(ABN 17 079 444 296) dated 20 June 2016.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

36.    Access agreement between Genesee & Wyoming Australia Pty Ltd (ABN 17 079
444 296), Pacific National (NSW) Pty Ltd (ABN 83 099 150 688) and Asciano
Services Pty Ltd (ABN 48 052 134 362), dated 30 June 2010, as amended. 37.   
Track Access Agreement between GWA (North) Pty Ltd (ABN 92 144 81 774) and Great
Southern Railway Limited (ABN 59 079 476 949) dated 23 January 2004, as amended.
38.    Port Adelaide Rail Access and Train Operation Services Agreement between
Genesee & Wyoming Australia Pty Ltd (ABN 17 079 444 296) and Bowmans Intermodal
Pty Ltd (ABN 87 105 070 451), dated 31 August 2015. 39.    Rail Access Agreement
between Genesee & Wyoming Australia Pty Ltd (ABN 17 079 444 296) and Bowmans
Intermodal Pty Ltd (ABN 87 105 070 451), dated 31 August 2015. 40.    Track
Access Agreement between Australian Rail Track Corporation Limited (ABN 75 081
455 754) and Genesee & Wyoming Australia Pty Ltd (ABN 17 079 444 296), undated,
as extended. 41.    Licence Agreement for Exclusive Management between
Australian Rail Track Corporation Limited (ABN 75 081 455 754) and Genesee &
Wyoming Australia Pty Ltd (ABN 17 079 444 296), dated 10 November 2000. 42.   
Rail Access Agreement between Rail Corporation New South Wales (ABN 59 325 778
353) and Genesee & Wyoming Australia Pty Ltd (ABN 17 079 444 296) dated 27 June
2013, as extended. 43.    Goods Sidings Licence Agreement between Australian
Rail Track Corporation Limited (ABN 75 081 455 754) and Genesee & Wyoming
Australia Pty Ltd (ABN 17 079 444 296), dated 1 June 2004. 44.    Rail Access
Agreement between Rail Corporation New South Wales (ABN 59 325 778 353) and
Freightliner Australia Pty Ltd (ABN 51 122 522 123) dated 28 June 2013, as
amended and extended. 45.    Coal Operator Sub-Agreement for Services in the
Hunter Valley between Australian Rail Track Corporation Limited (ABN 75 081 455
754) and Freightliner Australia Coal Haulage Pty Ltd (ABN 46 137 483 713) and
endorsed by Glencore Coal (NSW) Pty Ltd (ABN 18 097 523 058), dated 1 February
2012. 46.    Siding Agreement (Muswellbrook) (ARTC Network (Inside the Rail
Corridor)) between Australian Rail Track Corporation Limited (ABN 75 081 455
754) and Freightliner Australia Coal Haulage Pty Ltd dated 28 October 2010, as
extended. 47.    Siding Agreement (Bullock Island) (ARTC Network (Inside the
Rail Corridor)) between Australian Rail Track Corporation Limited (ABN 75 081
455 754) and Freightliner Australia Coal Haulage Pty Ltd dated 18 September
2012, as extended.  

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

48.    Rail Access Agreement between Transport for NSW (ABN 18 804 239 602) and
Freightliner Australia Pty Ltd (ABN 51 122 522 123) dated 5 February 2015. 49.
   Track Access Agreement between Genesee & Wyoming Australia Pty Ltd (ABN 17
079 444 296) and Transport for NSW (ABN 18 804 239 602), dated 23 May 2011, as
extended. 50.    Track Access Agreement between Australian Rail Track
Corporation Limited (ABN 75 081 455 754) and Freightliner Australia Pty Ltd (ABN
51 122 522 123), undated, as extended. 51.    Rail Management Agreement between
Flinders Ports Pty Limited (ACN 097 377 172) and Genesee & Wyoming Australia Pty
Ltd (ACN 079 444 296), dated 12 January 2012. 52.    Port Adelaide Bulk Precinct
Rail Access Agreement between Flinders Ports Pty Limited (ACN 097 377 172) and
Genesee & Wyoming Australia Pty Ltd (ACN 079 444 296), dated 11 January 2012, as
amended. 53.    AustralAsia Railway Project Novated Concession Deed between The
AustralAsia Railway Corporation (ABN 43 839 400 411), The Northern Territory of
Australia, The Crown in the right of the State of South Australia and GWA
(North) Pty Ltd (ABN 92 144 081 774) dated 1 December 2010. 54.    ARC
Corporation Deed of Charge between GWA (North) Pty Ltd (ABN 92 144 081 774) and
The AustralAsia Railway Corporation (ABN 43 839 400 411), dated 19 November
2010. 55.    ARC Corporation Loan Agreement between GWA North Pty Ltd (ACN 144
081 774) and The AustralAsia Railway Corporation (ABN 43 839 400 411), dated
1 December 2010. 56.    ARC Guarantee and Indemnity between Genesee & Wyoming
Australia Pty Ltd (ACN 079 444 296) and The AustralAsia Railway Corporation (ABN
43 839 400 411), dated 19 November 2010. 57.    Operating Agreement between GWA
(North) Pty Limited (ACN 144 081 774) and Genesee & Wyoming Australia Pty Ltd
(ACN 079 444 296), dated 19 November 2010. 58.    Novation Deed (Operating
Agreement) between GWA (North) Pty Ltd (ACN 144 081 774), Genesee & Wyoming
Australia Pty Limited (ACN 079 444 296) and the AustralAsia Railway Corporation
(ABN 43 839 400 411) dated 19 November 2010. 59.    AustralAsia Railway Project
Debt Financiers’ Tripartite Deed (2010) between The AustralAsia Railway
Corporation, GWA (North) Pty Limited (ACN 144 081 774), Genesee & Wyoming
Australia Pty Ltd (ABN 17 079 444 296), Genesee & Wyoming Australia Pty Ltd (ABN
17 079 444 296) as varied including under the Deed of Accession (Debt Financiers
Tripartite Deed) executed by Viper Line Australia Pty Ltd dated 27 May 2014.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

60.    Sale Consent Deed between GWA (North) Pty Ltd (ACN 144 081 774), the
Northern Territory of Australia, the Crown in the right State of South
Australia, the AustralAsia Railway Corporation, Asia Pacific Transport Pty
Limited (Receivers and Managers Appointed) (Subject to Deed of Company
Arrangement) (ACN 082 501 942) dated 22 November 2010. Leases 1.    SA Ground
Lease (2007) between Minister for Transport and Genesee & Wyoming Australia Pty
Ltd (ACN 079 444 296) dated 3 August 2007 2.    SA Ground Lease (2011) between
Minister for Transport and Infrastructure and Genesee & Wyoming Australia Pty
Ltd (ACN 79 444 296) dated 24 November 2011. 3.    Darwin Port Terminal Lease
between Darwin Port Corporation and GWA (North) Pty Limited (ABN 92 114 081 774)
of the Land of Portion 5986, Plan 52000/206 and all improvements on that land
including the Port Terminal, the Rail Causeway and the Loading Area, registered
on 12 April 2004, registration number 576166, as amended. 4.    Development
Agreement for Lease for Darwin Port Terminal between Darwin Port Corporation,
GWA (North) Pty Ltd (ABN 92 144 081 774) and The Northern Territory of
Australia, as amended. 5.    Keswick Office Lease – sub-lease from Coffey
Corporate Pty Ltd (ACN 001 727 171) to Genesee & Wyoming Australia Pty Ltd (ACN
079 444 296) of that portion of the land in Certificate of Title Register Book
Volume 6066 Folio 618 designated as “Level 3 South”, undated. 6.    Pymble
Office Lease from Overland Consolidated Pty Limited (ACN 059642 867) to
Freightliner Australia Pty Ltd (ACN 122 522 123) of Suite 1, Ground Floor,
Building 1, Pymble Corporate Centre, 20 Bridge Street, Pymble NSW, registered
number AE208702 dated 22 August 2008, as amended. 7.    Sandgate Depot Lease
from Peter Di Prinzio and Rita Di Prinzio to Freightliner Australia Coal Haulage
Pty Ltd (ABN 46 137 483 713) of Lot 26 in Deposited Plan 37524 (Sandgate Depot
Lease), registered number AJ478616, undated, as extended. 8.    Tarcoola to
Darwin Rail Corridor - Existing Corridor – SA – Sub-lease between AustralAsia
Railway Corporation (ABN 43 839 400 411) and GWA (North) Pty Limited (ABN 92 114
081 774) registered number 9084341, dated 20 April 2001. (Tarcoola to Darwin
Rail Corridor Leases – Existing Corridor – SA). 9.    Tarcoola to Darwin Rail
Corridor Leases - Existing Corridor – NT – Sub-lease between AustralAsia Railway
Corporation (ABN 43 839 400 411) and GWA (North) Pty Limited (ABN 92 114 081
774) registered number 465395, dated 20 April 2001. 10.    Tarcoola to Darwin
Rail Corridor Leases - New Corridor – NT Crown Land – Sub-

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

   lease between AustralAsia Railway Corporation (ABN 43 839 400 411) and GWA
(North) Pty Limited (ABN 92 114 081 774) registered number 465439, dated
20 April 2001. 11.    13 Tarcoola to Darwin Rail Corridor Leases – New Corridor
– NT Aboriginal Land – Sub-leases between AustralAsia Railway Corporation (ABN
43 839 400 411) and GWA (North Pty Ltd) (ABN 92 114 081 774). 12.    Tarcoola to
Darwin Rail Corridor – Darwin Port Terminal Additional Land – sub-lease between
AustralAsia Railway Corporation (ABN 43 839 400 411) and GWA (North) Pty Ltd
(ABN 92 144 081 774) and Genesee & Wyoming Australia (ACN 079 444 296)
registered on 27 October 2010. 13.    Whyalla Lease between OneSteel
Manufacturing Pty Ltd (ABN 42 005 651 425) and Genesee & Wyoming Australia Pty
Ltd (ABN 19 079 444 296) of the land in Certificate of Title Volume 5835 Folio
294, dated 3 October 2012. 14.    Deed of Sublease of part of the East Arm Wharf
of the Darwin Port Terminal, Release and Indemnity between Qube Ports Pty Ltd
(Qube) (as sublessee), GWA (North) Pty Ltd (ABN 92 144 081 774) and Genesee &
Wyoming Australia (ACN 079 444 296), undated. 15.    Deed of Consent to sublease
of part of the East Arm Wharf of the Darwin Port Terminal between Darwin Port
Corporation, GWA (North) Pty Ltd (ABN 92 144 081 774) and Patrick Stevedoring
Pty Ltd, undated. Amendments and variations 1.    Any amendment, extension or
variations of any of the other agreements referred to in this schedule and
disclosed in the Data Room.

Rail Accreditations

 

  1. Freightliner Australia Pty Ltd accreditation as a Rolling Stock Operator
under the Rail Safety National Law, commenced 20 January 2013;

 

  2. Freightliner Australia Pty Ltd accreditation as a Rolling Stock Operator
under Part 5 of the Transport (Rail Safety) Act 2010 (Qld), commenced 14 May
2007 and re-issued on 18 November 2013;

 

  3. Genesee & Wyoming Australia Pty Ltd accreditation as a Rolling Stock
Operator and Rail Infrastructure Manager under the Rail Safety National Law,
commenced 20 January 2013; and

 

  4. Genesee & Wyoming Australia Pty Ltd accreditation as a Rolling Stock
Operator under Part 5 of the Transport (Rail Safety) Act 2010 (Qld), commenced
25 November 2002 and re-issued on 20 December 2013.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 8

Accounting Principles

 

  1. The Completion Working Capital Statement will be drawn up in accordance
with, in the following order of precedence:

 

  a) the accounting principles, policies and procedures as set out in paragraph
2 below;

 

  b) the accounting principles, policies and procedures adopted in the 2016
Accounts; and

 

  c) the Accounting Standards as at the Completion Date.

 

  2. Accounting principles, policies and procedures

 

  a) The Completion Working Capital Statement will be prepared in the format
required by Schedule 11, using the information extracted from the accounting
records of the GWA Group as used in the preparation of the Reference Working
Capital Statement.

 

  b) The Completion Working Capital Statement will be drawn up as at the
Completion Date. Events taking place or information arising after the Completion
Date will not be incorporated in the Completion Working Capital Statement,
except to the extent that such events or information would otherwise result in
an adjusting event in accordance with AASB 110 Events after the Reporting
Period.

 

  c) To the extent that any item may ordinarily form part of or comprise working
capital but is not included within those line items set out in this Schedule,
such item will not be included within the Completion Working Capital Statement.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 9

Data Room Index



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 10

Partnership Loan Term Sheet

 

PARTNER LOAN AGREEMENT TERM SHEET Borrower:   G&W Australia Holdings LP.
Lenders:   GWI Holding B.V., MAIT LP, MAIF LP[ and PGGM LP]. Lender Share:   In
relation to a Lender, the portion, expressed as a percentage, which that
Lender’s limited partner interests in the Borrower bears to the total limited
partner interests in the Borrower as at the date of the loan agreement.
Facility:   A$[*] unsecured loan facility. The Facility will be subordinated to
external debt.   Each Lender will contribute a portion of the Facility equal to
its Lender Share (with GWI Holding B.V.’s portion having already been
contributed by way of existing loan amounts). Purpose:   The proceeds of the
Facility will be used to capitalise GWI Acquisitions Pty Ltd for the purposes of
completing the GRail Transaction. Maturity Date:   The date that is 9 years and
11 months after the date the Loan is advanced. Repayment:   1.      In full on
the Maturity Date;   2.      voluntarily (without penalty or premium) on 5
Business Days’ prior written notice; and   3.      on demand if:        (a)     
an Event of Default is continuing; or        (b)      it becomes illegal for a
Lender to perform its obligations under the Loan Agreement. Interest on Loans:  
[*] per cent. per annum on the principal outstanding under the Facility.
Interest is calculated on the basis of a 365 day year. Accrued interest is
payable semi-annually in arrears on the last Business Day of each financial half
year (Interest Payment Date) from cash of the Borrower available for
distribution as permitted under the Borrower’s external debt arrangements and
the terms of the Intercompany Loan.   Accrued interest which is not paid will be
capitalised and added to the principal outstanding under the Facility on each
Interest Payment Date (i.e. unpaid interest is compounding and will itself bear
interest).

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

     Default interest will be payable on any amount of principal unpaid at
maturity or following acceleration of the Facility and will accrue until the
eventual date of payment. Default interest will accrue at 2% plus the amount of
interest otherwise payable on the overdue amount had that amount been a loan
under the facility. Proportionate payments:      All payments under the Loan
Agreement must be paid to the Lenders pari passu and rateably in accordance with
their respective Lender Shares. Each Lender shall account to the other Lender to
the extent it receives or recovers more than its Lender Share of any payment
from the Borrower in respect of the Facility. Representations:      The Borrower
will make representations as to status, binding obligations, non conflict with
other obligations, power and authority and validity and admissibility in
evidence, and standard limited partnership representations. Events of Default:  
   The Loan Agreement will include events of default for non-payment,
insolvency, insolvency proceedings, creditors’ process and repudiation/vitiation
of the Loan Agreement. Unilateral action by Lender:      No Lender may
separately enforce or exercise any of its rights in connection with the Facility
or create a security interest over any of its rights in or to the Facility
without the prior written consent of the other Lender (not to be unreasonably
withheld). Assignment:     

The Borrower may not assign or transfer any of its rights or obligations under
the Loan Agreement without the prior written consent of the Lenders.

 

A Lender may assign or transfer all or any of its rights or obligations under
the Loan Agreement simultaneously with (and in the same proportion as) a
transfer of its partnership interest in the Borrower or otherwise with the prior
written consent of the other Lender.

Withholding tax:      If interest withholding tax applies to any payment or
accrual of interest, then that withholding tax shall be deducted from the amount
of interest otherwise payable or capitalised to the facility. Costs and
expenses:      The Borrower will be responsible for the costs of the Lenders for
the preparation of the Facility documentation and amendments and enforcement.
Governing Law and Jurisdiction:      The laws and courts of New South Wales.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 11

Reference Working Capital Statement

 

AUD million

   Reference Working
Capital      Working Capital at
Completion  

Cash and cash equivalents A

     0         XXX   

Accounts receivable

     32.6         XXX   

Materials and supplies

     24.3         XXX   

Prepaid expenses and other

     1.0         XXX   

Accounts payable

     (19.2 )       XXX   

Accrued expenses

     (17.5 )       XXX      

 

 

    

 

 

 

Total Working Capital B

     21.3         XXX/XXX      

 

 

    

 

 

 

Capex receivables

     0         XXX   

Capex creditors

     0         XXX   

Deferred income

     0         XXX   

Downer EDI settlement

     0         XXX   

Incident/derailment provision

     0         XXX   

Income tax payable / receivable

     0         XXX   

Advance lease billings

     0         XXX   

Bonus accrual

     0         XXX      

 

 

    

 

 

 

Total debt-like items C

     0         XXX/XXX      

 

 

    

 

 

 

Total A+B+C

     21.3         XXX/XXX      

 

 

    

 

 

 

All amounts presented in the table are rounded to the nearest $0.1 million,
which may result in some discrepancies between the sum of components and the
totals outlined within the table.

Bid Costs determined in accordance with the Bid Process Deed are excluded from
the Reference Working Capital calculation and will either be paid at or before
Completion or will have cash reserved against them excluded from the Completion
Working Capital calculation.

The Completion Working Capital figures will be calculated immediately after
Completion.

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Part B. Detailed Completion Accounts

The following schedule reflects accounts to be included in the Completion
Working Capital calculation depicted in Part A

 

Account

    

GL code

    

GL description

Cash and cash equivalents      9600-000-000-1005-000      Cash - Operating
Account      9650-000-000-1005-000      Cash - Operating Account     
9650-000-000-1030-000      Cash - Special Deposits      9652-000-000-1005-000
     Cash - Operating Account      9652-000-000-1030-000      Cash - Special
Deposits      9600-000-000-1000-000      Cash - Petty Cash Account     
9612-000-000-1000-000      Cash - ANZ Accounts receivable     
9612-000-000-1110-000      Accounts Receivable - Misc.     
9600-000-000-1110-000      Accounts Receivable - Misc.     
9600-000-000-1106-000      Accounts Receivable - Misc.     
9612-000-000-1106-000      Accounts Receivable - Misc.     
9600-000-000-1100-000      Accounts Receivable - Traffic     
9621-000-000-1100-000      Accounts Receivable - Customer     
9621-000-000-1106-000      Accounts Receivable - Misc.     
9650-000-000-1100-000      Accounts Receivable - Customer     
9650-000-000-1106-000      Accounts Receivable - Misc.     
9652-000-000-1100-000      Accounts Receivable - Customer     
9652-000-000-1106-000      Accounts Receivable - Misc.     
9612-000-000-1101-000      Unbilled AR      9600-000-000-1101-000      Unbilled
AR      9612-000-000-1145-000      Receivable Allowance Account     
9600-000-000-1145-000      Receivable Allowance Account     
9650-000-000-1145-000      Receivable Allowance Account     
9612-000-000-1116-000      Rebillable projects      9600-000-000-1116-999     
Rebillable Projects      9600-000-000-1116-100      Rebillable Projects -
Electricity      9600-000-000-1116-903      Rebillable - Souther Iron     
9600-000-000-1116-000      Rebillable projects      9600-000-000-1116-001     
Rebillable Projects - Freightliner      9612-000-000-1116-997      Rebillable -
Aust Beef      9600-000-000-1116-904      Rebillable - Infrastructure     
9600-000-000-1116-855      Recoverable - Contract      9612-000-000-1120-000
     Off road diesel fuel rebate credits      9600-000-000-1120-000      Off
road diesel fuel rebate credits      9650-000-000-1120-000      Off road diesel
fuel rebate credits      9652-000-000-1120-000      Off road diesel fuel rebate
credits      9600-000-000-1105-000      Advances      9600-000-000-1111-000     
Employee Receivables      9600-000-000-1106-100      Accounts Receivable -
Misc.(invoiced) Materials and supplies      9600-000-000-1201-001      Fuel
inventory - dry creek      9600-000-000-1201-002      Fuel inventory - thevenard
     9600-000-000-1201-003      Fuel inventory - pt lincoln     
9612-000-000-1201-005      Fuel inventory - manguri      9612-000-000-1201-004
     Fuel inventory - darwin      9600-000-000-1201-000      Fuel inventory dry
creek      9600-000-000-1203-000      Fuel inventory thevenard     
9600-000-000-1204-000      Fuel inventory pt lincoln      9612-000-000-1205-000
     Inventory fuel darwin      9612-000-000-1206-000      Inventory fuel
manguri      9600-000-000-1200-001      Materials - wip - wsg     
9600-000-000-1200-006      Materials - wip - mpc      9600-000-000-1200-003     
Materials - wip - wng      9600-000-000-1200-004      Materials - wip - ptl     
9612-000-000-1200-956      Inventory material ~rollingstock - non-contract     
9600-000-000-1200-000      Inventory

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

     9612-000-000-1200-000      Inventory      9600-000-000-1200-002     
Inventory provision      9612-000-000-1201-006      Fuel Inventory Prepaid
expenses and      9612-000-000-1300-000      Prepaid l & p insurance other     
9600-000-000-1300-000      Prepaid l & p insurance      9612-000-000-1310-000
     Prepaid miscellaneous      9600-000-000-1310-000      Prepaid miscellaneous
     9650-000-000-1310-000      Prepaid miscellaneous      9652-000-000-1310-000
     Prepaid miscellaneous      9600-000-000-1307-000      Prepaid other     
9600-000-000-1400-000      Other current assets      9600-000-000-1309-000     
Suspense      9609-000-000-1309-000      Suspense      9612-000-000-1309-000
     Suspense      9650-303-050-1309-625      Wip clearing     
9650-181-070-1309-625      Wip clearing      9652-305-050-1309-625      Wip
clearing Accounts payable      9600-000-000-2005-000      Accounts payable -
accrued      9609-000-000-2005-000      Accounts payable - accrued     
9612-000-000-2005-000      Accounts payable - accrued      9621-000-000-2005-000
     Accounts payable - accrued      9650-000-000-2005-000      Accounts payable
- accrued      9652-000-000-2005-000      Accounts payable - accrued     
9612-000-000-2000-000      Accounts payable - trade      9600-000-000-2000-000
     Accounts payable - trade      9621-000-000-2000-000      Accounts payable -
trade      9650-000-000-2000-000      Accounts payable - trade     
9652-000-000-2000-000      Accounts payable - trade      9612-000-000-2005-981
     Accounts payable - accrued - operations      9612-000-000-2005-982     
Accounts payable - accrued - rollingstock      9612-000-000-2005-983     
Accounts payable - accrued - track      9600-000-000-2005-984      maintenance
     9600-000-000-2001-000      Accounts payable - accrued credit card     
9612-000-000-2001-000      clearing      9612-000-000-2002-000      Accounts
payable - unprocessed      9612-000-000-2003-000      Accounts payable -
unprocessed           Due to pn           Pn claim Accrued expenses     
9621-000-000-2366-000      Gst recoverable - purchases     
9652-000-000-2366-000      Gst recoverable - purchases     
9652-000-000-2365-000      Gst payables - sales      9600-000-000-2365-000     
Gst payable - sales      9612-000-000-2365-000      Gst payable - sales     
9612-000-000-2367-000      Gst - net      9600-000-000-2367-000      Gst - net
     9650-000-000-2366-000      Gst recoverable - purchases     
9612-000-000-2366-000      Gst recoverable - purchases     
9600-000-000-2366-000      Gst recoverable - purchases     
9612-000-000-2367-900      Gst - withholding tax payable     
9608-000-000-2365-000      Gst payable – sales      9650-000-000-2370-000     
Accrued other taxes      9650-000-000-2365-000      Accrued sales tax     
9621-000-000-2365-000      Accrued sales tax      9621-000-000-2155-000     
Accrued sales/gst tax      9652-000-000-2155-000      Accrued sales/gst tax     
9650-000-000-2155-000      Accrued sales/gst tax      9600-000-000-2370-000     
Provision for payroll tax      9652-000-000-2370-000      Accrued other taxes
     9652-000-000-2376-000      Provision for lsl

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

     9650-000-000-2376-000      Provision for lsl      9600-000-000-2376-000
     Provision for lsl      9600-000-000-2375-000      Provision for al     
9652-000-000-2327-000      Accrued 401k      9650-000-000-2327-000      Accrued
401k      9652-000-000-2359-000      Accrued gross payroll     
9650-000-000-2359-000      Accrued gross payroll      9652-000-000-2375-000     
Accrued vacation      9650-000-000-2375-000      Accrued vacation     
9652-000-000-2377-000      Worker’s compensation reserve     
9650-000-000-2377-000      Worker’s compensation reserve     
9600-000-000-2377-000      Provision for workers compensation     
9600-000-000-2375-001      Provision for sick leave      9600-000-000-2359-000
     Accrued gross payroll      9600-000-000-2327-000      Superannuation
payable      9600-000-000-2359-002      Payroll clearing account     
9600-000-000-2300-000      Payroll clearing account      9652-000-000-2300-000
     Accrued expenses      9650-000-000-2300-000      Accrued expenses     
9650-000-000-2301-000      PAYG Payable      9652-000-000-2301-000      PAYG
Payable Capex receivables      9612-000-000-1101-412      Unbilled AR - Oz
Minerals      9612-000-000-1101-413      Unbilled AR - TCIR 12979 Union Reef
     9612-000-000-1101-414      Unbilled AR - Kakadu Derailment     
9600-000-000-1116-905      Rebillable - SI Derail Why 271013     
9612-000-000-1101-405      TCIR12725      9612-000-000-1101-406      Unbilled AR
- TCIR10322 ~ Edith River      9612-000-000-1106-405      Bridge     
9612-000-000-1106-406      Unbilled AR - Muckaty derailment Jun12     
9612-000-000-1106-412      Accounts Receivable - TCIR10322 Edith     
9612-000-000-1106-413      River      9612-000-000-1106-414      Accounts
Receivable - Muckaty Derailment      9600-000-000-1101-409      Ju     
9600-000-000-1101-410      Accounts Receivable - Oz Minerals     
9600-000-000-1106-409      Accounts Receivable - TCIR12979 Union     
9612-000-000-1106-415      Reef      9612-000-000-1106-416      Accounts
Receivable - Kakadu Derailment           TCIR 11421 Whyalla Narrow Gauge     
     Derailment           SRI Derailment Spencer Junction 17 Feb          
TCIR11713           TCIR 11421 Whyalla Narrow Guage           Derailment     
     6DA2 Marryat Derailment           6DA2 Marla Derailment

Capex creditors - Accrued

capex (included in other

accruals)

     n/a – identified
manually      Capex creditors - Accrued      9600-000-000-2006-000      Accounts
payable - accrued capx capex (separate accounts      9612-000-000-2006-000     
Accounts payable - accrued capx in TB)           Downer EDI settlement     
9600-000-000-2005-001      Accounts payable - downer edi settlement Deferred
income      9612-000-000-2216-000      Current deferred income     
9600-000-000-2216-100      Current deferred income - southern iron     
9600-000-000-2216-000      Current deferred income Incident/derailment     
9612-000-000-2015-412      Incident provision - oz minerals provision     
9600-000-000-2015-411      Incident provision - wingfield fires

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

     9612-000-000-2015-000      Incident provision      9600-000-000-2015-000
     Incident provision      9600-000-000-2015-100      Minor incidents     
9612-000-000-2015-100      Minor incidents      9600-000-000-2010-100      Minor
derailments      9612-000-000-2010-100      Minor derailments     
9612-000-000-2010-000      Derailment provision      9600-000-000-2010-000     
Derailment provision      9600-000-000-2010-409      Tcir 11421 whyalla narrow
gauge derailment      9600-000-000-2015-407      Tcir10091 collision dry creek
nth sbr/grain           train Income tax payable /      9600-000-000-1401-000
     Fit prepaid receivable      9616-000-000-1401-000      FIT Prepaid     
9650-000-000-2379-000      Withholding tax payable      9652-000-000-2200-000
     Current fit payable      9600-000-000-2200-000      Current fit payable
     9609-000-000-2200-000      Current fit payable      9650-000-000-2200-000
     Current fit payable      9600-000-000-2304-000      Accrued fbt/fit     
9616-000-000-2379-000      Withholding tax payable      9616-000-000-2200-000
     Current FIT Payable Advance lease billings      9600-000-000-2250-000     
Advance lease billings Bonus accrual      9600-000-000-2322-000      Accrued
bonus

 

 

 



--------------------------------------------------------------------------------

Partnership Investment Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 12

Services Agreement

 

 

 



--------------------------------------------------------------------------------

Genesee & Wyoming Railroad Services, Inc

G&W Australia Holdings LP

Services Agreement

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000 Australia

T +61 2 9230 4000

F +61 2 9230 5333

www.allens.com.au

© Allens Australia 2016

Allens is an independent partnership operating in alliance with Linklaters LLP.



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

 

(A)

  

Contents

  

1

  

Definitions and Interpretation

     1      

1.1

  

Definitions

     1      

1.2

  

Interpretation

     3      

1.3

  

Method of payment

     4   

2

   Term      4   

3

   Provision of Services      4   

4

   Requests for Services      4   

5

   Payment for Services      5      

5.1

  

Charges for Services

     5      

5.2

  

Invoicing and payment

     5      

5.3

  

Threshold for Services

     5   

6

  

Records and Access

     6   

7

  

Regular Review

     6   

8

  

Subcontracting and Exclusivity

     6   

9

  

Data Transfer

     6   

10

  

Intellectual Property

     6   

11

  

Termination

     6   

12

  

Limitation of Liability

     7      

12.1

  

Limitation of Liability

     7      

12.2

  

Exclusion of indirect loss

     7   

13

  

Exclusion of Implied Terms and Other Obligations

     8   

14

  

GST

        8      

14.1

  

Definitions

     8      

14.2

  

Recovery of GST

     8      

14.3

  

Liability net of GST

     8      

14.4

  

Adjustment events

     8      

14.5

  

Survival

     8   

15

  

General

     9      

15.1

  

Relationship of parties

     9      

15.2

  

Costs and duty

     9      

15.3

  

Other terms

     9   

Schedule 1

     10   

 

 

page (i)



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

This Agreement is made on            2016

Parties

 

1 Genesee & Wyoming Railroad Services, Inc of 20 West Avenue, Darien,
Connecticut 06820 USA (G&W Inc)

 

2 G&W Australia Holdings LP (ABN 30 124 868 215) of 320 Churchill Road, Kilburn,
South Australia 5084, Australia (the Partnership)

Recital

 

A G&W Inc has agreed to provide the Services to the Partnership Group from the
Effective Date on the terms and conditions of this Agreement.

 

B At the time of entering into this Agreement it is the intention of the parties
to source relevant Services from G&W Inc where G&W Inc has the relevant level of
skill or, for example, is able to provide an appropriate and cost-effective
level of bulk-buy buying benefit with respect to the relevant Services. The
parties note that where it deems it appropriate the Partnership will be free to
build its internal capabilities or source relevant Services directly from third
parties.

It is agreed as follows.

 

1 Definitions and Interpretation

 

1.1 Definitions

The following definitions apply unless the context requires otherwise.

Affiliate has the meaning given in the Partnership Agreement.

Agreement means this agreement.

Business Day means a day which is not a Saturday, Sunday or a public holiday in
Adelaide, South Australia, or Darien, Connecticut, Jacksonville, Florida or
Rochester, New York if a particular Service is being provided in whole or part
from any of those locations.

Data Transfer Deed means the Inter-company Personal Information Transfer Deed
dated 23 May 2016.

Effective Date means the date of this Agreement.

Gross Negligence means:

 

  (a) a higher level of negligence representing a reckless departure from the
ordinary standard of care; or

 

  (b) a serious, wanton or wilful disregard or indifference for an obvious risk.

GWIH2 means GWI Holdings No.2 Pty Ltd (ACN 132 989 998).

IP Owner has the meaning given in clause 10(b).

Intellectual Property Rights means:

 

  (a) all rights conferred by statute, common law or in equity and subsisting
anywhere in the world in relation to:

 

  (i) registered and unregistered copyright;

 

  (ii) inventions (including patents, innovation patents and utility models);

 

  (iii) confidential information, trade secrets, technical data and Know-how;

 

 

page 1



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

  (iv) registered and unregistered designs;

 

  (v) registered and unregistered trade marks; and

 

  (vi) circuit layout designs, topography rights and rights in databases,
whether or not any of these is registered, registrable or patentable;

 

  (b) any other rights resulting from intellectual activity in the industrial,
commercial, scientific, literary or artistic fields which subsist or may
hereafter subsist;

 

  (c) any licence or other right to use a domain name; and

 

  (d) any licence or other similar right from a third party to use any of the
above.

IT Services means the services specified in Part 1 of Schedule 1 as varied from
time to time by agreement of G&W Inc and the Partnership.

Know-how means information, know-how and techniques (whether or not confidential
and in whatever form held) including:

 

  (a) formulae, discoveries, design specifications, drawings, data, manuals and
instructions;

 

  (b) customer lists, sales marketing and promotional information;

 

  (c) business plans and forecasts; and

 

  (d) technical or other expertise.

Other Services means the categories of services set out in Part 2 of Schedule 1
as varied from time to time by agreement of G&W Inc and the Partnership.

Partner means any partner of the Partnership.

Partnership Agreement means the agreement in respect of the Partnership as
amended and restated on or about the date of this Agreement.

Partnership Group means:

 

  (a) the Partnership;

 

  (b) GWIH2;

 

  (c) any entity legally or beneficially owned by the Partnership; and

 

  (d) any Related Body Corporate of:

 

  (i) GWIH2; and

 

  (ii) an entity described in paragraph (c).

Partnership Group Member means an entity which is part of the Partnership Group.

Permitted Transferee has the meaning given to that term in the Partnership
Agreement.

Personal Information means any information or opinion about a natural person
(whether true or not), including ‘personal information’ as that term is defined
in the Privacy Act.

Privacy Act means the Privacy Act 1988 (Cth) and all other laws, rules and
regulations in Australia which relate to the privacy, protection, use or
disclosure of Personal Information.

Privacy Laws means the Privacy Act and all other applicable laws, rules and
regulations in Australia relating to the privacy and protection of Personal
Information.

Related Body Corporate has the meaning given in the Partnership Agreement.

Related Party Transaction has the meaning given to that term in the Partnership
Agreement.

Representatives means in relation to a person or entity, its officers,
employees, agents, professional advisers (including financial and legal
advisors) or financiers.

 

 

page 2



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

Services means any of the services listed in Schedule 1.

Threshold means an amount equal to the budgeted costs for the IT Services for
that relevant calendar year plus US$400,000 or such other amount as approved in
accordance with clause 5.3.

Wilful Misconduct means, in relation to a party:

 

  (a) any intentional or reckless act or omission of the party with reckless
indifference to the possible harmful consequences arising from that act or
omission;

 

  (b) any intentional or reckless breach or any intentional or reckless
disregard by a party of this Agreement; or

 

  (c) any intentionally illegal or malicious act or reckless omission of the
party,

but does not include, for the avoidance of doubt, an error of judgment or
mistake arising in good faith.

 

1.2 Interpretation

 

  (a) Headings are for convenience only and do not affect interpretation.

 

  (b) Mentioning anything after includes, including, for example, or similar
expressions, does not limit what else might be included.

 

  (c) Nothing in this Agreement is to be interpreted against a party solely on
the ground that the party put forward this Agreement or a relevant part of it.

The following rules apply unless the context requires otherwise.

 

  (d) The singular includes the plural, and the converse also applies.

 

  (e) A gender includes all genders.

 

  (f) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

 

  (g) A reference to a person or entity includes a corporation, trust,
partnership, unincorporated body or other entity, whether or not it comprises a
separate legal entity.

 

  (h) A reference to a clause or Schedule is a reference to a clause of, or
Schedule to, this Agreement.

 

  (i) A reference to an agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, supplemented, novated or
replaced, except to the extent prohibited by this Agreement or that other
agreement or document.

 

  (j) A reference to writing includes any method of representing or reproducing
words, figures, drawings or symbols in a visible and tangible form but excludes
a communication by electronic mail.

 

  (k) A reference to a party to this Agreement or another agreement or document
includes the party’s successors, permitted substitutes and permitted assigns
(and, where applicable, the party’s legal personal representatives).

 

  (l) A reference to legislation or to a provision of legislation includes a
modification or re- enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it.

 

  (m) A reference to conduct includes an omission, statement or undertaking,
whether or not in writing.

 

  (n)

A reference to an agreement includes any undertaking, deed, agreement and
legally enforceable arrangement, whether or not in writing, and a reference to a
document

 

 

page 3



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

  includes an agreement (as so defined) in writing and any certificate, notice,
instrument and document of any kind.

 

  (o) A reference to:

 

  (i) $, A$ or dollars is to Australian currency; and

 

  (ii) US$ is to United States currency.

 

1.3 Method of payment

Unless otherwise stated all payments required to be made under this Agreement
must be tendered by way of direct transfer of immediately available funds to the
bank account nominated in writing by the party to whom the payment is due on the
due date for payment. Any payment tendered under this Agreement after the date
on which the payment is due will be taken to have been made on the next
succeeding Business Day (the deemed payment date) after the date on which
payment was tendered.

 

2 Term

 

  (a) This Agreement commences on the Effective Date and continues for a period
of one (1) year from the Effective Date (the Initial Term), unless earlier
terminated as provided in clause 11 below.

 

  (b) Following the Initial Term, this Agreement shall automatically renew for
successive one (1) year periods (each a Renewal Term), unless notice of
non-renewal is provided by one party to the other party at least one (1) year
prior to the expiration of the then current Initial Term or Renewal Term (as the
case may be).

 

3 Provision of Services

 

  (a) During the term of this Agreement, G&W Inc agrees to provide or procure
the provision of:

 

  (i) the IT Services;

 

  (ii) the Other Services as and when requested by the Partnership in accordance
with clause 4 of this Agreement.

 

 

  (b) G&W Inc undertakes to the Partnership that the Services will be performed:

 

  (i) in a competent, professional and timely manner;

 

  (ii) to the same standard and with the same level of priority that G&W Inc
delivers equivalent services for its own internal use;

 

  (iii) with reasonable skill and care; and

 

  (iv) in compliance with applicable laws, regulations and industry practices.

 

  (c) Each party must co-operate in good faith with the other party to the
extent reasonably necessary to allow the other party to perform its obligations
under this Agreement.

 

4 Requests for Services

Any Partnership Group Member or any Representative of a Partnership Group Member
may make a request to commence or cease any Other Service by any method,
including verbally, in writing or by electronic means. Each request for an Other
Service must specify and include a description of the Service required by the
Partnership.

 

 

page 4



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

5 Payment for Services

 

5.1 Charges for Services

 

  (a) In respect of each Service provided internally by G&W Inc, the Partnership
will pay the relevant charges as set out in Schedule 1 attached hereto.

 

  (b) In respect of each Service procured by G&W Inc but provided by a third
party, the Partnership will pay the actual third party cost charged in respect
of that Service.

 

5.2 Invoicing and payment

 

  (a) Within five Business Days of the end of each calendar month, G&W Inc will
invoice the Partnership for charges identified during that calendar month under
clause 5.1. Charges identified in respect of a Service provided during a
calendar month that have not been included in an invoice for that calendar month
will be invoiced in a subsequent calendar month invoice. In all cases, charges
must be invoiced prior to the date which is 3 months after the end of the G&W
Inc financial year during which the relevant Services were provided.

 

  (b) Unless otherwise agreed by G&W Inc and the Partnership, all charges
accrued in accordance with this Agreement must be invoiced in US dollars.

 

  (c) Subject to clause 5.3, the Partnership must pay G&W Inc the amount
specified in the invoice issued under clause 5.2(a) within 20 Business Days of
the receipt of that invoice.

 

5.3 Threshold for Services

 

  (a) G&W Inc acknowledges that where:

 

  (i) the Partnership has paid an amount under this agreement exceeding the
Threshold in any calendar year; or

 

  (ii) upon completion of a Service requested under clause 4, the Partnership
would be required to pay an amount that in aggregate with all other payments
made in the relevant calendar year would exceed the Threshold; or

 

  (iii) upon completion of an individual Service requested under clause 4, the
Partnership would be required to pay an amount in excess of $100,000 in respect
of such individual Service,

the provision of such Service or the payment of an invoice by the Partnership
where such payment will mean that the Partnership will have paid an amount under
this agreement in excess of the Threshold for the relevant calendar year, will
be a Related Party Transaction under the Partnership Agreement and any request
for such Service or the payment of such invoice must be duly approved in
accordance with the Partnership Agreement before payment for such Service or
invoice can be made by the Partnership in accordance with clause 5.2.

 

  (b) If an event set out in clause 5.3(a) occurs or at such other time as
reasonably determined by G&W Inc, G&W Inc may request an increase to the amount
of the Threshold and any such request cannot be agreed by the Partnership unless
the proposed increase to the Threshold has been approved as a Related Party
Transaction in accordance with the Partnership Agreement.

 

 

page 5



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

6 Records and Access

 

  (a) The Partnership must provide G&W Inc with reasonable access to the
relevant Representatives and contractors of the Partnership Group for the
purposes of G&W Inc providing each Service.

 

  (b) Each party must maintain such books, accounts and records as may be
necessary in respect of the Services provided and will allow the other party and
their Representatives reasonable access during normal business hours to inspect
and, where reasonably necessary, take copies of such books, accounts and records
including, in the case of G&W Inc, details of the breakdown of actual costs
incurred for each Service to a level of detail reasonably requested by the
Partnership.

 

7 Regular Review

The parties must review annually

 

  (a) the scope of the Services to consider whether the Services will continue
to be required and to narrow or broaden the Services as appropriate; and

 

  (b) the fees payable in respect of the Services during the prior calendar
year.

 

8 Subcontracting and Exclusivity

 

  (a) G&W Inc may subcontract the performance of any of the Services to a
Related Body Corporate and/or to third parties, but will remain responsible for
ensuring that the relevant Services are provided in accordance with this
Agreement and, unless otherwise agreed, must pay any such Related Body Corporate
or third party for its services. For the avoidance of doubt, this paragraph does
not limit the Partnership’s obligation to pay the charges for the Services
pursuant to clause 5.1(b).

 

  (b) The provision of the Services by G&W Inc to the Partnership is
non-exclusive and the parties acknowledge and agree that the Partnership and
Partnership Group Members may obtain services similar to the Services from any
other person.

 

9 Data Transfer

The parties must comply with the Data Transfer Deed in exercising their rights
and performing their obligations under this Agreement.

 

10 Intellectual Property

 

  (a) Subject to any other agreement between the parties, if a party (the IP
Owner) in the performance of its obligations under this Agreement makes
available to another party any pre-existing or independently-developed
Intellectual Property Rights owned by the IP Owner, those Intellectual Property
Rights will remain the sole property of the IP Owner.

 

  (b) If a party creates or develops Intellectual Property Rights in the
performance of its obligations under this Agreement those Intellectual Property
Rights will be owned by the party which developed or created them.

 

11 Termination

 

  (a) Either party may terminate this Agreement immediately by notice to the
other party if the other party materially defaults in the performance of any of
its duties or obligations under this Agreement and that party is unable to
remedy that default within 60 calendar days after that other party receives
notice of the default. Termination of this Agreement does not affect any accrued
rights or remedies of either party.

 

 

page 6



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

  (b) Clauses 1, 12, 13, 14 and 15 survive termination of this Agreement.

 

  (c) Where G&W Inc fails to provide a Service in accordance with this Agreement
and fails to remedy such a breach to the reasonable satisfaction of the
Partnership and on a timely basis, the Partnership may advise G&W Inc it no
longer requires the Service and may contract with a third party to provide the
relevant Service. In such circumstances, the Partnership is liable to pay G&W
Inc for Services performed to date but payment has not yet been received, but
otherwise will have no liability to G&W Inc for any cost it has incurred in
providing or preparing to provide the Service.

 

  (d) If this Agreement or the IT Services provided under this Agreement are
terminated for any reason, or in instances where the parties agree that a
particular IT Service is no longer required by the Partnership or G&W Inc
otherwise stops providing the Services to the Partnership, G&W Inc must do all
that is reasonably necessary to provide an orderly transition of the IT Services
including assisting in the preparation of a transition plan and complying with
such a transition plan.

 

12 Limitation of Liability

 

12.1 Limitation of Liability

 

  (a) Subject to clause 12.1(b):

 

  (i) G&W Inc is not liable to the Partnership, a Partner or any Affiliate of
the Partnership or a Partner for losses sustained or liabilities incurred in
connection with the provision of the Services, even if arising from the
negligence of G&W Inc or any person for whom G&W Inc may be vicariously liable;
and

 

  (ii) the Partnership releases G&W Inc from all claims, actions, demands,
proceedings and liability which it may have or claim to have or, but for this
release, might have had against G&W Inc or any person for whom G&W Inc may be
vicariously liable in connection with the provision of the Services.

 

  (b) Clause 12.1(a) does not apply to exclude, limit or restrict in any way G&W
Inc’s liability to the extent that, in the circumstances relating to or giving
rise to the losses or liabilities, G&W Inc or any person for whom G&W Inc may be
vicariously liable has committed, or its acts or omissions have involved, Gross
Negligence or Wilful Misconduct.

 

  (c) Notwithstanding any other term of this Agreement, G&W Inc’s aggregate
liability to the Partnership for any loss or liability arising out of or in
connection with this Agreement shall not exceed the aggregate of all fees and
charges paid to or received by G&W Inc in accordance with the terms of this
Agreement.

 

12.2 Exclusion of indirect loss

 

  (a) Notwithstanding any other clause in this Agreement, G&W Inc is not liable
to the Partnership, a Partner or any Affiliate of the Partnership or a Partner
(whether by way of indemnity, damages or otherwise) in respect of any indirect
loss arising from any breach of this Agreement or negligence. The Partnership
releases G&W Inc from all liabilities associated with such losses and must
indemnify G&W Inc against all liability arising directly or indirectly from any
claim made by the Partnership, a Partner or any Affiliate of the Partnership or
a Partner in respect of such losses.

 

  (b) Without limitation, it is agreed that the following losses constitute
indirect loss, whether they arise directly or indirectly from the relevant act
or omission:

 

  (i) loss of profit;

 

 

page 7



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

  (ii) loss of revenue;

 

  (iii) loss of opportunity;

 

  (iv) damage to goodwill or reputation;

 

  (v) loss of access to markets;

 

  (vi) loss of anticipated savings;

 

  (vii) business interruption; and

 

  (viii) damage to credit rating.

 

  (c) Where the Partnership has suffered loss due to a third party service
provider engaged with G&W Inc, the third party benefits must pass through to the
Partnership from the third party service provider on a pro-rata basis.

 

13 Exclusion of Implied Terms and Other Obligations

To the maximum extent permitted by law, unless expressly provided in this
Agreement, all implied terms, conditions, warranties and any other additional
obligations are excluded from this Agreement.

 

14 GST

 

14.1 Definitions

Unless the context requires otherwise, words and phrases used in this clause 14
that have a specific meaning in the GST Law (as defined in the GST Act) will
have the same meaning in this clause 14.

 

14.2 Recovery of GST

If GST is payable, or notionally payable, on a supply made under, by reference
to or in connection with this Agreement, the party providing the consideration
for that supply must pay as additional consideration an amount equal to the
amount of GST payable, or notionally payable, on that supply (the GST Amount).
Subject to the prior receipt of a tax invoice, the GST Amount is payable at the
same time that the other consideration for the supply is provided. This clause
does not apply to the extent that the consideration for the supply is expressly
stated to be GST inclusive or the supply is subject to reverse charge.

 

14.3 Liability net of GST

Where any indemnity, reimbursement or similar payment under this Agreement is
based on any cost, expense or other liability incurred, it will be reduced by
any input tax credit entitlement, or notional input tax credit entitlement, in
relation to the relevant cost, expense or other liability.

 

14.4 Adjustment events

If an adjustment event occurs in relation to a supply made under or in
connection with this Agreement, the GST Amount will be recalculated to reflect
that adjustment and an appropriate payment will be made between the parties.

 

14.5 Survival

This clause will not merge upon completion and will continue to apply after the
expiration or termination of this Agreement.

 

 

page 8



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

15 General

 

15.1 Relationship of parties

Nothing in this Agreement or the provision of the Services shall create a
relationship of employment, agency or partnership between G&W Inc. and the
Partnership.

 

15.2 Costs and duty

Each party must bear its own costs arising out of the negotiation, preparation
and execution of this Agreement.

 

15.3 Other terms

Clauses 23, 24 (excluding 24.2) and 25 of the Partnership Agreement apply as if
set out in full in this Agreement.

 

 

page 9



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

Schedule 1

Part 1 - IT Services

G&W Inc shall provide information technology services as agreed with the
Partnership. Such services may include, the selection, design, construction,
development, maintenance, implementation, procurement, provision and repair of
computer software, computer hardware and IT systems or services, such as
financial systems, email services, network connectivity and computer management.

The fee for the IT Services will be on a pass through basis for all software
licensing costs and fees for hardware, network, hosting and related
administration services will be at rates in place prior to the Effective Date
and as may be adjusted in the future according to the methodology set out below.

Part 2 - Other Services

The Partnership may request other services in the categories set out in the
table below. If the Partnership requests such services, the Partnership be
billed the rate for the Service in accordance with the methodology described
below:

 

Service

Accounting Operations Support Tax Legal Safety & Claims HR & Labour Relations
Business Development Commercial Support Insurance

Methodology:

The fees payable in respect of the Services (other than insurance) are based on
a bottom-up survey of G&W Inc employees as to time spent on Partnership Group
matters – typically by number of days as a pro-rata proportion of the respective
employee’s fully loaded cost (salary and benefits), except for the IT Services
which include various licenses maintained on behalf of G&W Inc. controlled
entities and several of the Partnership Group’s systems maintained on servers
based in the U.S. (e.g., e-mail and financial systems) – as such, the IT portion
represents an estimate of the cost of providing IT services to the Partnership
Group on a stand-alone basis, with no margin.

 

 

page 10



--------------------------------------------------------------------------------

Services Agreement    LOGO [g300714ex101logo2.jpg]

 

Executed as an Agreement.

 

Signed for Genesee & Wyoming Railroad Services, Inc by its authorised
representative in the presence of:    

 

    Authorised representative signature

 

   

 

Witness signature     Print name

 

   

 

Print name     Position GWI International Pty Ltd as general partner of the
Partnership executing this Agreement states that it has had no notice of the
revocation or suspension of its power to bind the partnership by agreement.
Executed in accordance with section 127 of the Corporations Act 2001 by GWI
International Pty Ltd (ACN 616 014 754) in its capacity as a general partner of
G&W Australia Holdings LP:    

 

   

 

Director signature     Director/secretary signature

 

   

 

Print name     Print name

 

 

page 11



--------------------------------------------------------------------------------

Amendment and Restatement Deed   

LOGO [g300714ex101logo2.jpg]

 

Executed and delivered as a Deed

Each attorney executing this Deed states that he or she has no notice of
revocation or suspension of his or her power of attorney.

 

MAIF LP     Signed Sealed and Delivered for and on behalf of Macquarie
Specialised Asset Management Limited ACN 087 382 965 as trustee for the MAIF
Investment Trust ABN 56 501 013 400 by its attorneys under power of attorney
dated 16 December 2015 who upon signing this document state that they have no
notice of the revocation of this power of attorney:    

/s/ Justine Krajewski

   

/s/ Samantha Brewer

Signature of witness

   

Signature of Attorney

Justine Krajewski

   

Samantha Brewer

Print Name     Print Name

225 George Street, Sydney, 2000

   

/s/ Matthew Sibbison

Address of witness     Signature of attorney    

Matthew Sibbison

    Print name

 

 



--------------------------------------------------------------------------------

Amendment and Restatement Deed    LOGO [g300714ex101logo2.jpg]

 

MAIT LP     Signed Sealed and Delivered for and on behalf of Macquarie
Australian Infrastructure Management 1 Limited ACN 077 595 012 as trustee for
the Macquarie Australian Infrastructure Trust 1 ABN 34 678 914 659 by its
attorneys under power of attorney dated 21 June 2016 who upon signing this
document state that they have no notice of the revocation of this power of
attorney:    

/s/ Justine Krajewski

   

/s/ Samantha Brewer

Signature of witness

   

Signature of Attorney

Justine Krajewski

   

Samantha Brewer

Print Name     Print Name

225 George Street, Sydney 2000

   

/s/ Matthew Sibbison

Address of witness     Signature of attorney    

Matthew Sibbison

    Print name MIRA GP     Executed as a deed by Scissor Holdings Pty Ltd ACN
614 520 302 in accordance with section 127 of the Corporations Act 2001:    

/s/ Samantha Brewer

   

/s/ Matthew Sibbison

Director/company secretary     Director

SAMANTHA BREWER

   

MATTHEW SIBBISON

Name of director     Name of director (BLOCK LETTERS)     (BLOCK LETTERS)

 

 



--------------------------------------------------------------------------------

Amendment and Restatement Deed

   LOGO [g300714ex101logo2.jpg]

 

PGGM LP     Signed Sealed and Delivered for and on behalf of Stichting
Depositary PGGM Infrastructure Funds, acting in its capacity as title holder of
PGGM Infrastructure Fund 2016 and herein represented by PGGM     Vermogensbeheer
B.V. as its attorney in fact:     Seal

/s/ David Wilcox

   

/s/ A.B. Pasma

Signature of witness

   

By: A.B. Pasma

David Wilcox

   

 

Print Name     Title: Director

Noordweg Nord 150, 3704 JG Zeist, Netherlands

   

/s/ B. Rädecker

Address of witness     By: B. Rädecker    

 

    Title: Director

 

 



--------------------------------------------------------------------------------

Amendment and Restatement Deed

   LOGO [g300714ex101logo2.jpg]

 

GWI     Signed Sealed and Delivered for Genesee & Wyoming Inc by its authorised
representative in the presence of:    

/s/ Matthew O. Walsh

    Authorised Representative Signature

/s/ Alfred Ricotta

   

Matthew O. Walsh

Witness Signature     Print Name

Alfred Ricotta

   

Executive Vice President, Global Corporate Development

Print Name     Position

 

 